                                          
                                                             

 

 

 

AGREEMENT AND PLAN OF MERGER

 

BY AND AMONG

 

MOOG INC.,

 

PUMPCO ACQUISITION CORP.

 

AND

 

ZEVEX INTERNATIONAL, INC.

 

 

DATED AS OF JANUARY 12, 2007

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

ARTICLE I

THE MERGER

 

 

SECTION 1.1

The Merger

1

 

SECTION 1.2

Effective Time

2

 

SECTION 1.3

Effects of the Merger

2

 

SECTION 1.4

Subsequent Actions

2

 

SECTION 1.5

Articles of Incorporation; By-Laws; Directors and
Officers                                          
                                          
                                                     2

 

SECTION 1.6

Merger Consideration

3

 

SECTION 1.7

Exchange of Certificates for Shares

3

 

SECTION 1.8

Stock Plans

6

 

SECTION 1.9

Dissenting Shares

6

 

SECTION 1.10

Adjustments to Outstanding Equity Interests

7

 

SECTION 1.11

Time and Place of Closing

7

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF MERGER SUB AND PARENT

 

SECTION 2.1

Organization

7

 

SECTION 2.2

Authority

7

 

SECTION 2.3

No Conflict; Required Filings and Consents

8

 

SECTION 2.4

Financing Arrangements

8

 

SECTION 2.5

Brokers

9

 

SECTION 2.6

Litigation

9

 

SECTION 2.7

Full Disclosure

9

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

SECTION 3.1

Organization and Qualification

9

 

SECTION 3.2

Capitalization

10

 

SECTION 3.3

Subsidiaries

11

 

SECTION 3.4

Authority

12

 

SECTION 3.5

No Conflict; Required Filings and Consents

12

 

 

 

--------------------------------------------------------------------------------



 

SECTION 3.6

SEC Filings; Financial Statements

13

 

SECTION 3.7

Absence of Certain Changes or Events

16

 

SECTION 3.8

Inventory

17

 

SECTION 3.9

Litigation

18

 

SECTION 3.10

Employee Benefit Plans

18

 

SECTION 3.11

Conduct of Business; Permits; Compliance with Law

20

 

SECTION 3.12

Taxes

21

 

SECTION 3.13

Environmental Matters

23

 

SECTION 3.14

Real Property; Title to Assets; Liens

24

 

SECTION 3.15

Intellectual Property

25

 

SECTION 3.16

Material Contracts

26

 

SECTION 3.17

Insurance

28

 

SECTION 3.18

Collective Bargaining; Labor Disputes; Compliance

28

 

SECTION 3.19

Transactions with Affiliates

29

 

SECTION 3.20

Product Warranties

29

 

SECTION 3.21

Brokers

30

 

SECTION 3.22

Board Action

30

 

SECTION 3.23

Opinion of Financial Advisor

30

 

SECTION 3.24

Control Share Acquisition

30

 

SECTION 3.25

Vote Required

30

 

SECTION 3.26

Full Disclosure

30

 

ARTICLE IV

COVENANTS AND AGREEMENTS

 

 

SECTION 4.1

Conduct of Business by the Company Pending the Merger

31

 

SECTION 4.2

No Solicitation

33

 

ARTICLE V

ADDITIONAL AGREEMENTS

 

 

SECTION 5.1

Proxy Statement

35

 

SECTION 5.2

Meeting of Stockholders of the Company

37

 

SECTION 5.3

Compliance with Law

38

 

SECTION 5.4

Notification of Certain Matters

38

 

SECTION 5.5

Confidentiality; Access to Information

39

 

 

 

--------------------------------------------------------------------------------



 

SECTION 5.6

Public Announcements

40

 

SECTION 5.7

Approval and Consents; Cooperation

40

 

SECTION 5.8

Continuation of Employee Benefits

42

 

SECTION 5.9

Delisting

42

 

SECTION 5.10

Real Estate Matters

43

 

SECTION 5.11

Resignation of Directors and Officers

43

 

SECTION 5.12

Director and Officer Indemnification and Insurance

43

 

SECTION 5.13

Financing

45

 

ARTICLE VI

CONDITIONS OF MERGER

 

 

SECTION 6.1

Conditions to Each Party’s Obligation to Effect the Merger

45

 

SECTION 6.2

Additional Conditions to Obligation of the Company to Effect the
Merger                                          
                                          
                                            46

 

SECTION 6.3

Additional Conditions to Obligations of Parent and Merger Sub to Effect the
Merger                                          
                                                                 47

 

ARTICLE VII

TERMINATION, AMENDMENT AND WAIVER

 

 

SECTION 7.1

Termination

48

 

SECTION 7.2

Effect of Termination

50

 

SECTION 7.3

Termination Fee Payable in Certain Circumstances

50

 

ARTICLE VIII

GENERAL PROVISIONS

 

 

SECTION 8.1

Non-Survival of Representations, Warranties and Agreements

52

 

SECTION 8.2

Notices

52

 

SECTION 8.3

Expenses

53

 

SECTION 8.4

Headings

53

 

SECTION 8.5

Severability

53

 

SECTION 8.6

Entire Agreement; No Third-Party Beneficiaries

53

 

SECTION 8.7

Assignment

53

 

SECTION 8.8

Governing Law; Jurisdiction

54

 

SECTION 8.9

Amendment

54

 

SECTION 8.10

Waiver

54

 

 

 

--------------------------------------------------------------------------------



 

SECTION 8.11

Counterparts

54

 

SECTION 8.12

Waiver of Jury Trial

54

 

SECTION 8.13

Interpretation

55

 

SECTION 8.14

Disclosure Generally

55

 

SECTION 8.15

Specific Performance

56

 

Annex A – Defined Terms

Exhibit A – Form of Voting Agreement

Exhibit B – Form of Certificate of Incorporation for the Surviving Corporation

Exhibit C – Form of By-Laws for the Surviving Corporation

Exhibit D – Form of Employment Agreement with David J. McNally

Exhibit E – Form of Employment Agreement with Phillip L. McStotts

 

 

 

 

--------------------------------------------------------------------------------



 

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER, dated as of January 12, 2007 (this “Agreement”),
by and among MOOG INC., a New York Corporation (“Parent”), PUMPCO ACQUISITION
CORP., a Delaware corporation and a wholly-owned subsidiary of Parent (“Merger
Sub”), and ZEVEX INTERNATIONAL, INC., a Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company, have each approved the merger of Merger Sub with and into the Company
with the Company continuing as the surviving corporation and as a wholly owned
subsidiary of Parent (the “Merger”) and the other transactions provided herein
and have adopted this Agreement, in each case after determining that the Merger
and the consummation of the other transactions contemplated herein are
advisable, fair to, and in the best interests of Parent, Merger Sub and the
Company, respectively, and their respective stockholders; and

WHEREAS, concurrently with the execution and delivery of this Agreement, as a
condition and inducement to Parent’s and Merger Sub’s willingness to enter into
this Agreement, certain stockholders of the Company (the “Major Stockholders”)
have entered into a Voting Agreement, dated as of the date of this Agreement, in
the form attached hereto as Exhibit A (the “Voting Agreement”) pursuant to which
each Major Stockholder has, among other things, agreed to vote the Company
Common Stock held by such Major Stockholder for the approval of this Agreement;
and

WHEREAS, Parent, as the sole stockholder of Merger Sub, has approved and adopted
this Agreement; and

WHEREAS, Parent, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger; and

WHEREAS, unless otherwise noted, terms used but not defined herein shall have
the meanings set forth in Annex A, which is attached hereto and made a part
hereof.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, the parties hereby agree as follows:

•

THE MERGER

SECTION 1.1 The Merger. At the Effective Time and subject to and upon the terms
and conditions of this Agreement and the Delaware General Corporation Law (the
“DGCL”), Merger Sub shall be merged with and into the Company, the separate
corporate existence of Merger Sub

 

 

--------------------------------------------------------------------------------



shall cease, and the Company shall continue as the surviving corporation. The
Company, as the surviving corporation after the Merger, is hereinafter sometimes
referred to as the “Surviving Corporation.”

SECTION 1.2 Effective Time. Subject to the provisions of this Agreement, the
parties shall cause a certificate of merger satisfying the applicable
requirements of the DGCL (the “Certificate of Merger”) to be filed with the
Secretary of the State of Delaware. The Merger shall become effective upon the
date and time of the filing of the Certificate of Merger with the Secretary of
the State of Delaware or such other date and time as Parent and the Company may
mutually agree and include in the Certificate of Merger (the “Effective Time”).

SECTION 1.3 Effects of the Merger. At the Effective Time, the effects of the
Merger shall be as provided in the applicable provisions of the DGCL. Without
limiting the generality of the foregoing, and subject thereto, at the Effective
Time all the property, rights, privileges, powers and franchises of the Company
and Merger Sub shall vest in the Surviving Corporation, and all debts,
liabilities and duties of the Company and Merger Sub shall become the debts,
liabilities and duties of the Surviving Corporation.

SECTION 1.4 Subsequent Actions. If, at any time after the Effective Time, the
Surviving Corporation shall consider or be advised that any deeds, bills of
sale, assignments, assurances or any other actions or things are necessary or
desirable to vest, perfect or confirm of record or otherwise in the Surviving
Corporation its right, title or interest in, to or under any of the rights,
properties or assets of either of the Company or Merger Sub acquired or to be
acquired by the Surviving Corporation as a result of, or in connection with, the
Merger or otherwise to carry out this Agreement, the officers and directors of
the Surviving Corporation shall be authorized to execute and deliver, in the
name and on behalf of either the Company or Merger Sub, all such deeds, bills of
sale, assignments and assurances and to take and do, in the name and on behalf
of each of such corporations or otherwise, all such other actions and things as
may be necessary or desirable to vest, perfect or confirm any and all right,
title and interest in, to and under such rights, properties or assets in the
Surviving Corporation or otherwise to carry out this Agreement.

SECTION 1.5 Articles of Incorporation; By-Laws; Directors and Officers.

(a)          At the Effective Time, the Certificate of Incorporation of Merger
Sub immediately prior to the Merger in the form attached hereto as Exhibit B
shall be the Certificate of Incorporation of the Surviving Corporation until
thereafter amended as provided therein or in accordance with Law.

(b)          At the Effective Time, the By-Laws of Merger Sub immediately prior
to the Merger in the form attached hereto as Exhibit C shall be the By-Laws of
the Surviving Corporation until thereafter amended in accordance with the
Surviving Corporation’s Certificate of Incorporation and By-Laws, or by Law.

(c)          Unless otherwise determined by Parent prior to the Effective Time,
the directors and officers of Merger Sub immediately prior to the Effective Time
shall be the initial directors and officers of the Surviving Corporation, in
each case, until their successors are duly

 

 

- 2 -

 

--------------------------------------------------------------------------------



elected or appointed and qualified in the manner provided in the Surviving
Corporation’s Certificate of Incorporation and By-Laws, or as otherwise provided
by Law.

SECTION 1.6 Merger Consideration. The manner and basis of converting the shares
of Common Stock, $.001 par value per share, of the Company (the “Company Common
Stock”) in conjunction with the Merger shall be as set forth in this
Section 1.6.

(a)          Company Common Stock. At the Effective Time, by virtue of the
Merger and without any action on the part of the holder thereof each share of
Company Common Stock that is issued and outstanding immediately prior to the
Effective Time (other than any shares of Company Common Stock to be cancelled in
accordance with Section 1.6(c)) shall be converted into the right to receive
from the Surviving Corporation or the Parent (through the Exchange Agent), and
become exchangeable for, an amount in cash equal to Thirteen Dollars ($13.00)
per share of Company Common Stock, without interest, (collectively the “Merger
Consideration”). As of the Effective Time, all shares of Company Common Stock
upon which the Merger Consideration is payable pursuant to this Section 1.6(a)
shall no longer be outstanding and shall automatically be cancelled and retired
and shall cease to exist, and each holder of a certificate representing any such
shares of Company Common Stock shall cease to have any rights with respect
thereto, except the right to receive the Merger Consideration.

(b)          Merger Sub Common Stock. At the Effective Time, each share of
common stock, par value $1.00 per share, of Merger Sub that is issued and
outstanding immediately prior to the Effective Time shall be converted into and
become one fully paid and non-assessable share of common stock, $.001 par value
per share, of the Surviving Corporation.

(c)          Cancellation of Treasury Stock and Parent and Merger Sub-Owned
Company Common Stock. All shares of Company Common Stock that are owned by or
held in the treasury of the Company or any direct or indirect Subsidiary of the
Company and any shares of Company Common Stock owned by Parent, Merger Sub or
any subsidiary of Parent or Merger Sub shall, by virtue of the Merger and
without any action on the part of the holder thereof, be cancelled and retired
and shall cease to exist, and no cash or other consideration shall be delivered
or deliverable in exchange therefor.

SECTION 1.7 Exchange of Certificates for Shares.

(a)          Exchange Agent. Prior to the Effective Time, Parent shall deposit
or shall cause to be deposited with a bank or trust company designated by Parent
(the “Exchange Agent”), for the benefit of the holders of shares of Company
Common Stock that have been converted into the right to receive, and become
exchangeable for, the Merger Consideration pursuant to Section 1.6(a), for
exchange in accordance with this Article I through the Exchange Agent, an amount
equal to the aggregate Merger Consideration (such consideration being
hereinafter referred to as the “Exchange Fund”). The Exchange Agent shall,
pursuant to irrevocable instructions of the Surviving Corporation, and in
accordance with the provisions of Section 1.7(b) make payments of the Merger
Consideration out of the Exchange Fund. The Exchange Fund shall not be used for
any purpose other than as described in this Section 1.7.

 

 

- 3 -

 

--------------------------------------------------------------------------------



(b)          Exchange Procedure for Certificates. As soon as reasonably
practicable after the Effective Time, the Surviving Corporation shall cause the
Exchange Agent to mail to each holder of record of a certificate or certificates
which immediately prior to the Effective Time represented outstanding shares of
Company Common Stock (the “Certificates”) that were converted into the right to
receive the Merger Consideration pursuant to Section 1.6(a): (x) a letter of
transmittal (which shall specify that delivery shall be effected, and risk of
loss and title to the Certificates shall pass, only upon delivery of the
Certificates to the Exchange Agent and shall be in such form and have such other
customary provisions as the Surviving Corporation may reasonably specify); and
(y) instructions for use by such holders in effecting the surrender of the
Certificates in exchange for the Merger Consideration. Upon surrender of a
Certificate for cancellation to the Exchange Agent or to such other agent or
agents as may be appointed by the Surviving Corporation, together with such
letter of transmittal, duly executed, and such other documents as may reasonably
be required by the Exchange Agent, the holder of such Certificate shall be
entitled to receive in exchange therefor the Merger Consideration into which the
shares of Company Common Stock theretofore represented by such Certificate shall
have been converted pursuant to Section 1.6(a), and the Certificate so
surrendered shall forthwith be cancelled. The Exchange Agent shall accept such
Certificates upon compliance with such reasonable terms and conditions as the
Exchange Agent may impose to effect an orderly exchange thereof in accordance
with normal exchange practices. In the event of a transfer of ownership of such
Company Common Stock which is not registered in the transfer records of the
Company, payment may be made to a Person other than the Person in whose name the
Certificate so surrendered is registered, if such Certificate shall be properly
endorsed or otherwise be in proper form for transfer and the Person requesting
such payment shall pay any transfer or other Taxes required by reason of the
payment to a Person other than the registered holder of such Certificate or
establish to the satisfaction of the Surviving Corporation that such Taxes have
been paid or are not applicable. Until surrendered as contemplated by this
Section 1.7(b), each Certificate (other than a Certificate representing shares
of Company Common Stock that has been cancelled in accordance with
Section 1.6(c)) shall be deemed at any time after the Effective Time to
represent only the right to receive upon such surrender the Merger
Consideration, without interest, into which the shares of Company Common Stock
theretofore represented by such Certificate shall have been converted pursuant
to Section 1.6(a). No interest will be paid or will accrue on the Merger
Consideration payable upon the surrender of any Certificate.

(c)          No Further Ownership Rights in Company Common Stock. At the
Effective Time (i) all holders of Certificates that were outstanding prior to
the Effective Time shall cease to have any rights as stockholders of the Company
other than the right to receive the Merger Consideration and (ii) the stock
transfer books of the Company shall be closed and there shall be no further
registration of transfers on the stock transfer books of the Surviving
Corporation of the shares of Company Common Stock which were outstanding
immediately prior to the Effective Time. If, after the Effective Time, the
Certificates (other than Certificates cancelled in accordance with Section
1.6(c)) are presented to the Surviving Corporation or the Exchange Agent for any
reason, they shall be cancelled and exchanged as provided in this Article I,
except as otherwise provided by Law. The Merger Consideration paid upon the
surrender of Certificates in accordance with the terms of this Article I shall
be deemed to have been paid in full satisfaction of all rights pertaining to the
shares of Company Common Stock theretofore represented by such Certificates.

 

 

- 4 -

 

--------------------------------------------------------------------------------



(d)          Termination of the Exchange Fund. Any portion of the Exchange Fund
which remains undistributed to the holders of the Certificates for 120 days
after the Effective Time shall be delivered to the Surviving Corporation and any
holders of the Certificates who have not theretofore complied with this
Article I shall thereafter look only to the Surviving Corporation and only as
general creditors thereof for payment of their claim for the Merger
Consideration. All rights of any former holder of Company Common Stock to
receive the Merger Consideration hereunder shall, to the extent such Merger
Consideration remains unclaimed, terminate on the date that is immediately prior
to the date on which such unclaimed Merger Consideration would otherwise become
payable to a public official pursuant to any applicable abandoned property,
escheat or similar Law.

(e)          No Liability. None of the Company, Merger Sub, Parent, the
Surviving Corporation or the Exchange Agent, or any of their respective
employees, officers, directors, stockholders, agents or affiliates, shall be
liable to any Person in respect of any unclaimed Merger Consideration delivered
to a public official pursuant to any applicable abandoned property, escheat or
similar Law.

(f)           Investment of the Exchange Fund. The Exchange Agent shall invest
any cash included in the Exchange Fund, as directed by the Surviving
Corporation, on a daily basis. Any interest and other income resulting from such
investments shall be paid to the Surviving Corporation. To the extent that there
are losses with respect to such investments, or the Exchange Fund diminishes for
other reasons below the level required to make prompt payments of the Merger
Consideration as contemplated hereby, Parent and/or the Surviving Corporation
shall promptly replace or restore the portion of the Exchange Fund lost through
investments or other events so as to ensure that the Exchange Fund is, at all
times, maintained at a level sufficient to make such payments. In the event this
Agreement is terminated, the Exchange Fund, including any interest and other
income earned thereon, shall be paid to Parent.

(g)          Withholding Rights. The Surviving Corporation and the Exchange
Agent shall be entitled to deduct and withhold from the Merger Consideration
otherwise payable pursuant to this Agreement to any holder of shares of Company
Common Stock such amounts as the Surviving Corporation is required to deduct and
withhold with respect to the making of such payment under the Internal Revenue
Code of 1986, as amended (the “Code”), or any provision of state, local or
foreign tax Law. To the extent that amounts are so deducted and withheld by the
Surviving Corporation and the Exchange Agent and paid to the applicable taxing
authority when due, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the holder of the shares of Company Common
Stock in respect of which such deduction and withholding was made by the
Surviving Corporation.

(h)          Lost Certificates. If any Certificate shall have been lost, stolen
or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed and, if required by
the Surviving Corporation, the posting by such Person of a bond in such
reasonable amount as the Surviving Corporation may require as indemnity against
any claim that may be made against it with respect to such Certificate, the
Exchange Agent will pay to such Person in exchange for such lost, stolen or
destroyed Certificate the Merger Consideration payable pursuant to this
Agreement in respect of the shares of Company Common Stock represented by such
Certificate.

 

 

- 5 -

 

--------------------------------------------------------------------------------



SECTION 1.8 Stock Plans. The Company Board (or, if appropriate, any committee
thereof administering any of the Company’s stock option and equity incentive
plans listed in Section 3.2 of the Company Disclosure Schedule, each as amended
(collectively, the “Stock Plans”)) shall adopt such resolutions or take such
other actions as may be required to effect the following:

(a)          Prior to the Effective Time, the Company shall take all actions
necessary to provide that, at the Effective Time, (x) each then outstanding
option granted under any Stock Plan, or granted other than pursuant to such
Stock Plans (together, the “Options”), whether or not then exercisable or
vested, shall be cancelled in exchange for the right to receive from the
Surviving Corporation an amount in cash in respect thereof equal to the product
of (i) the excess, if any, of the Merger Consideration over the per share
exercise price of such Option, multiplied by (ii) the number of shares of
Company Common Stock subject to such Option and (y) each then outstanding
restricted stock unit granted under any Stock Plan (“Restricted Stock Units”),
whether or not then vested, shall be cancelled in exchange for the right to
receive from the Surviving Corporation an amount in cash in respect thereof
equal to the Merger Consideration (such payments to made by the Company through
its customary payroll procedures and net of applicable withholding Taxes).

(b)          Except as provided herein or as otherwise agreed to by the parties,
(i) the Company shall cause the Stock Plans to terminate as of the Effective
Time and cause the provisions in any other plan, program or arrangement
providing for the issuance or grant by the Company of any interest in respect of
the capital stock of the Company or any of its Subsidiaries to terminate and
have no further force or effect as of the Effective Time and (ii) the Company
shall ensure that following the Effective Time no holder of Options or other
awards or any participant in the Stock Plans or anyone other than Parent shall
hold or have any right to acquire any equity securities of the Company, the
Surviving Corporation or any Subsidiary thereof.

SECTION 1.9 Dissenting Shares. Notwithstanding anything in this Agreement to the
contrary, shares of Company Common Stock outstanding immediately prior to the
Effective Time and held by a holder who has not voted in favor of the Merger and
who has delivered a written demand for appraisal of such shares in accordance
with Section 262 of the DGCL (the “Dissenting Shares”) shall not be converted
into the right to receive the Merger Consideration pursuant to Section 1.6(a),
unless and until such holder fails to perfect or effectively withdraws or
otherwise loses such holder’s right to appraisal and payment under the DGCL.
Such holder shall be entitled to receive payment of the appraised value of such
shares of Company Common Stock in accordance with the provisions of the DGCL,
provided that such holder complies with the provisions of Section 262 of the
DGCL. If, after the Effective Time, any such holder fails to perfect or
effectively withdraws or otherwise loses such holder’s right to appraisal, such
Dissenting Shares shall thereupon be treated as if they had been converted as of
the Effective Time into the right to receive the Merger Consideration, without
interest thereon. The Company shall give Parent and Merger Sub prompt notice of
any demands received by the Company for appraisal of shares of Company Common
Stock, and, prior to the Effective Time, Parent and Merger Sub shall have the
right to participate in all negotiations and proceedings with respect to such
demands. Prior to the Effective Time, the Company shall not, except with the
prior written consent of Parent, make any payment with respect to, or settle or
offer to settle, any such demands.

 

 

- 6 -

 

--------------------------------------------------------------------------------



SECTION 1.10 Adjustments to Outstanding Equity Interests. In the event that the
Company issues additional shares of Company Common Stock, Options, Restricted
Stock Units or other securities convertible or exchangeable into or exercisable
for shares of Company Common Stock, the Merger Consideration shall be equitably
adjusted so that the total amount of the Merger Consideration plus the amounts
paid pursuant to Section 1.8 shall not exceed Eighty-Three Million Eight Hundred
Thousand Dollars ($83,800,000) in the aggregate.

SECTION 1.11 Time and Place of Closing. The closing of the Merger (the
“Closing”) will be held at the offices of Hodgson Russ LLP, One M&T Plaza, Suite
2000, Buffalo, New York, at 10:00 a.m., local time, on a date to be designated
by Parent, which shall be no later than the fifth Business Day following the
date that all of the conditions precedent specified in Article VI (other than
those conditions that by their nature are to be satisfied at the Closing, but
subject to the fulfillment or waiver of those conditions) have been satisfied
or, to the extent permitted by Law, waived by the party or parties permitted to
do so (such date being referred to hereinafter as the “Closing Date”). The
Merger and the other transactions contemplated hereby shall be deemed to have
become effective at 12:01 a.m. on the Closing Date.

•

REPRESENTATIONS AND WARRANTIES

OF MERGER SUB AND PARENT

Merger Sub and Parent jointly and severally hereby represent and warrant to the
Company as follows:

SECTION 2.1 Organization. Each of Merger Sub and Parent is a corporation, duly
organized or formed, validly existing and in good standing under the laws of the
jurisdiction in which it is organized or formed and has the requisite corporate
power and authority to own, operate or lease the properties that it purports to
own, operate or lease and to carry on its business in all material respects as
it is now being conducted.

SECTION 2.2 Authority. Each of Merger Sub and Parent has the requisite corporate
power and authority to enter into this Agreement and the other agreements
referred to in this Agreement (the “Ancillary Agreements”), to perform its
respective obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby collectively, the “Contemplated
Transactions”). The execution and delivery of this Agreement and the Ancillary
Agreements by each of Merger Sub and Parent and the consummation by each of
Merger Sub and Parent of the Contemplated Transactions have been duly authorized
by all necessary corporate action on the part of each of Merger Sub and Parent,
and no other corporate action by either Merger Sub or Parent is necessary to
authorize this Agreement and the Ancillary Agreements or to consummate the
Contemplated Transactions (other than the filing of the Merger Certificate). The
Boards of Directors of Parent and of Merger Sub have unanimously approved this
Agreement. No vote of the stockholders of Parent is required to approve the
Merger. This Agreement has been duly executed and delivered by each of Merger
Sub and Parent and constitutes a legal, valid and binding obligation of each of
Merger Sub and Parent, enforceable against each of Merger Sub and Parent in
accordance with their terms, except that (i) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Law, now or hereafter in effect, relating to creditors’ rights generally

 

 

- 7 -

 

--------------------------------------------------------------------------------



and (ii) equitable remedies of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought
(collectively, the “Enforceability Limitations”).

SECTION 2.3 No Conflict; Required Filings and Consents.

(a)          The execution, delivery and performance of this Agreement by each
of Merger Sub and Parent do not, and the consummation of the Contemplated
Transactions hereby will not, (i) subject to the requirements, filings, consents
and approvals referred to in Section 2.3(b), conflict with or violate any Law,
regulation, court order, judgment or decree applicable to Merger Sub or Parent
or by which any of their respective properties are bound or subject,
(ii) violate or conflict with the certificate of incorporation or by-laws of
Merger Sub or the certificate of incorporation or by-laws of Parent or
(iii) subject to the requirements, filings, consents and approvals referred to
in Section 2.3(b), result in any breach of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination or cancellation of, or result in the
creation of a lien, security interest, pledge, claim, charge or encumbrance of
any nature whatsoever (“Lien”), except for Permitted Liens, on any of the
property or assets of Merger Sub or Parent pursuant to, any contract, agreement,
indenture, lease or other instrument of any kind, permit, license or franchise
to which Merger Sub or Parent is a party or by which either Merger Sub or Parent
or any of their respective properties are bound or subject, except, in the case
of clause (iii), for such breaches, defaults, rights or Liens which would not
materially impair the ability of Parent or Merger Sub to timely consummate the
transactions contemplated hereby.

(b)          Except for applicable requirements, if any, of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”), the pre-merger notification requirements of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), and the filing of the Articles of Merger under the DGCL, neither Parent
nor Merger Sub is required to submit any notice, report or other filing with any
federal, state, provincial, local and foreign government, governmental,
quasi-governmental, supranational, regulatory or administrative authority,
agency, commission or any court, tribunal, or judicial or arbitral body (each, a
“Governmental Entity”) in connection with the execution, delivery or performance
of this Agreement or the consummation of the transactions contemplated hereby.
Except as set forth above, no waiver, consent, approval or authorization of any
Governmental Entity is required to be obtained or made by Parent or Merger Sub
in connection with their execution, delivery or performance of this Agreement.

SECTION 2.4 Financing Arrangements. Parent and Merger Sub have and will have
available on the Closing Date sufficient funds to enable them to consummate the
transactions contemplated hereby. As of the date hereof, the Definitive
Financing Agreements are valid and in full force and effect, and no event has
occurred which (with or without notice, lapse of time, or both) would constitute
a breach thereunder on the part of Parent. The aggregate proceeds that are
available to Parent under the Definitive Financing Agreements are sufficient
and, as of the Closing Date, will be sufficient for Parent to pay the aggregate
Merger Consideration upon the Closing, as contemplated by this Agreement.

 

 

- 8 -

 

--------------------------------------------------------------------------------



SECTION 2.5 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Contemplated Transactions based upon arrangements made by and on behalf of
Merger Sub or Parent.

SECTION 2.6 Litigation. There are no claims, actions, suits, arbitrations,
grievances, proceedings or investigations (collectively “Proceedings”) pending
or, to the knowledge of Parent or Merger Sub, threatened against Parent or
Merger Sub that seek to enjoin, or would reasonably be expected to have the
effect of preventing, making illegal or otherwise interfering with the
consummation of any of the Contemplated Transactions or the Ancillary
Agreements.

SECTION 2.7 Full Disclosure. This Agreement does not, and the certificate
referred to in Section 6.2(b) will not: (a) contain any representation, warranty
or information that is false or misleading with respect to any material fact, or
(b) omit to state any material fact necessary in order to make the
representations, warranties and information contained and to be contained herein
and therein (in the light of the circumstances under which such representations,
warranties and information were or will be made or provided) not false or
misleading.

•

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the disclosure schedule (subject to Section 8.15)
delivered to Parent by the Company prior to entering into this Agreement (the
“Company Disclosure Schedule”), the Company hereby represents and warrants on
behalf of itself and its Subsidiaries to Merger Sub and Parent as follows:

SECTION 3.1 Organization and Qualification. The Company and each of its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized and has the
requisite corporate power and authority necessary to own, possess, license,
operate or lease the properties that it purports to own, possess, license,
operate or lease and to carry on its business as it is now being conducted. The
Company and each of its Subsidiaries is duly qualified or licensed as a foreign
corporation to do business, and is in good standing, in each jurisdiction where
its business or the character of its properties owned, possessed, licensed,
operated or leased, or the nature of its activities, makes such qualification
necessary, except for such failure which, when taken together with all other
such failures, would not constitute a Company Material Adverse Effect. For
purposes of this Agreement, “Company Material Adverse Effect” means any effect,
change, fact, event, occurrence, development or circumstance that, individually
or together with any other effect, violation, inaccuracy, change, fact, event,
occurrence, development or circumstance, that (A) is, or is reasonably likely to
be, materially adverse (financial or otherwise), to the properties, business,
operations, financial condition, results of operations, assets or liabilities of
the Company and its Subsidiaries, taken as a whole, or (B) prohibits, or
materially impedes the timely consummation of the Merger; other than: (i) any
change in, disruption of, or price decline in the U.S. securities markets,
generally; (ii) any change in accounting requirements or principles required by
GAAP or required by any change in Law; (iii) any adverse change, effect, event,
occurrence, state of facts or development attributable to conditions affecting
the U.S. economy as a whole or the industries or markets in which the Company
participates (including acts of war or terrorism), so long as the changes in
this subparagraph (iii) do not affect the Company or any

 

 

- 9 -

 

--------------------------------------------------------------------------------



Subsidiary in a disproportionate degree relative to other entities operating in
such markets or industries; (iv) any adverse change, effect, event, occurrence,
state of fact or development resulting from any change in Law after the date
hereof; (v) except as set forth below, any adverse change, effect, event,
occurrence, state of fact or development resulting from the public announcement
or pendency of the Merger or the Contemplated Transactions; (vi) any actions or
inactions by the Company that are specifically permitted by a prior written
waiver by Parent; (vii) the termination after the date of this Agreement of any
Employee of the Company or any of its Subsidiaries (other than (A) David J.
McNally, Phillip L. McStotts or Andrea Kendall or (B) two or more of Philip
Eggers, Timothy Govin, Micheal Henderson and Jeanine Wilson), or any notice
thereof; (viii) any adverse change in the market price or trading volume of the
Company Common Stock after the date hereof not resulting from another Company
Material Adverse Effect; (ix) any expenses incurred with respect to attorneys,
accountants, financial advisors, consultants and agents in connection with the
negotiation, documentation, execution, consummation or performance of this
Agreement, the Ancillary Agreements or the Contemplated Transactions in an
amount not to exceed $550,000 in the aggregate, (x) any expenses incurred as a
result of the Company's entry into, and the payment of any amounts due to, or
the provision of any other benefits (including benefits relating to acceleration
of Options and Restricted Stock Units) to, any officers or Employees under,
employment contracts, non-competition agreements, employee benefit plans,
severance, bonus or retention arrangements or other arrangements set forth in
Section 3.10(a) of the Company Disclosure Schedule; (xi) the taking of any
action by the Company that is required by this Agreement; or (xii) the failure
of the Company to take any action prohibited by this Agreement. Notwithstanding
anything to the contrary contained above, a Company Material Adverse Effect will
be deemed to have occurred if an authorized representative of any party set
forth on Section 3.1 of the Company Disclosure Schedule takes definitive steps
that could reasonably be expected to lead to a termination or adverse alteration
of its existing contractual relationship with the Company or any of its
Subsidiaries as a result of the execution and delivery of this Agreement and/or
the consummation of the Merger or the Contemplated Transactions.

SECTION 3.2 Capitalization.

(a)          The authorized capital stock of the Company consists of (i)
22,000,000 shares of Company Common Stock, and (ii) 2,000,000 shares of
preferred stock. As of the date of this Agreement: (A) 5,716,206 shares of
Company Common Stock are issued and outstanding; (B) no shares of the Company’s
preferred stock are issued and outstanding; (C) 58,702 shares of Company Common
Stock are held by the Company in its treasury; (D) 630,255 shares of Company
Common Stock are subject to issued and outstanding Options granted under the
Company’s Stock Option Plan of 1993 Stock Option Plan (the “1993 Stock Option
Plan”); (E) 413,745 shares of Company Common Stock are subject to issued and
outstanding Options granted under the Company’s Stock Option Plan of 1999 Stock
Option Plan (the “1999 Stock Option Plan”) and (F) 1,000,000 shares of Company
Common Stock are reserved for issuance under the Company’s 2006 Equity Incentive
Plan (the “2006 Equity Plan”), of which 60,400 shares were subject to issued and
outstanding equity awards granted under the 2006 Equity Plan. Set forth on
Section 3.2 of the Company Disclosure Schedule is a correct and complete list of
each Stock Option Plan, each Option, each restricted stock unit and each other
equity award, including the holder, date of grant, exercise price, if
applicable, vesting schedule and number of shares of Company Common Stock
subject thereto. All Options or other grants were granted

 

 

- 10 -

 

--------------------------------------------------------------------------------



under the Stock Plans and not under any other plan, program or agreement (other
than any individual award agreements, forms of which have been made available to
Parent). The shares of Company Common Stock issuable pursuant to the Stock Plans
have been duly reserved for issuance by the Company, and upon any issuance of
such shares in accordance with the terms of the Stock Plans, such shares will be
duly authorized, validly issued, fully paid and non-assessable and free and
clear from any preemptive or other similar rights. Since September 30, 2006, the
Company has not issued any shares of its capital stock or options in respect
thereof, except upon the conversion of the securities or the exercise of the
Options referred to above. No shares of capital stock or other voting securities
of the Company will be issued or become outstanding after the date hereof other
than upon exercise of the Options and conversion of the Restricted Stock Units
outstanding as of the date hereof. None of the outstanding equity securities or
other securities of the Company or any of its Subsidiaries were issued in
violation of the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”) or any other Law. All
outstanding shares of Company Common Stock are, and all shares which may be
issued prior to the Effective Time will be when issued, duly authorized, validly
issued, fully paid and non-assessable and free and clear from any preemptive or
other similar rights.

(b)          Except as disclosed in Section 3.2 of the Company Disclosure
Schedule, there are (i) no other options, puts, calls, warrants or other rights,
agreements, arrangements, restrictions, or commitments of any character
obligating the Company or any of its Subsidiaries to issue, sell, redeem,
repurchase, acquire or exchange any shares of capital stock of or other equity
interests in the Company or any securities convertible into or exchangeable for
any capital stock or other equity interests, or any debt securities of the
Company or to provide funds to or make any investment (in the form of a loan,
capital contribution or otherwise) and (ii) no bonds, debentures, notes or other
indebtedness having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which stockholders of the
Company may vote (whether or not dependent on conversion or other trigger
event). Except as disclosed in Section 3.2 of the Company Disclosure Schedule,
there are no existing registration covenants with respect to Company Common
Stock or any other securities of the Company and its Subsidiaries.

(c)          The Company is not a party to, nor does it hold shares of Company
Common Stock or other equity securities of the Company bound by or subject to,
any voting agreement, voting trust, proxy or similar arrangement. To the
Company’s knowledge, no stockholder is a party to or holds shares of Company
Common Stock or other equity securities of the Company bound by or subject to
any voting agreement, voting trust, proxy or similar arrangement.

SECTION 3.3 Subsidiaries. Each Subsidiary of the Company is identified on
Section 3.3 of the Company Disclosure Schedule. All the outstanding equity
interests of each Subsidiary of the Company are owned by the Company free and
clear of all Liens except as set forth on Section 3.3 of the Company Disclosure
Schedule. All of the capital stock or other equity interests of each Subsidiary
of the Company has been duly authorized and is validly issued, fully paid and
non-assessable and free and clear from any Liens and preemptive or other similar
rights. There are no proxies or voting agreements with respect to any shares of
capital stock or other equity interests of any such Subsidiary. There are no
options, puts, calls, warrants or other

 

 

- 11 -

 

--------------------------------------------------------------------------------



rights, agreements, arrangements, restrictions or commitments of any character
obligating the Company or any of its Subsidiaries to issue, sell, redeem,
repurchase or exchange any shares of capital stock of or other equity interests
in any of the Company’s Subsidiaries or any securities convertible into or
exchangeable for any capital stock or other equity interests, or any debt
securities of any of the Company’s Subsidiaries or to provide funds to or make
any investment (in the form of a loan, capital contribution or otherwise) in the
Company’s Subsidiaries or any other Person. Except for the ownership of the
Subsidiaries of the Company, neither the Company nor any Subsidiary of the
Company, directly or indirectly, owns, or has agreed to purchase or otherwise
acquire, the capital stock or other equity interests of, or any interest
convertible into or exchangeable or exercisable for such capital stock or such
equity interests of, any corporation, partnership, joint venture or other
entity.

SECTION 3.4 Authority. The Company has all necessary corporate power and
authority to execute and deliver this Agreement and Ancillary Agreements, to
perform its obligations hereunder and thereunder, and to consummate the Merger
and the other Contemplated Transactions. The execution and delivery of this
Agreement and the Ancillary Agreements by the Company and the consummation by
the Company of the Contemplated Transactions have been duly and validly
authorized by all necessary corporate action, and no other corporate action on
the part of the Company is necessary to authorize this Agreement and the
Ancillary Agreements or to consummate the Contemplated Transactions (other than,
with respect to the Merger, obtaining the Company Stockholders’ Approval, and
filing the Certificate of Merger). The Company Board has unanimously approved
the Agreement, declared it to be advisable and resolved to recommend to the
Company’s stockholders that they vote in favor of the adoption of the Agreement
in accordance with the DGCL. This Agreement has been duly and validly executed
and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against it in accordance with its terms,
except as such enforcement may be limited by the Enforceability Limitations.

SECTION 3.5 No Conflict; Required Filings and Consents.

(a)          Except as set forth in Section 3.5(a) of the Company Disclosure
Schedule, neither the execution and delivery of this Agreement nor the
consummation of any of the Contemplated Transactions do, or will, directly or
indirectly (with or without notice or lapse of time or both), (i) contravene,
violate or conflict with the Certificate of Incorporation or By-Laws, the
certificate of incorporation or by-laws of any of its Subsidiaries or any
resolution adopted by the Company Board or the stockholders of the Company or
any of its Subsidiaries, (ii) result in any breach of or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or terminate or cancel or give to others any rights of termination,
acceleration or cancellation of (with or without notice or lapse of time or
both), or result in the creation of a Lien, except for Permitted Liens, on any
of the properties or assets of the Company or any of its Subsidiaries pursuant
to, any of the terms, conditions or provisions of any Company Material Contract,
or (iii)  violate any valid and enforceable judgment, ruling, order, writ,
injunction, decree, Permit or Law applicable to the Company or any of its
Subsidiaries or by which any of their respective properties are bound or
subject, except, in the case of clauses (ii) and (iii), for breaches, defaults
or violations that would not prevent or delay consummation of the Merger in any
material respect, or otherwise prevent the Company from performing its
obligations under this Agreement in any material respect.

 

 

- 12 -

 

--------------------------------------------------------------------------------



(b)          The execution and delivery by the Company of this Agreement do not,
and the performance of this Agreement and the consummation of the Contemplated
Transactions by the Company will not, require any consent of or filing with or
notification to, any Governmental Entity, except (i) for applicable requirements
of the Exchange Act, including the filing of the Proxy Statement (as defined in
Section 5.1), (ii) the pre-merger notification requirements of the HSR Act and
the expiration or termination of any applicable waiting period thereunder, and
(iii) the filing of the Certificate of Merger under the DGCL, except where such
failure would not prevent or delay consummation of the Merger in any material
respect, or otherwise prevent the Company from performing its obligations under
this Agreement in any material respect.

SECTION 3.6 SEC Filings; Financial Statements.

(a)          The Company has timely filed all forms, reports, registration
statements, schedules and other documents required to be filed by it with the
SEC since January 1, 2003. Section 3.6(a) of the Company Disclosure Schedule
lists and, except to the extent available in full without redaction on the SEC’s
web site through the Electronic Data Gathering, Analysis and Retrieval System
(“EDGAR”) two Business Days prior to the date of this Agreement, the Company has
delivered to Parent copies in the form filed with the SEC (including the full
text of any document filed subject to a request for confidential treatment) of
the following: (i) the Company’s Annual Reports on Form 10-K for each fiscal
year of the Company beginning on or after January 1, 2003, (ii) the Company’s
Quarterly Reports on Form 10-Q for each of the three fiscal quarters in each of
the fiscal years of the Company referred to in clause (i), (iii) all proxy and
information statements relating to the Company’s meetings of stockholders
(whether annual or special) held, and all information statements relating to
stockholder consents, since the beginning of the fiscal year referred to in
clause (i), (iv) the Company’s Current Reports on Form 8-K filed since the
beginning of the first fiscal year referred to in clause (i), (v) all other
forms, reports, registration statements and other documents filed by the Company
with the SEC since the beginning of the first fiscal year in clause (i), (the
forms, reports, registration statements and other documents referred to in
clauses (i), (ii), (iii), (iv) and (v) above, whether or not available through
EDGAR, are, collectively, the “Company SEC Reports,” and, to the extent
available in full without redaction through EDGAR at least two Business Days
prior to the date of this Agreement, the “Filed Company SEC Reports”), (vi) all
certifications and statements required by Rules 13a-14 and 15d-14 under the
Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), and the rules and regulations promulgated thereunder, with
respect to any report referred to in clause (i) or (ii) (collectively, the
“Certifications”), and (vii) all comment letters received by the Company from
the Staff of the SEC since the beginning of the fiscal year referred to in
clause (i) and all responses to such comment letters by or on behalf of the
Company. To the Company’s knowledge, except as disclosed in the Company SEC
Reports, each director and officer (as defined in Rule 16a-1(f) of the Exchange
Act) of the Company has filed with the SEC on a timely basis all statements
required by Section 16(a) of the Exchange Act and the rules and regulations
thereunder since January 1, 2003. No Subsidiary of the Company is, or since the
beginning of the first fiscal year referred to in clause (i) of the second
sentence of this Section 3.6(a) has been, required to file any form, report,
registration statement or other document with the SEC. As used in this Section
3.6, the term “file” or “filed” shall be broadly construed to include any manner
in which a document or information is furnished, transmitted or otherwise made
available to the SEC. Each of the Company SEC Reports (i) complied in all
material respects, as of their respective dates of filing with the SEC,

 

 

- 13 -

 

--------------------------------------------------------------------------------



with the requirements of the Securities Act, and the Exchange Act, as the case
may be, and, to the extent then applicable, Sarbanes-Oxley, including in each
case, the rules and regulations promulgated thereunder, and (ii) did not at the
time they were filed and do not, as amended and supplemented, if applicable,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, that prior to January 1, 2007 the Company has
been a “non-accelerated filer” pursuant to SEC regulations and, as such, prior
to such date both it and its officers have been exempt from certain disclosure
and certification requirements in this regard, as permitted by the SEC.

(b)          Except as set forth in Section 3.6(b) of the Company Disclosure
Schedule, the consolidated financial statements contained in the Company SEC
Reports (i) complied in all material respects, as of their respective dates of
filing with the SEC, and the Company SEC Reports filed with the SEC after the
date of this Agreement will comply as of their respective dates of filing with
the SEC, in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto (including
Regulation S-X and SEC Staff Accounting Bulletins), (ii) have been, and the
Company SEC Reports filed after the date of this Agreement will be, prepared in
accordance with GAAP (except, in the case of unaudited consolidated quarterly
statements, as permitted by Form 10-Q under the Exchange Act and except as may
be indicated in the notes thereto, in each case to the extent not materially
different to the notes to the financial statements included in the Company SEC
Reports since the Company’s most recent Annual Report on Form 10-K) and (iii)
fairly present, and the financial statements contained in the Company SEC
Reports filed after the date of this Agreement will fairly present, in all
material respects, the consolidated financial position of the Company and its
Subsidiaries as of the respective dates thereof and the consolidated statements
of operations, cash flows and changes in stockholders’ equity of the Company for
the periods indicated, except in the case of unaudited quarterly financial
statements that were or are subject to normal and recurring non-material
year-end adjustments.

(c)          Except as set forth in Section 3.6 (c) of the Company Disclosure
Schedule, neither the Company nor any of its Subsidiaries has any material
liabilities or obligations of any nature whatsoever (whether accrued, absolute,
contingent, known, unknown or otherwise), except for (i) liabilities or
obligations incurred since September 30, 2006 in the Ordinary Course of
Business, (ii) obligations under operating leases, and (iii) liabilities that,
individually or in the aggregate, are immaterial to the financial condition or
operating results of the Company and its Subsidiaries, taken as a whole.

(d)          Set forth in Section 3.6(d) of the Company Disclosure Schedule is a
list of the Company’s Off-Balance Sheet Arrangements. As used herein,
“Off-Balance Sheet Arrangements” means with respect to any Person, any
securitization transaction to which that Person or its Subsidiaries is a party
and any other transaction, agreement or other contractual arrangement to which
an entity unconsolidated with that Person is a party, under which that Person or
its Subsidiaries, whether or not a party to the arrangement, has, or in the
future may have, (i) any obligation under a direct or indirect guarantee or
similar arrangement; (ii) a retained or contingent interest in assets
transferred to an unconsolidated entity or similar arrangement; (iii)
derivatives to the extent that the fair value thereof is not fully reflected as
a liability or asset in the financial statements included in the Company’s Form
10-Q for the period ended

 

 

- 14 -

 

--------------------------------------------------------------------------------



September 30, 2006 (the “Interim Financial Statements”); or (iv) any obligation
or liability, including a contingent obligation or liability, to the extent that
it is not fully reflected in the Interim Financial Statements.

(e)          Section 3.6(e) of the Company Disclosure Schedule contains a
description of all non-audit services performed by the Company’s auditors for
the Company and its Subsidiaries since the beginning of the immediately
preceding fiscal year of the Company and the fees paid for such services. All
such non-audit services have been approved as required by Section 10A of the
Exchange Act.

(f)           The Company is, and since January 1, 2003 has been, in compliance
with (i) the applicable listing and corporate governance rules and regulations
of the NASDAQ Stock Market, Inc., and (ii) the applicable provisions of
Sarbanes-Oxley and the related rules and regulations promulgated thereunder. The
Certifications complied with Rules 13a-14 and 15d-14 under the Exchange Act and
Sections 302 and 906 of Sarbanes-Oxley, and the rules and regulations
promulgated thereunder, and the statements contained in the Certifications were
true and correct as of the date of the filing thereof; provided, however, that
prior to January 1, 2007 the Company has been a “non-accelerated filer” pursuant
to SEC regulations and, as such, prior to such date time both it and its
officers have been exempt from certain disclosure and certification requirements
in this regard, as permitted by the SEC. The management of the Company has (i)
implemented and maintains disclosure controls and procedures (as defined in
Rules 13a-15(e) and 15d-15(e) of the Exchange Act) designed to ensure (and such
controls and procedures are effective to ensure) that material information
relating to the Company and its Subsidiaries is accumulated and communicated to
the management of the Company, including its chief executive officer and chief
financial officer, as appropriate, by others within those entities to allow
timely decisions regarding required disclosure and (ii) disclosed, based on its
most recent evaluation, to the Company’s outside auditors and the audit
committee of the Company Board (A) all significant deficiencies and material
weaknesses in the design or operation of internal controls (as defined in
Rule 13a-15(f) of the Exchange Act) that are reasonably likely to materially
affect the Company’s ability to record, process, summarize and report financial
data and (B) any fraud, whether or not material, that involves management or
other Employees who, in each case, have a significant role in the Company’s
internal controls.

(g)          The Company and its Subsidiaries have implemented and maintain a
system of internal control over financial reporting (as defined in Rules
13a-15(f) and 15d-15(f) under the Exchange Act) sufficient to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP,
including, without limitation, that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(h)          Since January 1, 2003, neither the Company nor any of its
Subsidiaries or, to the knowledge of the Company, any director, officer,
Employee, auditor, accountant or

 

 

- 15 -

 

--------------------------------------------------------------------------------



representative of the Company or any of its Subsidiaries has received or has
otherwise had or obtained knowledge of any complaint, allegation, assertion or
claim, whether written or oral, regarding any material non-compliance in the
accounting or auditing practices, procedures, principles or methods of the
Company or any of its Subsidiaries or their internal control over financial
reporting.

SECTION 3.7 Absence of Certain Changes or Events. From December 31, 2005 to the
date hereof, except as set forth in Section 3.7 of the Company Disclosure
Schedule, the Company and its Subsidiaries have conducted their respective
businesses in all material respects in the Ordinary Course of Business and there
has not been:

(a)          any material loss, damage or destruction to, or any material
interruption in the use of, any of the assets of the Company or any of its
Subsidiaries (whether or not covered by insurance) that constitutes a Company
Material Adverse Effect;

(b)          (i) any declaration, accrual, set aside or payment of any dividend
or any other distribution in respect of any shares of capital stock of the
Company or any of its Subsidiaries, or (ii) any repurchase, redemption or other
acquisition by the Company or any of its Subsidiaries of any shares of capital
stock or other securities;

(c)           any sale, issuance or grant, or authorization of the issuance of,
(i) any capital stock or other security of the Company or any of its
Subsidiaries (except for Company Common Stock issued upon the valid exercise of
Options or upon the maturity of Restricted Stock Units granted under any of the
Stock Plans), (ii) any option, warrant or right to acquire any capital stock or
any other security of the Company or any of its Subsidiaries (except for Options
and Restricted Stock Units described in Section 3.2), or (iii) any instrument
convertible into or exchangeable for any capital stock or other security of the
Company or any of its Subsidiaries (except for Options and Restricted Stock
Units described in Section 3.2);

(d)          any amendment or waiver of any of the rights of the Company or any
of its Subsidiaries under, or acceleration of vesting under, (i) any provision
of any of the Stock Plans, (ii) any provision of any contract evidencing any
outstanding Option, or (iii) any Restricted Stock Unit agreement;

(e)          any amendment to any organizational document of any of the Company
or any of its Subsidiaries, any merger, consolidation, share exchange, business
combination, recapitalization, reclassification of shares, stock split, reverse
stock split or similar transaction involving the Company or any of its
Subsidiaries;

(f)            any creation of any Subsidiary of the Company or any of its
Subsidiaries or acquisition by the Company or any of its Subsidiaries of any
equity interest or other interest in any other Person;

(g)          any capital expenditure by the Company or any of its Subsidiaries
which, when added to all other capital expenditures made on behalf of the
Company or any of its Subsidiaries since the date of the Interim Financial
Statements, exceeds $250,000 in the aggregate;

 

 

- 16 -

 

--------------------------------------------------------------------------------



(h)          any action by the Company or any of its Subsidiaries to (i) enter
into, or suffer any of the assets owned or used by it to become bound by, any
Company Material Contract (as defined in Section 3.16(a)), or (ii) amend or
terminate, or waive any material right or remedy under, any Company Material
Contract;

(i)           any (i) acquisition, lease or license by the Company or any of its
Subsidiaries of any material right or other material asset from any other
Person, (ii) sale or other disposal or lease or license by the Company or any of
its Subsidiaries of any material right or other material asset to any other
Person, or (iii) waiver or relinquishment by the Company or any of its
Subsidiaries of any right, except for rights or other assets acquired, leased,
licensed or disposed of in the Ordinary Course of Business;

(j)           any write-off as uncollectible, or establishment of any
extraordinary reserve with respect to, any account receivable or other
indebtedness of the Company or any of its Subsidiaries;

(k)          any pledge of any assets of or sufferance of any of the assets of
the Company or any of its Subsidiaries to become subject to any Lien;

(l)           any (i) loan by the Company or any of its Subsidiaries to any
Person, or (ii) incurrence or guarantee by the Company or any of its
Subsidiaries of any indebtedness for borrowed money;

(m)         any (i) adoption, establishment, entry into or amendment by the
Company or any of its Subsidiaries of any Employee Plan or (ii) payment of any
bonus or any profit sharing or similar payment to, or material increase in the
amount of the wages, salary, commissions, fringe benefits or other compensation
or remuneration payable to, any of the directors, officers or Employees of the
Company or any of its Subsidiaries;

(n)           any change of the methods of accounting or accounting practices of
the Company or any of its Subsidiaries in any material respect;

 

(o)

any material Tax election by the Company or any of its Subsidiaries;

(p)           any commencement or settlement of any legal proceeding by the
Company or any of its Subsidiaries; or

(q)           any agreement or commitment to take any of the actions referred to
in clauses (a) through (p) above.

SECTION 3.8 Inventory. Except as set forth in Section 3.8 of the Company
Disclosure Schedule, (i) the Inventory is in the physical possession of the
Company or its Subsidiaries and (ii) none of the Inventory has been pledged as
collateral or otherwise is subject to any Lien (other than Permitted Liens) or
is held on consignment from others. The Inventory has been, determined and
valued on a first in - first out basis (but not in excess of net realizable
value), in accordance with GAAP applied on a basis consistent with the
consolidated financial statements contained in the Company SEC Reports. The
Inventory was acquired or produced by the Company in the Ordinary Course of
Business. Except as reflected in the reserve for obsolete

 

 

- 17 -

 

--------------------------------------------------------------------------------



inventory reflected in the Interim Financial Statements, the Inventory is good
and merchantable and is of a quality and quantity presently useable and salable
by the Company or its Subsidiaries in the Ordinary Course of Business.

SECTION 3.9 Litigation. Except as disclosed in Section 3.9 of the Company
Disclosure Schedule, there are no Proceedings pending (including matters which
are on appeal or have not been fully funded, and administrative matters that may
be closed but with respect to which the applicable statute of limitations has
not run) or, to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries or any of their respective properties or rights of the
Company or any of its Subsidiaries or any of their respective officers,
directors, Employees or agents, in their capacity as such, at law or in equity,
before any Governmental Entity, including Proceedings alleging violations of the
provisions of any Company Material Contract or any Law, nor have any acts of
alleged misconduct by the Company or any of its Subsidiaries been reported to
the Company. Except as disclosed in Section 3.9 of the Company Disclosure
Schedule, neither the Company nor any of its Subsidiaries nor any of their
respective properties is subject to any order, judgment, injunction or decree
material to the conduct of the businesses of the Company or its Subsidiaries.
The Company has furnished Parent with copies of all attorney responses to the
request of the independent auditors for the Company with respect to loss
contingencies in connection with the Company’s financial statements for the
previous three fiscal years.

SECTION 3.10 Employee Benefit Plans.

(a)          Section 3.10(a) of the Company Disclosure Schedule sets forth a
list of all employee benefit plans (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)), whether or not
subject to ERISA and all other employment, compensation, consulting, bonus,
stock option, restricted stock grant, stock purchase, other cash or stock-based
incentive, profit sharing, savings, retirement, disability, insurance,
severance, retention, change in control, deferred compensation and other
compensatory plans, policies, programs, agreements or arrangements sponsored,
maintained, contributed to or required to be contributed to, or entered into or
made by the Company or any other entity, whether or not incorporated, that
together with the Company would be deemed a “single employer” for purposes of
Section 414 of the Code or Section 4001 of ERISA (an “ERISA Affiliate”) with or
for the benefit of, or relating to, any current or former Employee, director or
other independent contractor of, or consultant to, the Company or any of its
Subsidiaries and with respect to which the Company or any Subsidiary has or may
have any direct or indirect liability (together, the “Employee Plans”).

(b)          The Company has provided Parent and Merger Sub true and complete
copies of (i) all Employee Plans, together with all amendments thereto, (ii) the
latest Internal Revenue Service determination letters obtained with respect to
any Employee Plan intended to be qualified under Section 401(a) or 501(a) of the
Code, (iii) the two most recent annual actuarial valuation reports, if any,
(iv) the two most recently filed Forms 5500 together with all related schedules,
if any, (v) the “summary plan description” (as defined in ERISA), if any, and
all modifications thereto communicated to Employees, (vi) any trust or other
funding governing documents for vehicles maintained as part of any Employee
Plan, and (vii) the two most recent annual and periodic accountings of related
plan assets.

 

 

- 18 -

 

--------------------------------------------------------------------------------



(c)          Neither the Company or any of its Subsidiaries nor any of their
respective directors, officers, Employees or agents has, with respect to any
Employee Plan, engaged in or been a party to any “prohibited transaction” (as
defined in Section 4975 of the Code or Section 406 of ERISA), which could result
in the imposition of either a penalty assessed pursuant to Section 502(i) of
ERISA or a tax imposed by Section 4975 of the Code, in each case applicable
directly or indirectly (through an indemnification obligation or otherwise) to
the Company or any of its Subsidiaries or any Employee Plan.

(d)          All Employee Plans have been administered in accordance with their
terms and in compliance in all material respects with the requirements,
including, but not limited to, ERISA and the Code. No compensation paid or
required to be paid under any Employee Plan is or will be subject to additional
tax under Section 409A(1)(B) of the Code. All equity compensation awards issued
by the Company have been made, accounted for, reported and disclosed in
accordance with Law, accounting rules and stock exchange requirements.

(e)          There are no pending or, to the knowledge of the Company,
threatened claims, arbitrations, regulatory or other proceedings (other than
routine claims for benefits), relating to any of the Employee Plans, or the
assets of any trust for any Employee Plan.

(f)           Each Employee Plan intended to qualify under Section 401(a) of the
Code, and the trusts created thereunder intended to be exempt from tax under the
provisions of Section 501(a) of the Code has received a favorable determination
or opinion letter from the Internal Revenue Service which is currently in
effect. To the knowledge of the Company, nothing has occurred since the date of
the determination letter that would adversely effect the qualification or tax
exempt status of such Plan and its related trust.

(g)          All contributions or payments required to be made before the
Effective Time under the terms of any Employee Plan will have been made by the
Effective Time. All contributions that are not yet due on or before the
Effective Time either have been made in accordance with the Company’s past
practice and custom or have been accrued in accordance with GAAP.

(h)          Neither the Company nor any of its Subsidiaries or any of its or
their ERISA Affiliates contributes, nor within the six-year period ending on the
date hereof has any of them contributed or been obligated to contribute, to any
plan, program or agreement which is a “multiemployer plan” (as defined in
Section 3(37) of ERISA) or which is subject to Section 412 of the Code or
Section 302 or Title IV of ERISA.

(i)           No Employee Plan provides medical, surgical, hospitalization,
death or similar benefits (whether or not insured) for current or former
Employees, directors, consultants or other personnel of the Company or any of
its Subsidiaries for periods extending beyond their retirement or other
termination of service, other than group health plan continuation coverage
mandated by Law.

(j)           No condition exists that would prevent the Company or any of its
Subsidiaries from amending or terminating any Employee Plan providing health or
medical benefits in respect of any active Employee.

 

 

- 19 -

 

--------------------------------------------------------------------------------



(k)          Except as set forth in Section 3.10(k) of the Company Disclosure
Schedule, the consummation of the Contemplated Transactions will not, either
alone or in combination with any other event, (i) entitle any current or former
Employee, director or officer of the Company or any of its Subsidiaries to
severance pay or any other payment or benefit, (ii) accelerate the time of
payment or vesting, or increase the amount of compensation due any such
Employee, director or officer or (iii) require the Company to place in trust or
otherwise set aside any amounts in respect of severance pay or any other payment
or benefit.

(l)           Except as set forth in Section 3.10(l) of the Company Disclosure
Schedule, there are no agreements between the Company and any director, officer
or employee pursuant to which the Company would be required to make a “parachute
payment” (within the meaning of Section 280G(b)(2) of the Code) as a result of
the consummation of the Contemplated Transactions (whether alone or in
combination with a termination of employment or other event). No payments
required to be made after the date hereof, whether as a result of the
consummation of the Contemplated Transactions or otherwise, will be
non-deductible by reason of Section 162(m) of the Code.

SECTION 3.11 Conduct of Business; Permits; Compliance with Law. Section 3.11 of
the Company Disclosure Schedule contains a complete and accurate list of all
permits, licenses, approvals, certifications and authorizations from any
Governmental Entity (collectively, “Permits”) obtained or possessed by the
Company or its Subsidiaries, the date each Permit was last granted to the Seller
and the current term of each Permit. Except as disclosed in Section 3.11 of the
Company Disclosure Schedule, the business of the Company and each of its
Subsidiaries is not being, and for the past five years has not been, conducted
(i) in default or violation of any term, condition or provision of the
Certificate of Incorporation or By-Laws of the Company or the comparable charter
documents or by-laws of any of its Subsidiaries, (ii) to the Company’s
knowledge, in default or violation of (X) any Company Material Contract or
(Y) any Law, including rules, regulations, codes, plans, agreements, contracts,
injunctions, orders, rulings and charges thereunder, applicable to the Company
or any of its Subsidiaries or their respective businesses and material to the
business of the Company and its Subsidiaries, taken as a whole. The Permits are
in full force and effect and sufficient for all business presently conducted by
the Company and its Subsidiaries, except as would not, individually or in the
aggregate, have a Company Material Adverse Effect. Except as set forth in
Section 3.11 of the Company Disclosure Schedule, no event has occurred or
circumstance exists that (with or without notice or lapse of time or both) (A)
may constitute or result in a material violation by the Company or any of its
Subsidiaries of, or a substantial failure on the part of the Company or any of
its Subsidiaries to comply with, any Law, or (B) may give rise to any obligation
on the part of the Company or any of its Subsidiaries to undertake, or to bear
all or any portion of the cost of, any substantial remedial action of any
nature. Neither the Company nor any of its Subsidiaries has received any claim
or notice (whether written or oral) (i) from any Governmental Entity of any
actual, alleged, possible or potential violation of, or failure to comply with,
any Law, (ii) from any Governmental Entity of any actual, alleged, possible or
potential obligation on the part of the Company or any of its Subsidiaries to
undertake, or bear all or any portion of the cost of, any remedial action of any
nature, or (iii) that the Company or any of its Subsidiaries is not in
compliance with, nor, is the Company or any Subsidiary of the Company not in
compliance with, the terms of any such Permits or any requirements, standards
and procedures of the Governmental Entity which issued them, or any limitation
or proposed limitation on any Permit,

 

 

- 20 -

 

--------------------------------------------------------------------------------



except where the failure to be in compliance would not have a Company Material
Adverse Effect. The Permits currently held by the Company and its Subsidiaries
constitute all of the Permits that the Company and its Subsidiaries are required
to own, hold and possess and that are necessary to conduct the business
presently conducted by the Company and its Subsidiaries. Except as set forth in
Section 3.11 of the Company Disclosure Schedule or as would not, individually or
in the aggregate, have a Company Material Adverse Effect, none of the Permits
will lapse, terminate or otherwise cease to be valid as a result of the
consummation of the transactions contemplated hereby.

SECTION 3.12 Taxes. Except as set forth in Section 3.12 of the Company
Disclosure Schedule:

(a)          each of the Company and its Subsidiaries has duly and timely filed
all Tax Returns required to be filed by it (taking into account extensions), and
all such Tax Returns are true, correct and complete in all material respects and
were prepared in substantial compliance with all Law;

(b)          each of the Company and its Subsidiaries has timely paid all
material Taxes required to be paid by it (whether or not shown due on any Tax
Return);

(c)          each of the Company and its Subsidiaries has made adequate
provision in the consolidated financial statements contained in the Company SEC
Reports discussed in Section 3.6(b) for all unpaid Taxes of the Company and its
Subsidiaries;

(d)          each of the Company and its Subsidiaries has complied with all Law
relating to the payment and withholding of Taxes and has, within the time and
manner prescribed by Law, withheld and paid over to the proper tax authorities
all amounts required to be withheld and paid over by it;

(e)          no pending or to the Company’s knowledge threatened audit,
proceeding, examination or litigation or similar claim has been commenced or is
presently pending with respect to any Taxes or Tax Return of the Company or any
of its Subsidiaries;

(f)           no written claim has been made by any tax authority in a
jurisdiction where any of the Company or its Subsidiaries does not file a Tax
Return that the Company or any of its Subsidiaries is or may be subject to
taxation in that jurisdiction;

(g)          no outstanding written agreements, consents or waivers to extend
the statutory period of limitations applicable to the assessment of any Taxes or
deficiencies against the Company or any of its Subsidiaries, and no power of
attorney granted by either the Company or any of its Subsidiaries with respect
to any Taxes is currently in force;

(h)          neither the Company nor any of its Subsidiaries is a party to any
agreement providing for the allocation or sharing of any Taxes imposed on or
with respect to any Person, and neither the Company nor any of its Subsidiaries
(A) has been a member of an affiliated group (or similar state, local or foreign
filing group) filing a consolidated U.S. federal income Tax Return (other than
the group the common parent of which is the Company) or (B) has any liability
for the Taxes of any person (other than the Company or any of its

 

 

- 21 -

 

--------------------------------------------------------------------------------



Subsidiaries) under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or foreign Law), or as a transferee or successor;

(i)           the federal income Tax Returns of the Company and its Subsidiaries
have been examined by and settled with the Internal Revenue Service (or the
applicable statutes of limitation have lapsed) for all years through December
31, 2002. All assessments for Taxes due with respect to such completed and
settled examinations or any concluded litigation have been fully paid;

(j)           neither the Company nor any of its Subsidiaries has participated
in a “reportable transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b);

(k)          there are no Liens for Taxes upon the assets or properties of the
Company or any of its Subsidiaries, except for Liens which arise by operation of
law with respect to current Taxes not yet due and payable;

(l)           the Company has previously delivered or made available to Parent
or Merger Sub complete and accurate copies of each of (i) all federal Tax
Returns of the Company and each of its Subsidiaries for the prior five tax
years; (ii) all state and local Tax Returns of the Company and each of its
Subsidiaries for the prior three tax years; (iii) all audit reports, letter
rulings, technical advice memoranda and similar documents issued by any tax
authority relating to the United States Federal, state, local or foreign Taxes
due from or with respect to the Company and its Subsidiaries and (iv) any
closing agreements entered into by any of the Company and its Subsidiaries with
any tax authority in each case existing on the date hereof;

(m)         neither the Company nor any of its Subsidiaries is or has been a
United States real property holding corporation (as defined in Section 897(c)(2)
of the Code) during the applicable period specified in Section 897(c)(1)(A)(ii)
of the Code;

(n)          the Company has not been required to include in income any
adjustment pursuant to Section 481 of the Code by reason of a voluntary change
in accounting method initiated by the Company, and the IRS has not initiated or
proposed any such adjustment or change in accounting method;

(o)          the Company has not been a “distributing corporation” or a
“controlled corporation” in a distribution intended to qualify under Section 355
of the Code within the past five years;

(p)          the Company does not have any deferred gain or loss from a deferred
intercompany transaction within the meaning of Treasury Regulation Section
1.1502-13 (or any similar provision under state, local or foreign law) or an
excess loss account with respect to any stock of a Subsidiary within the meaning
of Treasury Regulation Section 1.1502-19 (or any similar provision of state,
local or foreign law);

(q)          the Company has disclosed on all relevant Tax Returns any positions
taken therein that could give rise to a substantial understatement of Taxes
within the meaning of Section 6662 of the Code;

 

 

- 22 -

 

--------------------------------------------------------------------------------



(r)           neither the Company nor any of its Subsidiaries is a party to any
agreement, contract, arrangement or plan that has resulted or could result in
the payment of any amount that will not be fully deductible as a result of
Section 162(m) of the Code (or any corresponding provision of state, local or
foreign law); and

(s)           the Company is not a party to any agreement that would require it
to make any payment that would constitute an “excess parachute payment” for
purposes of Sections 280G and 4999 of the Code.

SECTION 3.13 Environmental Matters.

(a)          Except as would not, individually or in the aggregate, have a
Company Material Adverse Effect: (i) the Company and each of its Subsidiaries is
and for the past five years has been in compliance with all applicable
Environmental Laws; and (ii) neither the Company nor any of its Subsidiaries has
received any written communication, whether from a Governmental Entity, citizens
group, Employee or otherwise, alleging that the Company or any of its
Subsidiaries is not in such compliance, and (iii) to the knowledge of the
Company, there are no past or present actions, activities, circumstances,
conditions, events or incidents that are reasonably likely to prevent or
interfere with such compliance in the future.

(b)          Except as set forth in Section 3.13(b) of the Company Disclosure
Schedule or as would not, individually or in the aggregate, have a Company
Material Adverse Effect, there is no Environmental Claim pending or, to the
knowledge of the Company, threatened, against the Company or any of its
Subsidiaries or, to the knowledge of the Company, against any Person whose
liability for any Environmental Claim the Company or any of its Subsidiaries has
or may have retained or assumed either contractually or by operation of law.

(c)          Except as would not, individually or in the aggregate, have a
Company Material Adverse Effect, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, without
limitation, the Release or presence of any Hazardous Material which could form
the basis of any Environmental Claim against the Company or any of its
Subsidiaries, or to the knowledge of the Company, against any Person whose
liability for any Environmental Claim the Company has or may have retained or
assumed either contractually or by operation of law.

(d)          The Company has made available to Parent and Merger Sub true,
complete and correct copies and results of any reports, studies, analyses, tests
or monitoring possessed by the Company or any of its Subsidiaries that are in
the possession of the Company or any of its Subsidiaries pertaining to Hazardous
Materials in, on, beneath or adjacent to any property currently or formerly
owned, operated, occupied or leased by the Company or any of its Subsidiaries,
or regarding the Company’s or any of its Subsidiaries’ compliance with
applicable Environmental Laws.

 

 

- 23 -

 

--------------------------------------------------------------------------------



SECTION 3.14 Real Property; Title to Assets; Liens.

 

(a)

Leased Real Property.

(i)           Set forth in Section 3.14(a) of the Company Disclosure Schedule is
a list of all Leased Real Property. Each of the leases relating to Leased Real
Property creates a valid and subsisting leasehold interest in favor of the
Company or one of its Subsidiaries, as the case may be, is a valid, binding and
subsisting obligation of the Company or one of its Subsidiaries and, to the
knowledge of the Company, each other party thereto, enforceable against the
Company or one of its Subsidiaries and, to the knowledge of the Company, each
other party thereto in accordance with its terms, except as such enforcement may
be limited by the Enforceability Limitations;

(ii)          except as would not, individually or in the aggregate, have a
Company Material Adverse Effect, there are no disputes with respect to any Real
Property Lease; and neither the Company nor any other party to each Real
Property Lease is in breach or default under such Real Property Lease, and no
event has occurred or failed to occur and no circumstance exists which, with the
delivery of notice, the passage of time or both, would constitute such a breach
or default, or permit the termination, modification or acceleration of rent
under any Real Property Lease;

(iii)         except as disclosed in Section 3.14(a)(iii) of the Company
Disclosure Schedule or as would not, individually or in the aggregate, have a
Company Material Adverse Effect, no consent by the landlord or any other party
under the Real Property Leases is required in connection with the consummation
of the transaction contemplated herein; and

(iv)         none of the Leased Real Property has been pledged or assigned by
the Company or any of its Subsidiaries or is subject to any Liens (other than
pursuant to this Agreement or Permitted Liens).

 

(b)

Owned Real Property.

(i)           Section 3.14(b) of the Company Disclosure Schedule sets forth a
true, correct and complete list and description of all real property owned by
either the Company or any of its Subsidiaries (“Owned Real Property”). Except as
specified in Section 3.14(b) of the Company Disclosure Schedule, the Company or
one of its Subsidiaries has good and marketable fee simple title to the Owned
Real Property, free and clear of any Liens, other than Permitted Liens;

(ii)          neither the Company nor, to the Company’s knowledge, any other
Person has granted any rights, options or rights of first refusal, conditional
sales or any other agreements of any kind, which are currently in effect, to
purchase or otherwise acquire the Owned Real Property or any portion thereof or
interest therein, except the rights granted to Parent and Merger Sub pursuant to
this Agreement; and

(iii)         the Owned Real Property is zoned for a classification that permits
the continued use thereof in the manner currently used by the Company and its
Subsidiaries, as applicable.

 

 

- 24 -

 

--------------------------------------------------------------------------------



(c)          Personal Property. Except as would not, individually or in the
aggregate, have a Company Material Adverse Effect, (i) each of the Company and
its Subsidiaries has good and marketable fee title to, or, in the case of leased
assets, has good and valid leasehold interests in, all of its other tangible and
intangible assets, used or held for use in, or which are necessary to conduct,
the respective business of the Company and its Subsidiaries as currently
conducted, free and clear of any Liens, except Permitted Liens and (ii) such
assets, taken as a whole, are in reasonable working order and adequate for their
intended use, ordinary wear and tear and normal repairs and replacements
excepted.

SECTION 3.15 Intellectual Property. All Trademark registrations, Trademark
applications, and any other material Trademarks (including domain names) are
identified in Section 3.15 of the Company Disclosure Schedule, and such
Trademarks are valid and enforceable and have not been abandoned. All Copyright
registrations, Copyright applications, and any other material Copyrights or
Software (other than contracts, agreements, licenses or arrangements granting
rights to use readily available commercial Software having an acquisition price
of less than $25,000 per contract, agreements, license or arrangement) are
identified in Section 3.15 of the Company Disclosure Schedule, and such
Copyrights are valid and enforceable. All issued Patents and pending
applications for Patents are identified in Section 3.15 of the Company
Disclosure Schedule. Section 3.15 of the Company Disclosure Schedule identifies
the owner(s) of such Trademarks, Copyrights and Patents. Except as disclosed in
Section 3.15 of the Company Disclosure Schedule: (i) the Company or its
Subsidiaries are the sole and exclusive owner of all right, title and interest
in or have valid and enforceable rights to use, by license or other agreements,
all of the Intellectual Property Rights that are currently used in the conduct
of the business of the Company and its Subsidiaries, except where the failure to
own or possess such Intellectual Property Rights would not, individually or in
the aggregate, have a Company Material Adverse Effect; (ii) no Proceeding has
commenced, been brought or heard by or before any Governmental Entity or
arbitrator or is pending or to the Company’s knowledge is or has been threatened
in written or oral communication by any third Person with respect to any
Intellectual Property Rights owned or used by the Company or its Subsidiaries in
connection with the business of the Company and its Subsidiaries as currently
conducted, including any claim or suit that alleges that any such conduct or
Intellectual Property Right infringes, impairs, misappropriates, dilutes or
otherwise violates the rights of others, and the Company or its Subsidiaries are
not the subject of any outstanding injunction, judgment, order, decree, ruling,
charge, settlement, or other dispute involving any third Person’s Intellectual
Property Rights; (iii) none of the Company or its Subsidiaries is aware of, or
has threatened or initiated, any claim or action or Proceeding against any third
Person with respect to any Intellectual Property Rights, except for those claims
or actions that would not, individually or in the aggregate, have a Company
Material Adverse Effect; (iv) the conduct of the business of the Company and its
Subsidiaries does not conflict with or infringe any Intellectual Property Rights
of any third Person except those that would not, individually or in the
aggregate, have a Company Material Adverse Effect; (v) there is no unauthorized
use, unauthorized disclosure, infringement, misappropriation or other violation
by another Person of any Intellectual Property owned by the Company or its
Subsidiaries which would, individually or in the aggregate, have a Company
Material Adverse Effect; (vi) the Company or its Subsidiaries have secured valid
written assignments from all Persons (including, without limitation, consultant
and Employees) who contributed to the creation or development of Intellectual
Property Rights created or developed for use by the Company or its Subsidiaries
that the Company or its Subsidiaries do not

 

 

- 25 -

 

--------------------------------------------------------------------------------



already own by operation of law; and (vii) the Company or its Subsidiaries have
taken all reasonable steps to protect and preserve the confidentiality and
integrity of all trade secrets, know-how, source codes, databases, confidential
and proprietary information, and similar Intellectual Property Rights owned or
used in the conduct of the business of the Company or its Subsidiaries and all
use, disclosure or appropriation thereof by or to any third Person has been
pursuant to the terms of a written agreement between such third Person and the
Company or its Subsidiaries.

SECTION 3.16 Material Contracts.

(a)          Section 3.16 of the Company Disclosure Schedule sets forth a list
of all Company Material Contracts. “Company Material Contracts” means all
written or oral agreements or arrangements to which the Company or any of its
Subsidiaries is a party to or bound by and that constitute:

(i)           any “material contract” (as defined in Item 601(b) (10) of
Regulation S-K of the SEC);

(ii)          any contract or agreement for the purchase of materials or
personal property from any supplier or for the furnishing of services to the
Company or any of its Subsidiaries that involves aggregate annual payments by
the Company or any of its Subsidiaries of $50,000 or more;

(iii)         any contract or agreement for the sale, license or lease (as
lessor) by the Company or any of its Subsidiaries of services, materials,
products, supplies or other assets, owned or leased by the Company or any of its
Subsidiaries;

(iv)         any non-competition agreement, profit-sharing agreement or any
other agreement or obligation which purports to restrict the conduct of any
businesses by the Company or any of its affiliates, or the ability of the
Company to operate in any geographic area;

(v)          any contract or plans, including any employment, compensation,
non-competition, non-solicitation, incentive, retirement, loan, change of
control or severance arrangements, with any current or former stockholder,
director, officer or Employee of the Company or any Subsidiary of the Company;

(vi)         any agreement, joint venture, product development, research and
development or limited partnership agreements or arrangements involving a
sharing of profits, losses, costs or liabilities by the Company or any
Subsidiary of the Company with any other Person;

(vii)       mortgages, indentures, loan or credit agreements, security
agreements and other agreements and instruments relating to the borrowing or
guarantee of money or extension of credit in any case in excess of $50,000;

(viii)      any standby letter of credit, performance or payment bond, guarantee
arrangement or surety bond of any nature involving amounts in excess of $50,000;

 

 

- 26 -

 

--------------------------------------------------------------------------------



(ix)         other contracts not in the Ordinary Course of Business involving
annual payments made to or by the Company in excess of $50,000;

(x)          any contract for the sale of any of the assets of the Company or
any Subsidiary (whether by merger, sale of stock, sale of assets or otherwise)
or for the grant to any Person of any preferential rights to purchase any of its
assets (whether by merger, sale of stock, sale of assets or otherwise), in each
case, for consideration in excess of $50,000 individually, or $100,000 in the
aggregate;

(xi)         any contract relating to the ownership, management or control of
any Person in which the Company or a Subsidiary owns any equity interest other
than direct and indirect wholly owned Subsidiaries of the Company or another
Subsidiary of the Company;

(xii)       any contract pursuant to which the Contemplated Transactions would
amend or modify such contract, or would trigger the payment of revenues or fees
to the counterparty of such contract;

(xiii)      any contract (A) relating to the acquisition, issuance, voting,
registration, sale or transfer of any securities, (B) providing any Person with
any preemptive right, right of participation, right of maintenance or any
similar right with respect to any securities, or (C) providing the Company or
any of its Subsidiaries with any right of first refusal with respect to, or
right to repurchase or redeem, any securities, except for contracts evidencing
Company options;

(xiv)      any contract imposing any confidentiality obligation on the Company
or any of its Subsidiaries or containing “standstill” or similar provisions;

(xv)        (A) to which any Governmental Entity is a party or under which any
Governmental Entity has a right or obligation, or (B) directly or indirectly
benefiting any Governmental Entity (including any subcontract or other contract
between the Company or any of its Subsidiaries and any contractor or
subcontractor to any Governmental Entity);

(xvi)      requiring that the Company or any of its Subsidiaries give any notice
or provide any information to any Person prior to considering or upon accepting
any Company Acquisition Proposal or similar proposal, or prior to entering into
any discussions, agreement, arrangement or understanding relating to any Company
Acquisition Proposal or similar transaction;

(xvii)     any contract, agreement or arrangement to allocate, share or
otherwise indemnify for Taxes; or

(xviii)    any contract, agreement, license or arrangement (i) granting or
obtaining any right to use any Intellectual Property Rights (other than
contracts, agreements, licenses or arrangements granting rights to use readily
available commercial Software having an acquisition price of less than $50,000
per contract, agreements, license or arrangement); (ii) restricting the
Company’s right, or permitting third Persons to use, any material Intellectual
Property Rights; or (iii) setting forth the terms of co-existence pertaining to
any Intellectual Property Rights.

 

 

- 27 -

 

--------------------------------------------------------------------------------



(b)          (i) Each Company Material Contract is legal, valid and binding on
the Company or one of its Subsidiaries and, to the knowledge of the Company,
each other party thereto, and is in full force and effect, (ii) the Company or
one of its Subsidiaries, as applicable, and, to the knowledge of the Company,
each other party thereto, has performed all material obligations required to be
performed by it to date under each Company Material Contract, except where such
failure to perform would not result in a Company Material Adverse Effect; and
(iii) neither the Company nor any of its Subsidiaries, as applicable, nor, to
the knowledge of the Company, any other party thereto, has violated or defaulted
in any material respect or terminated, nor has the Company or any of its
Subsidiaries, as applicable, nor, to the knowledge of the Company, any other
party thereto, given or received notice of, any material violation or default or
any termination under (nor, to the knowledge of the Company, does there exist
any condition which with the passage of time or the giving of notice or both
would result in such a violation, default or termination under) any Company
Material Contract. The Company has provided, or made available, to Parent and
Merger Sub true and correct copies of each of the Company Material Contracts.

SECTION 3.17 Insurance. Section 3.17 of the Company Disclosure Schedule sets
forth a list and description of each insurance policy that covers the Company
and its Subsidiaries (including self-insurance), specifying as to each policy
(i) the carrier, (ii) policy number, (iii) coverage limits and deductibles, (iv)
expiration date, (v) annual premiums, (vi) type of coverage provided, (vii)
policy exclusions and (viii) whether such policy is claims or occurrence based.
All such policies are in full force and effect, all premiums due thereon have
been paid and the Company and its Subsidiaries have complied with the provisions
of such policies. Neither the Company nor any of its Subsidiaries has been
advised of any defense to coverage in connection with any claim to coverage
asserted or noticed by the Company or its Subsidiaries under or in connection
with any of their extant insurance policies. Neither the Company nor any of its
Subsidiaries has received any written notice from or on behalf of any insurance
carrier issuing policies or binders relating to or covering either the Company
or any of its Subsidiaries that there will be a cancellation or non-renewal of
existing policies or binders, or that alteration of any equipment or any
improvements to real estate occupied by or leased to or by the Company or any of
its Subsidiaries, purchase of additional equipment or material modification of
any of the methods of doing business, will be required. Such insurance policies
provide full and adequate coverage for all normal risks incident to the Company.

SECTION 3.18 Collective Bargaining; Labor Disputes; Compliance. None of the
Company or its Subsidiaries has been, or is now, a party to any collective
bargaining agreement or other labor contract and (a) to the knowledge of the
Company there is no unionization or organizational activity relating to the
Employees, or affecting, the Company; and (b) to the knowledge of the Company no
strike, slowdown, picketing, work stoppage, work slowdown or Employee grievance
process involving the Company or any of its Subsidiaries is or has been
threatened. No application or petition for an election of or for certification
of a collective bargaining agent is pending and no grievance, unfair labor
practice charge or arbitration proceeding exists. There is no lockout of any
Employees by the Company or its Subsidiaries, and no such action is contemplated
by the Company or any of its Subsidiaries. Except as set forth in Section 3.18
of the Company Disclosure Schedule, there has been no charge of discrimination
filed or, to the Company’s knowledge, threatened against the Company or any of
its Subsidiaries with any Governmental Entity. The Company is in material
compliance with all

 

 

- 28 -

 

--------------------------------------------------------------------------------



Law respecting employment, including, but not limited to, gender, race,
disability, national origin or age discrimination, child labor, equal pay, the
Occupational Safety and Health Act of 1970, as amended, the Family and Medical
Leave Act of 1993, as amended, the Immigration and Nationality Act, the Worker
Adjustment and Retraining Notification Act of 1988 and other federal and state
Law regarding wages and hours.

SECTION 3.19 Transactions with Affiliates. Section 3.19 of the Company
Disclosure Schedule lists all transactions, agreements, arrangements or
understandings between the Company or any of its Subsidiaries, on the one hand,
and the Company’s affiliates (other than wholly-owned subsidiaries of the
Company) or other Persons, on the other hand (an “Affiliate Transaction”). Any
Affiliate Transaction at the time it was entered into and as of the time of any
amendment or renewal thereof contained such terms, provisions and conditions as
were at least as favorable to the Company or any of its Subsidiaries as would
have been obtainable by the Company or any of its Subsidiaries in a similar
transaction with an unaffiliated third party.

SECTION 3.20 Product Warranties.

(a)          Section 3.20(a) of the Company Disclosure Schedule contains a form
of each product warranty relating to products produced or sold by the Company or
its Subsidiaries or services performed by the Company and its Subsidiaries at
any time during the five year period preceding the date of this Agreement.

(b)          Section 3.20(b) of the Company Disclosure Schedule sets forth a
true and complete list of (i) all products designed, manufactured, marketed or
sold by the Company or its Subsidiaries that have been recalled or withdrawn
(whether voluntarily or otherwise) at any time during the past five (for
purposes of this Section 3.20(b), a product shall have been recalled or
withdrawn if all or a substantial number of products in a product line were
recalled or withdrawn) and (ii) Proceedings (or to the knowledge of the Company,
any investigation) by any Governmental Entity (whether completed or pending) at
any time during the past five years seeking the recall, withdrawal, suspension
or seizure of any product sold by the Company or its Subsidiaries.

(c)          Except as set forth in Section 3.20(c) of the Company Disclosure
Schedule, to the knowledge of the Company, (i) no material defect exists in any
design, materials, manufacture or otherwise in any products designed,
manufactured, marketed or sold by the Company or its Subsidiaries during the
past five years and (ii) no defect in, or replacement of, any such products
exists which could give rise to any material claim.

(d)          Except for sensors, which are warrantied for life, and except as
set forth in Section 3.20(d) of the Company Disclosure Schedule, neither the
Company nor any of its Subsidiaries has sold any products which are subject to
an extended warranty of the Company or its Subsidiaries beyond 24 months and
which warranty has not yet expired.

(e)          Each of the products designed, manufactured, marketed or sold by
the Company or its Subsidiaries has been designed and manufactured to meet and
comply with all Law and governmental standards and specifications currently in
effect. To the knowledge of the Company, there are no statements, citations or
decisions by any Governmental Entity or any

 

 

- 29 -

 

--------------------------------------------------------------------------------



product testing laboratory stating that any such product is unsafe or fails to
meet any standards, whether mandatory or voluntary, promulgated by such
Governmental Entity or testing laboratory, as the case may be. To the knowledge
of the Company, there has been no pattern of defects in the design,
construction, manufacture, assembly or installation of any product designed,
manufactured, marketed or sold by the Company or its Subsidiaries nor any fact
relating to any such product that may impose a duty on the Company or its
Subsidiaries to recall any product or warn any customer of a defect in any
product.

 

SECTION 3.21 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Contemplated Transactions based upon arrangements made by or on behalf of the
Company.

SECTION 3.22 Board Action. The Company Board, at a meeting duly called and held,
at which all of the directors were present, duly and unanimously: (i) approved
and adopted this Agreement and the transactions contemplated hereby, including
the Merger; (ii) resolved to recommend that this Agreement and the transactions
contemplated hereby, including the Merger, be submitted for consideration by the
Company’s stockholders at the meeting of the Company’s stockholders to consider
and vote upon the Merger Agreement (the “Company Stockholders’ Meeting”);
(iii) resolved to recommend that the stockholders of the Company approve this
Agreement and the transactions contemplated hereby, including the Merger; and
(iv) determined that this Agreement and the transactions contemplated hereby,
including the Merger, are fair to and in the best interests of the stockholders
of the Company.

SECTION 3.23 Opinion of Financial Advisor. The Company Board has received the
written opinion (or oral opinion to be confirmed in writing) of A.G. Edwards &
Sons, Inc., dated January 11, 2007, to the effect that, as of such date, the
Merger Consideration to be received by holders of Company Common Stock is fair,
from a financial point of view, to such holders. A copy of that opinion has been
delivered to Parent.

SECTION 3.24 Control Share Acquisition. No restrictive provision of any “fair
price,” “moratorium,” “control share acquisition,” “business combination,”
“stockholder protection,” “interested stockholder” or other similar
anti-takeover statute or regulation (each, a “Takeover Statute”) or any
restrictive provision of the Certificate of Incorporation or By-Laws of the
Company or any of its Subsidiaries is, or at the Effective Time will be,
applicable to the Company, its Subsidiaries, Parent, Merger Sub, Company Common
Stock, the Merger or any other of the Contemplated Transactions.

SECTION 3.25 Vote Required. The affirmative vote of the holders of a majority of
the outstanding shares of Company Common Stock is the only vote of the Company’s
stockholders necessary (under Law or otherwise), to approve this Agreement (the
“Company Stockholder Approval”).

SECTION 3.26 Full Disclosure. This Agreement (including the Company Disclosure
Schedule) does not, and the certificate referred to in Section 6.3(b) will not,
(a) contain any representation, warranty or information that is false or
misleading with respect to any material fact, or (b) omit to state any material
fact necessary in order to make the representations,

 

 

- 30 -

 

--------------------------------------------------------------------------------



warranties and information contained and to be contained herein and therein (in
the light of the circumstances under which such representations, warranties and
information were or will be made or provided) not false or misleading.

•

COVENANTS AND AGREEMENTS

SECTION 4.1 Conduct of Business by the Company Pending the Merger. The Company
covenants and agrees on behalf of itself and its Subsidiaries that, between the
date of this Agreement and the Effective Time, except as contemplated by this
Agreement or as required by Law, or unless Parent and Merger Sub shall otherwise
consent in writing (which consent shall not be unreasonably withheld or
delayed), the businesses of the Company and its Subsidiaries shall be conducted
only in, and the Company shall not, and the Company shall not permit any of its
Subsidiaries to, take any action except in the Ordinary Course of Business; and
the Company will use its commercially reasonable efforts to preserve
substantially intact the business organization of the Company and its
Subsidiaries, to keep available the services of the present officers, Employees
and consultants of the Company and its Subsidiaries, to preserve the present
relationships of the Company and its Subsidiaries with customers, clients,
suppliers and other Persons with which the Company and its Subsidiaries have
significant business relations and pay all applicable federal and material
state, local and foreign Taxes when due and payable (other than those Taxes the
payment of which the Company or one of its Subsidiaries challenges in good faith
in appropriate proceedings), to operate the business of the Company and its
Subsidiaries in compliance with all Law, and to maintain in full force and
effect all Permits necessary for the conduct of the business of the Company and
its Subsidiaries as currently conducted. Notwithstanding the foregoing, except
as set forth in Section 4.1 of the Company Disclosure Schedule, the Company
shall not, and shall not permit any of its Subsidiaries, without the prior
written consent of Parent and Merger Sub (which consent shall not be
unreasonably withheld or delayed), to:

(a)          amend or propose to amend (i) its Certificate of Incorporation or
By-Laws or comparable organizational documents or (ii) any term of any
outstanding security issued by the Company or any of its Subsidiaries or effect
or become a party to any merger, consolidation, share exchange, business
combination, recapitalization or similar transaction;

(b)          (i)  declare, set aside or pay any dividend or other distribution
payable in cash, stock or property with respect to its capital stock or other
equity or voting interests (other than dividends paid by wholly-owned
Subsidiaries of the Company to the Company or another wholly-owned Subsidiary of
the Company), (ii)  redeem, purchase or otherwise acquire, directly or
indirectly, any of its capital stock or other equity or voting interests, (iii)
issue, sell, pledge, dispose of or encumber any (A) shares of its capital stock
or other equity or voting interests, (B) securities convertible into or
exchangeable for, or Options, warrants, calls, commitments or rights of any kind
to acquire or receive, any shares of its capital stock, interests, securities or
any stock appreciation rights, phantom stock awards or other rights that are
linked in any way to the price of the Company Common Stock or (C) Restricted
Stock Units or other securities of the Company or any of its Subsidiaries, other
than shares of Company Common Stock issued upon the exercise of Options
outstanding on the date hereof in accordance with the Stock Plans as in effect
on the date hereof or (iv) split, combine or reclassify any of its outstanding
capital stock or

 

 

- 31 -

 

--------------------------------------------------------------------------------



issue or authorize or propose the issuance of any of other securities in respect
of, in lieu of or in substitution for, shares of its capital stock or other
equity or voting interests;

(c)          incur any aggregate capital expenditures, or any obligations or
liabilities in connection therewith, or acquire or agree to acquire (i) by
merging or consolidating with, or by purchasing a substantial portion of the
equity interests of, or by any other manner, any business or any corporation,
partnership, joint venture, association or other business organization or
division thereof or (ii) any assets, except purchases of supplies in an
aggregate amount not to exceed the amount set forth in the Company’s capital
expenditure budget for 2007 as delivered to Parent, multiplied by a fraction,
(A) the numerator of which is the number of calendar days in the period
commencing January 1, 2007 and ending on the Closing Date and (B) the
denominator of which is 365;

(d)          amend, enter into, alter, modify or terminate any Company Material
Contract, or waive, release or assign any material rights or claims thereunder;

(e)          enter into, amend or otherwise alter any lease or sublease of real
property (whether as a lessor, lessee or sublessee) or change, terminate or fail
to exercise any right to renew any lease or sublease of real property;

(f)           transfer, lease, license, sell, mortgage, pledge, dispose of,
encumber or subject to any Lien any property or assets or cease to operate any
assets, other than (A) Inventory in the Ordinary Course of Business; (B)
obsolete equipment and property no longer used in the business of the Company or
its Subsidiaries and (C) assets which do not have a value of more than $10,000
individually or $50,000 in the aggregate;

(g)          except as required to comply with Law and except as described in
Section 4.1(g) of the Company Disclosure Schedules, (i) adopt, enter into,
terminate, amend, or increase the amount or accelerate the payment or vesting of
any benefit or award or amount payable under, any Employee Plan or other
arrangement for the current or future benefit or welfare of any current or
former director, officer or Employee, other than to the extent necessary to
avoid adverse tax consequences under Section 409A of the Code and the proposed
regulations and guidance thereunder, (ii) increase or enhance in any manner the
compensation or fringe benefits of, or pay any bonus to, any director, officer
or Employee, (iii) pay any benefit not provided for under any Employee Plan as
in effect on the date hereof, (iv) grant any awards under any bonus, incentive,
performance or other compensation plan or arrangement or Employee Plan; (v)
grant or award to any director, officer or Employee of stock options, restricted
stock, stock appreciation rights, stock based or stock related awards,
performance units, units of phantom stock or restricted stock, or any removal of
existing restrictions in any Employee Plan or agreements or awards made
thereunder; or (vi) take any action to fund or in any other way secure the
payment of compensation or benefits under any Employee plan, agreement, contract
or arrangement or Employee Plan;

(h)          except for borrowing under the Company’s Credit Agreement in an
amount not exceeding $1,000,000 in the aggregate, (i) repurchase, prepay, incur
or assume any material indebtedness, (ii) modify any material indebtedness or
other liability in a manner that adversely affects the Company, (iii) assume,
guarantee, endorse or otherwise become liable or

 

 

- 32 -

 

--------------------------------------------------------------------------------



responsible (whether directly, contingently or otherwise) for the obligations of
any other Person, or (iv) make any loans, advances or capital contributions to,
or investments in, any other Person (other than customary travel advances to
Employees in compliance with Law and in accordance with past practice in an
amount not to exceed $20,000 in the aggregate);

(i)           change any accounting policies or procedures (including procedures
with respect to reserves, revenue recognition, payments of accounts payable and
collection of accounts receivable) used by it unless required by Law or GAAP;

(j)           make any material Tax election or material change in any Tax
election, amend any Tax Returns or enter into any settlement or compromise of
any Tax liability of the Company or its Subsidiaries in an amount in excess of
$25,000;

(k)          except for the payment of any deductible under an existing
insurance policy, (i) pay, discharge, satisfy, settle or compromise (including
by judgment or consent decree) any claim, litigation or any legal proceeding
(including claims, litigation and legal proceedings of stockholders and any
stockholder litigation relating to this Agreement, the Merger or any other of
the Contemplated Transactions or otherwise), except for any settlement or
compromise involving less than $25,000, but subject to an aggregate maximum of
$100,000, including all fees, costs and expenses associated therewith but
excluding from such amounts any contribution from any insurance company or other
parties to the litigation; (ii) waive, release, grant or transfer any right of
material value; or (iii) commence any material legal proceeding;

(l)           enter into any material agreement or arrangement with any of its
officers, directors, Employees or any affiliate;

(m)         except as required by Law, adopt or enter into any collective
bargaining agreement or other labor union contract applicable to the Employees;

(n)          take any action (or omit to take any action) if such action (or
omission) would, or would be reasonably likely to result in (i) any
representation and warranty of the Company set forth in this Agreement that is
qualified by materiality becoming untrue (as so qualified) or (ii) any such
representation and warranty that is not so qualified becoming untrue in any
material respect;

(o)          enter into any agreement, arrangement or contract to allocate,
share or otherwise indemnify for Taxes; or

(p)          authorize any of, or commit, resolve or agree to take any of, the
foregoing actions.

SECTION 4.2 No Solicitation.

(a)          The Company shall not, and shall not authorize or permit any of its
Subsidiaries to, nor shall it authorize any officer, director, Employee,
investment banker, attorney, accountant or other advisor or agent of the Company
or any of its Subsidiaries, directly or indirectly, to (i) solicit, initiate or
otherwise knowingly encourage any Company Acquisition Proposal, (ii) provide any
non-public information or data to any Person relating to or in

 

 

- 33 -

 

--------------------------------------------------------------------------------



connection with or in response to a Company Acquisition Proposal or an inquiry
or indication of interest that could reasonably be expected to lead to a Company
Acquisition Proposal, engage in any discussions or negotiations concerning a
Company Acquisition Proposal, or otherwise take any action knowingly to
facilitate any effort or attempt to make or implement a Company Acquisition
Proposal, (iii) approve, recommend, agree to or accept, or propose publicly to
approve, recommend, agree to or accept, any Company Acquisition Proposal, or
(iv) approve, recommend, agree to or accept, or propose to approve, recommend,
agree to or accept, or execute or enter into, any letter of intent, agreement in
principle, merger agreement, acquisition agreement, option agreement or other
similar agreement related to any Company Acquisition Proposal. The Company
agrees that it will immediately cease and cause to be terminated any existing
activities, discussions or negotiations with any Persons (other than Parent and
its affiliates) conducted heretofore with respect to any Company Acquisition
Proposal.

(b)          Nothing contained in Section 4.2(a) shall prevent the Company or
the Company Board from, prior to the adoption of this Agreement by the holders
of Company Common Stock, engaging in any discussions or negotiations with, or
providing any information, including non-public information, to, any Person, if
and only to the extent that (i) the Company receives from such Person a Company
Acquisition Proposal (which, at the time such information is provided by the
Company or the Company Board, has not been withdrawn), which was not solicited
in violation of Section 4.2(a); (ii) the Company complies with Section 4.2(d);
(iii) at least two Business Days prior to commencing discussions or providing
any information or data to such Person, the Company provides Parent with written
notice advising Parent that the Company Board has received a Company Acquisition
Proposal; (iv) following such two Business Days and prior to commencing
discussions or providing information to such Person, the Company Board concludes
in good faith (after taking into account the advice of outside legal and
financial advisors) that (A) the failure to take such action would be
inconsistent with its fiduciary duties under Law, and (B) such a Company
Acquisition Proposal would reasonably be expected to lead to in a Company
Superior Proposal; (v) following such two Business Days and prior to providing
any non-public information or data to such Person, the Company Board receives
from such Person an executed confidentiality agreement containing terms no less
restrictive on such Person than the terms contained in the Confidentiality
Agreement at the time the Company and Parent entered into such Confidentiality
Agreement; and (vi) the Company provides Parent with written notice advising
Parent that the Company Board has determined that such Company Acquisition
Proposal would reasonably be expected to lead to in a Company Superior Proposal.

(c)          Nothing in this Agreement shall prohibit the Company from taking
and disclosing to its stockholders a position contemplated by Rule 14e-2(a)-(b)
promulgated under the Exchange Act or from making any disclosure to the
Company’s stockholders if the Company Board (after taking into account the
advice of outside legal advisors), concludes that its failure to do so would be
inconsistent with its fiduciary duties to the Company’s stockholders under Law.

(d)          The Company shall promptly (and in no event later than 24 hours
after receipt of any Company Acquisition Proposal, any inquiry or indication of
interest that could reasonably be expected to lead to a Company Acquisition
Proposal or any request for non-public information relating to the Company or
any of its Subsidiaries) advise Parent in writing of any Company Acquisition
Proposal, any inquiry or indication of interest that could reasonably be
expected to lead to a Company Acquisition Proposal or any request for non-public
information

 

 

- 34 -

 

--------------------------------------------------------------------------------



relating to the Company or any of its Subsidiaries (including the identity of
the Person making or submitting such Company Acquisition Proposal, inquiry,
indication of interest or request, and the terms thereof) that is made or
submitted by any Person during the period prior to Closing. The Company shall
keep Parent fully informed with respect to the status of any such Company
Acquisition Proposal, inquiry, indication of interest or request and any
modification or proposed modification thereto.

(e)          The Company agrees not to release or permit the release of any
Person from, or waive or permit the waiver of any provision of, any
confidentiality, “standstill” or similar agreement to which the Company or any
of its Subsidiaries is a party, and will use its commercially reasonable efforts
to enforce or cause to be enforced each such agreement at the request of Parent.
The Company also will, promptly after signing this Agreement, request each
Person (other than Parent) that has executed, within 12 months prior to the date
of this Agreement, a confidentiality agreement in connection with its
consideration of any possible Company Acquisition Proposal to return all
confidential information heretofore furnished to such Person by or on behalf of
the Company or any of its Subsidiaries.

•

ADDITIONAL AGREEMENTS

SECTION 5.1 Proxy Statement.

(a)          In connection with the Company Stockholders’ Meeting, the Company
will, (i) as promptly as reasonably practicable after the date of this Agreement
(but in any event within 10 Business Days thereafter), prepare and file a proxy
statement (together with any amendments and supplements thereto, the “Proxy
Statement”) with the SEC; provided, that the Company will allow the Parent a
reasonable opportunity (but in any event not less than five Business Days) to
review and comment upon the Proxy Statement prior to any filing of the Proxy
Statement with the SEC, (ii) respond, as promptly as reasonably practicable, to
any comments received from the SEC with respect to such filing and will provide
copies of such comments to Parent promptly upon receipt and provide copies of
proposed responses to Parent, giving Parent a reasonable opportunity (but in any
event not less than two Business Days) to review and comment upon such responses
prior to filing such responses with the SEC, (iii) as promptly as reasonably
practicable, prepare and file any amendments or supplements necessary to be
filed in response to any SEC comments or as required by Law, giving Parent a
reasonable opportunity (but in any event not less than two Business Days) to
review and comment upon such amendments or supplements prior to filing such
amendments or supplements with the SEC, (iv) use its commercially reasonable
efforts to have the SEC confirm that it has no further comments on the Proxy
Statement and thereafter mail to its stockholders, as promptly as reasonably
practicable, the Proxy Statement, (v) to the extent required by Law, as promptly
as reasonably practicable, prepare, file and distribute to the Company
stockholders any supplement or amendment to the Proxy Statement if any event
shall occur which requires such action at any time prior to the Company
Stockholders’ Meeting, and (vi) otherwise use commercially reasonable efforts to
comply with all requirements of Law applicable to the Proxy Statement, the
Company Stockholders’ Meeting and the Merger. Parent and Merger Sub shall review
and comment upon the Proxy Statement as promptly as reasonably practicable, and
shall otherwise cooperate with the Company in connection with the preparation of
the Proxy Statement,

 

 

- 36 -

 

--------------------------------------------------------------------------------



including promptly furnishing the Company upon request with any and all
information as may be required to be set forth in the Proxy Statement under Law.
If at any time prior to the Effective Time any information relating to the
Company, any of its Subsidiaries, Parent or Merger Sub, or any of their
respective affiliates, should be discovered by the Company or Parent which
should be set forth in an amendment or supplement to the Proxy Statement, so
that the Proxy Statement would not include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading,
as applicable, the party which discovers such information shall promptly notify
the other parties hereto, whereupon (i) the parties shall take all reasonable
steps to file with the SEC and have cleared by the SEC an appropriate amendment
or supplement describing such information and (ii) to the extent required by
Law, the Company shall promptly disseminate such amendment or supplement to the
Company’s stockholders.

(b)          None of the information to be supplied by Merger Sub or Parent
specifically for inclusion or incorporation by reference in the Proxy Statement
will, on the date such document is filed and on the date it is first published,
sent or given to the holders of Company Common Stock, and at the time of the
Company Stockholders’ Meeting, contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. If, at any time prior to the Company
Stockholders’ Meeting, any event with respect to either Merger Sub or Parent, or
with respect to information supplied by either Merger Sub or Parent specifically
for inclusion or incorporation by reference in the Proxy Statement shall occur
which is required to be described in an amendment of, or supplement to, such
Proxy Statement such event shall be so described by either Merger Sub or Parent,
as applicable, and promptly provided to the Company. All documents that Merger
Sub or Parent is responsible for filing with the SEC in connection with the
transactions contemplated herein will comply as to form, in all material
respects, with the provisions of the Exchange Act and the rules and regulations
thereunder, and each such document required to be filed with any Governmental
Entity will comply in all material respects with the provisions of Law as to the
information required to be contained therein. Notwithstanding the foregoing,
neither Merger Sub nor Parent makes any representation or warranty with respect
to the information supplied or to be supplied by or on behalf of the Company for
inclusion or incorporation by reference in the Proxy Statement.

(c)          None of the information to be supplied by the Company specifically
for inclusion or incorporation by reference in the Proxy Statement will, on the
date on which each such document is first filed with the SEC and on the date it
is first mailed to the holders of the Company Common Stock, and on the date of
the Company Stockholders’ Meeting, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading. If, at any time prior to the date of
the Company Stockholders’ Meeting, any event with respect to the Company or any
of its Subsidiaries, or with respect to information supplied by or on behalf of
the Company specifically for inclusion in the Proxy Statement shall occur which
is required to be described in an amendment of, or supplement to, the Proxy
Statement, such event shall be so described by the Company, and provided in
writing to Parent and Merger Sub. All documents that the Company is responsible
for filing with the SEC in connection with the transactions contemplated herein,
to the extent relating to the

 

 

- 37 -

 

--------------------------------------------------------------------------------



Company or its Subsidiaries or other information supplied by the Company for
inclusion therein, will comply as to form, in all material respects, with the
provisions of the Exchange Act and the respective rules and regulations
thereunder, and each such document required to be filed with any Governmental
Entity will comply in all material respects with the provisions of Law as to the
information required to be contained therein. Notwithstanding the foregoing, the
Company makes no representation or warranty with respect to the information
supplied or to be supplied by either Merger Sub or Parent for inclusion in the
Proxy Statement.

SECTION 5.2 Meeting of Stockholders of the Company.

(a)          The Company shall take all action necessary to duly call, give
notice of, convene and hold the Company Stockholders’ Meeting for the purpose of
obtaining the approval of this Agreement by the Company stockholders in
accordance with Law, at the earliest practicable time. The Company (in
consultation with Parent) shall set a record date for persons entitled to notice
of, and to vote at, the Company Stockholders’ Meeting. Any solicitation of
proxies from Company stockholders by or on behalf of the Company shall be in
compliance with Law. Notwithstanding anything to the contrary contained in this
Agreement, the Company may adjourn or postpone the Company Stockholders’ Meeting
to the extent necessary (i) to ensure that any supplement or amendment to the
Proxy Statement, which is necessary to ensure that the Proxy Statement does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading, is provided to the
Company’s stockholders in advance of a vote to obtain the Company Stockholder
Approval, or (ii) if, as of the time for which the Company Stockholders’ Meeting
is originally scheduled, there is an insufficient number of Company Common Stock
represented (either in person or by proxy) to constitute a quorum necessary to
conduct the business of the Company Stockholders’ Meeting.

(b)          Subject to Section 5.2(c): (i) the Proxy Statement shall include a
statement to the effect that the Company’s Board unanimously recommends that the
Company’s stockholders vote to adopt this Agreement at the Company Stockholders’
Meeting (the unanimous recommendation of the Company’s Board that the Company’s
stockholders vote to adopt this Agreement being referred to as the “Company
Board Recommendation”); and (ii) except as permitted by Section 5.2(c) below,
the Company Board Recommendation shall not be amended, withdrawn, changed
conditioned or qualified in a manner adverse to Parent, and no resolution by the
Company’s Board or any committee thereof to amend, withdraw, change, condition
or qualify the Company Board Recommendation in a manner adverse to Parent shall
be adopted or proposed.

(c)          Notwithstanding anything to the contrary contained in Section
5.2(b), at any time prior to the adoption of this Agreement at the Company
Stockholders’ Meeting, the Company Board Recommendation may be amended,
withdrawn, changed conditioned or qualified in a manner adverse to Parent (it
being understood and agreed that a “stop, look and listen” communication by the
Company Board to the Company’s stockholders pursuant to Rule 14d-9(f) of the
Exchange Act in connection with the making or amendment of a tender offer or
exchange offer by any Person other than the Company or any of its Subsidiaries
or any of their respective affiliates, shall not be deemed to constitute an
amendment, withdrawal, modification, change, condition or qualification of the
Company Board Recommendation for all

 

 

- 38 -

 

--------------------------------------------------------------------------------



purposes of this Agreement) if: (i) a Company Acquisition Proposal is made to
the Company and is not withdrawn; (ii) the Company complies with Section 4.2;
(iii) the Company provides Parent with at least five Business Days prior notice
of any meeting of the Company’s Board at which such board of directors will
consider and determine whether such Company Acquisition Proposal is a Company
Superior Proposal; provided, that during such five Business Day period, the
Company shall provide an opportunity for Parent to propose such adjustments to
the terms and conditions of this Agreement as would enable the Company to
proceed with the Company Board Recommendation to the Company’s stockholders;
provided, further, that any such proposed adjustment shall be at the discretion
of Parent at the time; (iv) the Company’s Board determines in good faith (after
consultation with its outside financial advisors and legal advisors and after
consideration of any adjustments to the terms and conditions of this Agreement,
if any, proposed by Parent pursuant to clause (iii) of this Section 5.2(c)) that
such Company Acquisition Proposal constitutes a Company Superior Proposal; and
(v) the Company’s Board determines in good faith (after consultation with its
outside financial advisors and legal advisors) that, in light of such Company
Superior Proposal, the failure by the Company’s Board to amend, withdraw,
change, condition or qualify the Company Board Recommendation would result in a
breach of its fiduciary obligations to the Company’s stockholders under Law.
Unless and until this Agreement shall have been terminated in accordance with
its terms, the Company shall comply with its obligations under Section 5.2
whether or not the Company Board amends, withdraws, changes, conditions or
qualifies its recommendation regarding this Agreement or recommends any other
Company Acquisition Proposal.

(d)          Notwithstanding anything in this Section 5.2 to the contrary, at
any time prior to obtaining the Company Stockholder Approval, the Company Board
may, in response to a Company Superior Proposal that did not result from a
breach of this Section 5.2, cause the Company to terminate this Agreement
pursuant to Section 7.1(h) and concurrently with such termination enter into a
definitive agreement providing for the transactions contemplated by such Company
Superior Proposal; provided, however, that the Company shall not terminate this
Agreement pursuant to Section 7.1(h), and any purported termination pursuant to
Section 7.1(h) shall be void and of no force or effect, unless the Company shall
have complied with all of the provisions of this Section 5.2, including the
notification provisions.

SECTION 5.3 Compliance with Law. The Company, Merger Sub and Parent will each
comply in all material respects with all Law and with all applicable rules and
regulations of any Governmental Entity in connection with its execution,
delivery and performance of this Agreement and the Contemplated Transactions.

SECTION 5.4 Notification of Certain Matters.

(a)          The Company shall give prompt notice to Parent and Merger Sub of
(a) the occurrence or non-occurrence of any fact, event or circumstance which
occurrence or non-occurrence would be likely to cause any representation or
warranty of the Company contained in this Agreement to be untrue or inaccurate
in any material respect at any time from the date hereof to the Effective Time,
(b) any material breach by the Company or any officer, director, Employee or
agent of the Company, of any covenant, condition or agreement to be complied
with or satisfied by it hereunder and (c) the occurrence or non-occurrence of
any fact, event or circumstance which constitutes a Company Material Adverse
Effect; provided,

 

 

- 39 -

 

--------------------------------------------------------------------------------



however, that the delivery of any notice pursuant to this Section 5.4(a) shall
not limit or otherwise affect the remedies available hereunder to Parent or
Merger Sub.

(b)          Parent and Merger Sub shall give prompt notice to the Company of
(a) the occurrence or non-occurrence of any fact, event or circumstance which
occurrence or non-occurrence would be likely to cause any representation or
warranty of Parent or Merger Sub contained in this Agreement to be untrue or
inaccurate in any material respect at any time from the date hereof to the
Effective Time, (b) any material breach by Parent or Merger Sub or any officer,
director, Employee or agent thereof, of any covenant, condition or agreement to
be complied with or satisfied by it hereunder and (c) the occurrence or
non-occurrence of any fact, event or circumstance which constitutes a Parent
Material Adverse Effect; provided, however, that the delivery of any notice
pursuant to this Section 5.4(b) shall not limit or otherwise affect the remedies
available hereunder to the Company.

SECTION 5.5 Confidentiality; Access to Information.

(a)          The parties acknowledge that the Confidentiality Agreement will
terminate upon the execution of this Agreement.

(b)          Each of Parent and Merger Sub, on the one hand, and the Company, on
the other hand, agrees that it shall, and shall cause its respective affiliates
and each of their respective officers, directors, employees, financial advisors,
consultants and agents to, hold in strict confidence all Confidential
Information obtained by them from the other party. The term “Confidential
Information” includes all data and information a disclosing party provides to a
receiving party, but does not include information which: (i) was or becomes
generally available to the public other than as a result of a disclosure by the
receiving party or its directors, officers, affiliates, associates, partners,
employees, agents or advisors (collectively, “Representatives”); (ii) was or
becomes available to the receiving party on a non-confidential basis from a
source other than the disclosing party or its advisors, provided, that, to the
receiving party’s knowledge, such source is not bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of secrecy
to, the disclosing party with respect to such information; or (iii) was within
the receiving party’s possession prior to its being furnished to the receiving
party by or on behalf of the disclosing party, provided, that to the knowledge
of the receiving party, the source of such information was not bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of secrecy to, the disclosing party in respect thereof.

(c)          The receiving party hereby agrees that the Confidential Information
will be kept confidential by the receiving party; provided, however, that any
such Confidential Information may be disclosed by the receiving party to its
Representatives who reasonably need to know such information (it being agreed
that the receiving party’s Representatives shall be informed by the receiving
party of the confidential nature of such information and that by receiving such
information they are agreeing to be bound by this agreement). The receiving
party agrees to be responsible for any breach of this agreement by any of its
Representatives.

(d)          If a receiving party is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information, the receiving party will provide the

 

 

- 40 -

 

--------------------------------------------------------------------------------



disclosing party with prompt notice of such request and the documents and/or
information requested thereby so that the disclosing party may seek an
appropriate protective order and/or waive the receiving party’s compliance with
the provisions of this Section 5.5. The receiving party further agrees that if
in the absence of a protective order or the receipt of a waiver hereunder the
receiving party is nonetheless, upon the advice of its counsel, compelled or
otherwise required by Law to disclose Confidential Information, the receiving
party may disclose without liability hereunder only that portion of the
Confidential Information which its counsel advises in writing that the receiving
party is compelled to disclose; provided, however, that the receiving party
shall give the disclosing party written notice of the information to be so
disclosed as far in advance of its disclosure as is practicable.

(e)          From the date hereof to the Effective Time, upon reasonable advance
notice, the Company shall, and shall cause its Subsidiaries and their respective
Representatives to, afford the Representatives of Parent and Merger Sub
reasonable access at all reasonable times, and in a manner so as not to
interfere with the normal business operations of the Company and its
Subsidiaries, to its directors, officers, Employees, representatives, agents,
properties, offices and other facilities and to all information systems,
contracts, books and records (including Tax Returns, audit work papers and
insurance policies), and shall furnish Parent and Merger Sub with all financial,
operating and other data and information Parent and Merger Sub through their
Representatives may reasonably request. No information received pursuant to this
Section 5.5 shall affect or be deemed to modify or update any of the
representations and warranties of the Company and its Subsidiaries contained in
this Agreement. Notwithstanding the foregoing provisions of this Section 5.5(e),
the Company shall not be required to, or to cause any of its Subsidiaries to,
grant access or furnish information to Parent, Merger Sub or any of their
respective representatives to the extent that such access or the furnishing of
such information is prohibited by Law or by an existing contract. Prior to
contacting any personnel of the Company or its Subsidiaries regarding or in
connection with the transactions contemplated by this Agreement (other than
officers of the Company and its Subsidiaries), Parent and/or Merger Sub shall
make a good faith effort to give notice thereof to David J. McNally or Phillip
L. McStotts or such other person as has been designated by one of them in
writing.

SECTION 5.6 Public Announcements. Parent, Merger Sub and the Company shall
consult with each other before issuing, and provide each other with the
opportunity to review and comment upon, any press release or other public
statements or announcements with respect to the Merger and shall not issue any
such press release or make any such public statement without the other parties’
consent, except as may be required by Law. The party desiring to make a public
statement or disclosure shall consult with the other parties and give them the
opportunity to review and comment on the proposed disclosure. Nothing in this
Section 5.6 shall prohibit subsequent disclosures that are consistent in all
material respects with disclosures previously consented to pursuant to the first
sentence of this Section 5.6.

SECTION 5.7 Approval and Consents; Cooperation.

(a)          Subject to Section 5.7(b), each of the Company, Parent and Merger
Sub shall cooperate with each other and use (and shall cause their respective
Subsidiaries to use) their respective commercially reasonable efforts to take or
cause to be taken all actions, and do or cause to be done all things, necessary
or proper on their part under this Agreement and Law to

 

 

- 41 -

 

--------------------------------------------------------------------------------



consummate and make effective the Merger and the Contemplated Transactions as
soon as practicable. Without limiting the foregoing, but subject to Section
5.7(b), the parties shall take all reasonable steps as may be necessary to
(a) prepare and file as promptly as practicable all documentation to effect all
necessary applications, notices, petitions, filings and other documents and to
obtain as promptly as practicable all consents, waivers, licenses, orders,
registrations, approvals, Permits and authorizations necessary or advisable to
be obtained from any third party and/or any Governmental Entity in order to
consummate the Merger or the Contemplated Transactions (including, but not
limited to, those approvals, consents, orders, registrations, declarations and
filings set forth in Section 3.5(b) of the Company Disclosure Schedule
(collectively, the “Required Approvals”)) and (b)  obtain all such Required
Approvals. Each of the Company, Parent and Merger Sub shall use its commercially
reasonable efforts to resolve any objections to such Required Approvals, if any,
as any Governmental Entity may threaten or assert with respect to this Agreement
and the Contemplated Transactions in connection with the Required Approvals. The
Company, Parent and Merger Sub each shall, upon request by the other, furnish
the other with all information concerning itself, its Subsidiaries, affiliates,
directors, officers and stockholders and such other matters as may reasonably be
necessary in connection with the Proxy Statement or any other statement, filing,
notice or application made by or on behalf of the Company, Parent or any of
their respective Subsidiaries to any third party and/or Governmental Entity in
connection with the Merger and the Contemplated Transactions.

(b)          Notwithstanding anything to the contrary in this Agreement,
Company, Parent and Merger Sub will use their respective commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable under Law to consummate the
Contemplated Transactions in as expeditious manner as possible. In furtherance
and not in limitation of the foregoing, each of Parent, Company and Merger Sub
agrees (i) to make an appropriate filing of a Notification and Report Form
pursuant to the HSR Act with respect to the Contemplated Transactions as
promptly as practicable after the date hereof and to supply as promptly as
practicable any additional information and documentary material that may be
required or requested pursuant to the HSR Act and (ii) to take all other actions
reasonably necessary to cause the expiration or termination of the applicable
waiting periods under the HSR Act (and to obtain the necessary approvals under
any similar foreign Law, rules or regulations) as soon as practicable; provided,
however, that, Parent and Merger Sub shall not be required to implement any
required divestiture, hold separate or similar transaction with respect to any
assets or agree to waive any substantial rights or to accept any substantial
limitation on its operations or to dispose of any significant assets in
connection with obtaining any such consent or authorization.

Subject to Law relating to the sharing of information, Company, Parent and
Merger Sub shall have the right to review in advance, and to the extent
practicable each will consult the other on, all the information relating to
Company, Parent or Merger Sub, as the case may be, and any of their respective
Subsidiaries, that appear in any filing made with, or written materials
submitted to, any third party and/or any Governmental Entity in connection with
any legal proceeding arising under the HSR Act related to the Merger and the
Contemplated Transactions. In exercising the foregoing right, each of the
Company, Parent and Merger Sub shall act reasonably and as promptly as
practicable. None of the Company, Parent or Merger Sub shall agree to
participate in any substantive meeting or discussion with any such Governmental
Entity in respect of any filing, investigation or inquiry related to any legal

 

 

- 42 -

 

--------------------------------------------------------------------------------



proceeding arising under the HSR Act related to this Agreement or the Merger
unless it consults with the other parties reasonably in advance and, to the
extent permitted by such Governmental Entity, gives the other parties the
opportunity to attend and participate.

SECTION 5.8 Continuation of Employee Benefits.

(a)          For a period beginning at the Effective Time and ending no earlier
than December 31, 2007, Parent or its affiliates shall provide to Employees who
continue employment with Parent or any of its affiliates (“Continuing
Employees”) benefits that are not materially less favorable, in the aggregate,
to the benefits provided to the Continuing Employees immediately prior to the
Closing Date. Subject to Section 5.8(b), nothing contained herein shall preclude
Parent, the Surviving Corporation or any of their Subsidiaries from terminating
the employment of any individual or from amending or terminating any Employee
Plan.

(b)          From and after the Effective Time, Parent shall cause the Surviving
Corporation and its Subsidiaries to honor in accordance with their terms all
existing employment, severance, consulting and salary continuation agreements
between the Company and any current or former officer, director, Employee or
consultant of the Company or group of such officers, directors, Employees or
consultants described on Section 5.8 of the Company Disclosure Schedule.

(c)          To the extent permitted under Law, each Continuing Employee shall
be given credit for all service with the Company (or service credited by the
Company) under all employee benefit plans, program policies and arrangements
maintained by the Surviving Corporation in which they participate or in which
they become participants for purposes of eligibility, vesting and benefit
accrual, including for purposes of determining (i) short-term and long-term
disability benefits, (ii) severance benefits, and (iii) vacation benefits;
provided that credit need not be given for prior service for purposes of benefit
accrual under any defined benefit pension plan or to the extent such credit
would result in duplication of benefits.

(d)          To the extent of any changes in medical, dental or health plans
covering Continuing Employees after the Effective Time, and to the extent
permissible under such plans, Parent shall cause such plan to (i) waive any
preexisting condition limitations to the extent such conditions were covered
under the applicable medical, health or dental plans of the Company and
(ii) waive any waiting period limitation or evidence of insurability requirement
which would otherwise be applicable to such Employee on or after the Effective
Time to the extent such Employee had satisfied any similar limitation or
requirement under an analogous Company plan prior to the Effective Time.

SECTION 5.9 Delisting. Each of the parties agrees to cooperate with each other
in taking, or causing to be taken, all actions necessary to delist the Company
Common Stock from the NASDAQ Stock Market, Inc. and to terminate registration of
the Company under the Exchange Act; provided that such delisting and termination
shall not be effective until after the Effective Time of the Merger.

 

 

- 43 -

 

--------------------------------------------------------------------------------



SECTION 5.10 Real Estate Matters.

(a)          The Company has previously delivered to Parent and Merger Sub an
existing title commitment (the “Title Commitment”) for each parcel constituting
or comprising the Owned Real Property, showing all matters affecting title to
the Owned Real Property and binding the Title Insurer to issue at Closing an
Owner’s Policy of Title Insurance on the standard form of policy prescribed for
use in the State where the Owned Real Property is located, and (ii) legible
copies of all instruments referenced in the Title Commitment.

(b)         The Company has previously delivered to Parent, a current survey of
each Owned Real Property prepared by a professional engineer or surveyor
licensed in the State where such Owned Real Property is located, bearing a
certification acceptable to Parent, Merger Sub and the Title Insurer.

SECTION 5.11 Resignation of Directors and Officers. The Company shall obtain and
deliver to Parent prior to the Closing Date (to be effective as of the Effective
Time) the resignation of each officer and director of the Company and each of
its Subsidiaries (in each case, in their capacities as officers and directors,
and not as Employees) as Parent shall specify not less than two Business Days
prior to the Closing Date.

SECTION 5.12 Director and Officer Indemnification and Insurance.

(a)          For a period of five (5) years after the Effective Time, to the
extent permitted by Law, the Surviving Corporation agrees that it will indemnify
and hold harmless each present director and officer of the Company or any of its
Subsidiaries (in each case, for acts or failures to act in such capacity or in
any other capacity at the request of the Company), determined as of the
Effective Time (the “Indemnified Parties”), against any costs, or expenses
(including reasonable attorneys’ fees, court costs, expert witness fees, travel
costs, duplicating costs, etc.), judgments, fines, losses, claims, damages or
liabilities (collectively, “Costs”) incurred in connection with any threatened,
pending, or completed claim, action, suit, proceeding or investigation, whether
brought by or in the right of the Surviving Corporation or otherwise, whether
incurred in connection with a settlement of such claims or otherwise, or whether
civil, criminal, administrative or investigative, arising out of matters
existing or occurring at or prior to the Effective Time, whether asserted or
claimed prior to, at or after the Effective Time, to the fullest extent
permitted by applicable Law. Notwithstanding anything to the contrary contained
herein, the aggregate indemnification obligations of the Surviving Corporation
to the Indemnified Parties under this Section 5.12(a) shall not exceed
$24,000,000.

 

(b)          Any Indemnified Party wishing to claim indemnification under
Section 5.12(a), upon learning of any such claim, action, suit, proceeding or
investigation, shall promptly notify Parent and the Surviving Corporation, but
the failure to so notify shall not relieve the Surviving Corporation of any
liability it may have to such Indemnified Party except to the extent such
failure materially and actually prejudices the indemnifying party, including any
rights the indemnifying party may have under any insurance policy. In the event
of any such claim, action, suit, proceeding or investigation (whether arising
before or after the Effective Time), (i) the Surviving Corporation shall have
the right to assume the defense thereof and the Surviving

 

 

- 44 -

 

--------------------------------------------------------------------------------



Corporation shall not be liable to such Indemnified Parties for any legal
expenses of other counselor or any other expenses subsequently incurred by such
Indemnified Parties in connection with the defense thereof, except that if the
Surviving Corporation does not elect to assume such defense, the Indemnified
Parties may retain counsel satisfactory to them, and the Surviving Corporation
shall be obligated to pay all reasonable fees and expenses of such counsel for
the Indemnified Parties promptly as statements therefor are received; provided,
however, that the Surviving Corporation shall be obligated pursuant to this
Section 5.12(b) to pay for only one firm of counsel for all Indemnified Parties
in any jurisdiction unless, the use of one counsel for such Indemnified Parties
would present such counsel with a conflict of interest; provided, that the
fewest number of counsel necessary to avoid conflicts of interest shall be used;
(ii) the Indemnified Parties will use their reasonable efforts to cooperate in
the defense of any such matter and (iii) the Surviving Corporation shall not be
liable for any settlement effected without its prior written consent (such
consent not to be unreasonably withheld or delayed).

 

(c)          Prior to the Closing, the Company will obtain “tail” coverage to
the existing policies of officers’ and directors’ liability insurance maintained
by the Company as of the date of this Agreement (the “Existing Policy”), which
“tail” coverage shall be for a period of no less than five (5) years after the
Effective Time; provided, however, that in no event shall the aggregate premiums
for such tail coverage over the life of its term exceed $600,000. Such tail
coverage shall (i) insure the Company and the Indemnified Parties, (ii) contain
retentions, deductibles and coverage exceptions comparable to those contained in
the Existing Policy, (iii) provide for aggregate policy coverage limits of
$24,000,000 (with no sub-limits), (iv) insure those matters existing or
occurring from a date no later than December 5, 2002 through the Effective Time.
The Company shall deliver a copy of the application for such tail coverage to
Parent and Merger Sub promptly upon its submission to the insurers, together
with a representation from each of the members of the Company Board that, to his
knowledge, there are no claims threatened or pending that would be required to
be disclosed on such application in order to obtain such tail coverage.

 

(d)           In connection with any indemnification by the Surviving
Corporation to an Indemnified Party under Section 5.12 (a), to the extent
permitted by Law, the Surviving Corporation shall advance expenses to such
Indemnified Parties as incurred; provided, that, such Indemnified Party to whom
expenses are advanced provides an undertaking to repay such advances if it is
ultimately determined that he is not entitled to indemnification under Section
5.12(a). Any such undertaking shall be unsecured. Any such undertaking shall
accrue interest the lowest applicable federal rate; provided, however, that such
accrued interest amount shall not be payable and shall only reduce the aggregate
indemnification obligations of the Surviving Corporation to the Indemnified
Parties under Section 5.12(a) . Additionally, the Surviving Corporation shall
reimburse the Indemnified Party for any reasonable expenses that such person may
incur as an expert witness on behalf of the Company, the Surviving Corporation
or another Indemnified Party in any proceeding described in this Section 5.12.

 

(e)          If the Surviving Corporation or any of its successors or assigns
(i) consolidates with or merges into any other Person and is not the continuing
or surviving corporation or entity of such consolidation or merger, or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person, then, and in each case, to the extent

 

 

- 45 -

 

--------------------------------------------------------------------------------



not assumed by operation of law, proper provision shall be made so that the
successors and assigns of the Surviving Corporation, as the case may be, shall
assume the obligations set forth in this Section 5.12 and all rights to
indemnification and/or advancement of expenses contained in any agreement with
any Indemnified Parties as in effect on the date hereof with respect to matters
occurring on or prior to the Effective Time (including the transactions
contemplated hereby). The provisions of this Section 5.12 are intended to be for
the benefit of, and shall be enforceable by, the Indemnified Parties and the
Surviving Corporation, and his or her or its heirs and representatives. If an
Indemnified Party takes legal action against the Surviving Corporation for its
failure to comply with its obligations under this Section 5.12 and prevails in
such action, the Surviving Corporation shall pay such Indemnified Party for all
expenses (as described above) that are reasonably incurred by him in connection
with such legal action.

(f)          The obligations of the Surviving Corporation under this Section
5.12 shall not be terminated or modified by such parties in a manner so as to
adversely affect any Indemnified Party to whom this Section 5.12 applies without
the prior written consent of the affected Indemnified Party. The Surviving
Corporation shall not enter into a settlement of a proceeding described in this
Section 5.12 in which an Indemnified Party is jointly liable with the Surviving
Corporation, without the prior written consent of such Indemnified Party, unless
such settlement (i) includes an unconditional release of such Indemnified Party
from all liability on any claims that are the subject matter of such proceeding
and (ii) does not include a statement as to, or an admission of fault or
culpability by or on behalf of, such Indemnified Party.

 

(g)          All other rights to indemnification under the Certificate of
Incorporation, By-Laws, the certificate of incorporation and by-laws of the
Company’s Subsidiaries, or indemnification contracts or undertakings existing in
favor of the Indemnified Parties shall terminate on and as of the Effective
Time.

 

SECTION 5.13 Financing. Parent shall use its commercially reasonable efforts to
maintain its ability to draw upon an amount equal to the Merger Consideration
under the Definitive Financing Agreements. In the event the amount of financing
availability under the Definitive Financing Agreements becomes less than the
amount of the Merger Consideration, Parent shall promptly (but in no event later
than two Business Days following such event) notify the Company in writing of
such unavailability, and shall use its commercially reasonable efforts to obtain
promptly replacement financing on substantially equivalent terms and conditions
from alternative sources.

•

CONDITIONS OF MERGER

SECTION 6.1 Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of each party to effect the Merger shall be subject to
the following conditions:

(a)          Stockholder Approval. This Agreement shall have been duly adopted,
and the Merger shall have been duly approved, by the requisite vote of the
Company’s stockholders

 

 

- 46 -

 

--------------------------------------------------------------------------------



at the Company Stockholders’ Meeting, as required by the DGCL, the Certificate
of Incorporation and the By-Laws.

(b)          HSR Act. The waiting period (and any extensions thereof) applicable
to the consummation of the Merger under the HSR Act shall have expired or been
terminated.

(c)          No Order. No Law shall have been promulgated, enacted, entered or
enforced, and no other action shall have been taken, by any Governmental Entity
that in any of the foregoing cases which is then in effect and which has the
effect of making illegal or directly or indirectly restraining, prohibiting or
restricting the consummation of the Merger or the Contemplated Transactions.

SECTION 6.2 Additional Conditions to Obligation of the Company to Effect the
Merger. The obligation of the Company to effect the Merger shall be subject to
the fulfillment at or prior to the Effective Time of the additional following
conditions, unless waived by the Company:

(a)          Performance of Obligations of Parent and Merger Sub. Parent and
Merger Sub shall have performed in all material respects their agreements,
covenants and obligations contained in this Agreement required to be performed
on or prior to the Effective Time and the Company shall have received a
certificate of an executive officer of Merger Sub and Parent to that effect in
form and substance reasonably satisfactory to the Company and its counsel.

(b)          Representations and Warranties of Parent and Merger Sub. Each of
the representations and warranties of Parent and Merger Sub contained in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and at and as of the Effective Time with the same force and
effect as if made at and as of the Effective Time (other than those
representations and warranties that address matters only as of a particular date
or only with respect to a specific period of time, which need only be true and
correct as of such date or with respect to such period), except where the
failure of such representations and warranties to be true and correct would not,
individually or in the aggregate, reasonably be expected to have a result in a
Parent Material Adverse Effect (it being understood that, for purposes of
determining the accuracy of such representations and warranties, for purposes of
this Section 6.2(b), all materiality qualifications contained in such
representations and warranties shall be disregarded). The Company shall have
received a certificate of an executive officer of Merger Sub and Parent as to
the satisfaction of this Section 6.2(b) in form and substance reasonably
satisfactory to the Company and its counsel.

(c)          Suits, Actions and Proceedings. No temporary restraining order,
preliminary or permanent injunction or other order, suit, action, proceeding,
claim, inquiry or investigation by any Governmental Entity or any third party
shall have been issued or be pending before any court of competent jurisdiction
or any other Governmental Entity prohibiting or restraining, or seeking to
prohibit or restrain, or seeking material damages in connection with, the Merger
or the other Contemplated Transactions which would reasonably be expected to
interfere with the consummation of the Merger.

 

 

- 47 -

 

--------------------------------------------------------------------------------



(d)          Employment Agreements. The Surviving Corporation shall have entered
into employment agreements with each of David J. McNally and Phillip L. McStotts
in substantially the forms attached hereto as Exhibit D and Exhibit E,
respectively.

SECTION 6.3 Additional Conditions to Obligations of Parent and Merger Sub to
Effect the Merger. The obligations of Parent and Merger Sub to effect the Merger
shall be subject to the fulfillment at or prior to the Effective Time of the
following additional conditions, unless waived by Parent and Merger Sub:

(a)          Performance of Obligations of the Company and its Subsidiaries. The
Company and its Subsidiaries shall have performed in all material respects their
respective agreements, covenants and obligations contained in this Agreement
required to be performed on or prior to the Effective Time, and Parent and
Merger Sub shall have received a certificate of the President or Chief Executive
Officer of the Company to that effect in form and substance reasonably
satisfactory to Parent and Merger Sub and their counsel.

(b)          Representations and Warranties of the Company and its Subsidiaries.
The representations and warranties of the Company contained in this Agreement
(other than Sections 3.2 and 3.6) shall be true and correct in all material
respects as of the date of this Agreement and at and as of the Effective Time
with the same force and effect as if made at and as of the Effective Time (other
than those representations and warranties that address matters only as of a
particular date or only with respect to a specific period of time, which need
only be true and correct as of such date or with respect to such period), except
where the failure of such representations and warranties to be true and correct
would not, individually or in the aggregate, reasonably be expected to result in
a Company Material Adverse Effect (it being understood that, for purposes of
determining the accuracy of such representations and warranties, for purposes of
this Section 6.3(b), all “Company Material Adverse Effect” qualifications and
all other materiality qualifications contained in such representations and
warranties shall be disregarded) (it being further understood that the
representations and warranties set forth in Sections 3.2 and 3.6 shall be true
and correct in all respects as of the date of this Agreement and at and as of
the Effective Time with the same force and effect as if made at and as of the
Effective Time). Parent and Merger Sub shall have received a certificate of the
President or Chief Executive Officer of the Company as to the satisfaction of
this Section 6.3(b) in form and substance reasonably satisfactory to Parent and
Merger Sub and their counsel.

(c)          Consents. The Company shall have obtained and provided to Parent
and Merger Sub copies of evidence with respect to the consents of Governmental
Entities and third parties listed on Section 6.3(c) of the Company Disclosure
Schedule, the terms of which consents shall be reasonably satisfactory to Parent
and Merger Sub.

(d)          Suits, Actions and Proceedings. No temporary restraining order,
preliminary or permanent injunction or other order, suit, action, proceeding,
claim, inquiry or investigation by any Governmental Entity or any third party
shall have been issued or be pending before any court of competent jurisdiction
or any other Governmental Entity prohibiting or restraining, or seeking to
prohibit or restrain, or seeking material damages in connection with, the Merger
or the other Contemplated Transactions which would reasonably be expected to
interfere with the consummation of the Merger.

 

 

- 48 -

 

--------------------------------------------------------------------------------



(e)          No Material Adverse Effect. Since the date of this Agreement, there
shall have occurred no Company Material Adverse Effect.

(f)           Audited Financial Statements. The Company shall have completed and
delivered to Parent audited consolidated financial statements for the year ended
December 31, 2006 prepared in accordance with GAAP applied in a manner
consistent with the preparation of the consolidated financial statements of the
Company and its Subsidiaries contained in the Company SEC Reports (the “2006
Financial Statements”). In addition, the Company shall deliver to the Parent, in
form and substance reasonably satisfactory to Parent and Merger Sub, (i) an
unqualified opinion from the Company’s independent public accounting firm, Ernst
& Young LLP, with respect to the 2006 Financial Statements, (ii) an attestation
report from such accounting firm with respect to the Company’s internal control
over financial reporting as contemplated by Section 308(b) of Regulation S-K
promulgated under the Securities Act and (iii) management’s report on internal
control over financial reporting as required by Section 404(a) of
Sarbanes-Oxley.

(g)          Termination of Severance Agreements. The separate Executive
Severance Package Agreements, each dated June 18, 2001, between David J. McNally
and the Company and Phillip L. McStotts and the Company shall have been
terminated in form and substance reasonably satisfactory to Parent and Merger
Sub, and all payments due thereunder shall have paid.

(h)          Opinion of Counsel. Parent shall have received the opinion of
Jones, Waldo, Holbrook & McDonough PC, counsel for the Company and its
Subsidiaries, dated as of the Closing Date, in form and substance reasonably
satisfactory to Parent and Merger Sub.

(i)              Employment Agreements. The Surviving Corporation shall have
entered into employment agreements with each of David J. McNally and Phillip L.
McStotts substantially in the forms attached hereto as Exhibit D and Exhibit E,
respectively.

•

TERMINATION, AMENDMENT AND WAIVER

SECTION 7.1 Termination. Notwithstanding anything contained in this Agreement to
the contrary, this Agreement may be terminated and the transactions contemplated
hereby may be abandoned prior to the Effective Time, whether before or after the
Company Stockholder Approval (provided, that any action taken by a party
pursuant to this Article VII shall be authorized by specific resolution of the
board of directors of such entity):

(a)          by mutual written consent of the Boards of Directors of Parent,
Merger Sub and the Company; or

(b)          by any party hereto, by giving written notice to the other party,
if the Effective Time shall not have occurred on or before the date that is
six months after the date of this Agreement (the “Termination Date”), provided,
however, that the initial Termination Date may be extended by Parent or the
Company by giving written notice to the other party at least three Business Days
prior to the initial Termination Date for a period of 60 days if (i) the

 

 

- 49 -

 

--------------------------------------------------------------------------------



condition set forth in Section 6.1(a), 6.1(b) or Section 6.3(c) has not been
satisfied on or prior to such Termination Date, and (ii) all other conditions to
the consummation of the Merger are satisfied on or prior to the Termination Date
or capable of then being satisfied at the Closing (other than the condition in
Section 6.1(a), 6.1(b) or Section 6.3(c), as applicable); provided, further,
that the right to terminate this Agreement pursuant to this Section 7.1(b) shall
not be available to any party whose failure to perform any of its obligations
under this Agreement required to be performed by it at or prior to such date has
been the cause of, or resulted in, the failure of the Merger to have become
effective on or before such date; or

(c)          by any party hereto, if a statute, rule, regulation or executive
order shall have been enacted, entered or promulgated, or if a Governmental
Entity shall have issued an order, decree, ruling or injunction, in any case
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Merger and such order, decree, ruling or injunction shall have become final
and non-appealable and the party seeking to terminate this Agreement pursuant to
this Section 7.1(c) shall have used all commercially reasonable efforts to
remove such injunction, order, decree or ruling; provided, however, that the
right to terminate under this Section 7.1(c) shall not be available to any party
whose material breach of this Agreement has been the direct and principal cause
of such action; or

(d)          by the Company, if either Parent or Merger Sub shall have breached
or failed to perform in any material respect any of its respective
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform (i) would result in a failure of a
condition set forth in Section 6.1 or 6.2 and (ii) is not reasonably capable of
being cured by the initial Termination Date (or, if extended pursuant to Section
7.1(b), such extended Termination Date); provided, that the Company may not
terminate this Agreement pursuant to this Section 7.1(d) if such breach or
failure to perform by Parent or Merger Sub is attributable to a material breach
by the Company of any of its representations, warranties, covenants or other
agreements contained in this Agreement so as to cause any of the conditions set
forth in Section 6.1 or 6.3 not to be satisfied; and provided, further, that the
Company shall have given Parent and Merger Sub written notice, delivered at
least 20 days prior to such termination, stating the Company’s intention to
terminate this Agreement pursuant to this Section 7.1(d) and the basis for such
termination; or

(e)          by Parent and Merger Sub, if the Company shall have breached or
failed to perform in any material respect any of its representations,
warranties, covenants or other agreements contained in this Agreement, which
breach or failure to perform (i) would result in a failure of a condition set
forth in Section 6.1 or 6.3 and (ii) is not reasonably capable of being cured by
the Termination Date (or, if extended pursuant to Section 7.1(b), such extended
Termination Date); provided, that Parent and Merger Sub may not terminate this
Agreement pursuant to this Section 7.1(e) if such breach or failure to perform
by the Company is attributable to a material breach by Parent or Merger Sub of
any of their respective representations, warranties, covenants or other
agreements contained in this Agreement so as to cause any of the conditions set
forth in Section 6.1 or 6.2 not to be satisfied; and provided, further, that
Parent and Merger Sub shall have given the Company written notice, delivered at
least 20 days prior to such termination, stating Parent and Merger Sub’s
intention to terminate the Agreement pursuant to this Section 7.1(e) and the
basis for such termination; or

 

 

- 50 -

 

--------------------------------------------------------------------------------



(f)           by Parent and Merger Sub or the Company by giving written notice
to the other parties, if, at the Company Stockholders’ Meeting (including any
adjournment, continuation or postponement thereof), the Company Stockholder
Approval shall not be obtained; except that the right to terminate this
Agreement under this Section 7.1(f) shall not be available to the Company where
the failure to obtain the Company Stockholder Approval is attributable to the
action or failure to act of the Company; or

(g)          by Parent and Merger Sub by giving written notice to the Company,
if the Company Board shall have withdrawn or modified its approval or
recommendation of the Merger or this Agreement, approved or recommended to the
Company’s stockholders a Company Superior Proposal (in compliance with Section
5.2(c)) or resolved to do any of the foregoing; or

(h)          by the Company by giving written notice to Parent and Merger Sub,
if the Company Board concludes in good faith (after taking into account the
advice of its legal and financial advisors) that a Company Acquisition Proposal
constitutes a Company Superior Proposal; or

(i)           by Parent and Merger Sub (at any time prior to the Company
Stockholder Approval) by giving written notice to the Company if a Company
Triggering Event shall have occurred; or

(j)           by Parent and Merger Sub by giving written notice to the if, since
the date of this Agreement, there shall have occurred any Company Material
Adverse Effect.

SECTION 7.2 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 7.1, this Agreement shall terminate (except for the
provisions of Section 5.5, Section 5.6, Section 7.3, and Sections 8.2 through
8.15), without any liability on the part of any party or its directors, officers
or stockholders except as set forth in Section 7.3.

SECTION 7.3 Termination Fee Payable in Certain Circumstances.

(a)          In the event that (i) Parent and Merger Sub terminate this
Agreement pursuant to Sections 7.1(b), 7.1(e), 7.1(f) or 7.1(j), then the
Company shall pay Parent a fee, in immediately available funds, in the amount of
Parent’s and Merger Sub’s Expenses, payable within five Business Days of
Parent’s delivery to the Company of receipts detailing such Expenses; provided,
however, that the Company shall be obligated to pay such Expenses to Parent upon
a termination pursuant to Section 7.1(j) only if the applicable Company Material
Adverse Effect was directly and principally caused by the Company’s material
breach of this Agreement.

(b)          In the event that (i) the Company terminates this Agreement
pursuant to Section 7.1(h), or (ii) Parent and Merger Sub terminate this
Agreement pursuant to Sections 7.1(g) or 7.1(i), then the Company shall pay
Parent a fee, in immediately available funds, in the amount of $2,750,000 (the
“Company Termination Fee”), payable within 10 Business Days of such termination.

 

 

- 51 -

 

--------------------------------------------------------------------------------



(c)          In the event that (i) Parent and Merger Sub terminate this
Agreement pursuant to Section 7.1(b) and any Person (other than Parent or any of
its affiliates) shall have made a Company Acquisition Proposal (with all
percentages included in the definition of Company Acquisition Proposal in such
event increased from 20% to 35%, and provided that at the time of such
termination by Parent or Merger Sub (x) the conditions in Section 6.1(b) and (c)
shall have been satisfied and (y) the principal reason that the Effective Time
has not occurred on or before the Termination Date was not the failure to
satisfy the condition in Section 6.1(a)), and (ii) within nine months after such
termination of this Agreement, the Company or any of its Subsidiaries enters
into any definitive agreement providing for a Company Acquisition Proposal, or a
Company Acquisition Proposal is consummated, then the Company shall pay Parent a
fee, in immediately available funds, in the amount of the Company Termination
Fee, payable upon the first to occur of the events described in clause (ii) of
this sentence; provided, that if a Company Termination Fee shall have already
have been paid pursuant to Section 7.3(b), the provisions of this Section 7.3(c)
shall be inapplicable and no Company Termination Fee shall be due under this
Section 7.3(c).

(d)          In the event the Company terminates this Agreement pursuant to
Section 7.1(d), then Parent shall pay the Company a fee, in immediately
available funds, in the amount of the Company’s Expenses, payable within five
Business Days of the Company’s delivery to Parent of receipts detailing such
Expenses.

(e)          If any party fails to pay when due any amount payable under this
Section 7.3, then (i) the non-paying party shall reimburse the other party for
all costs and expenses (including fees and disbursements of counsel) incurred in
connection with the collection of such overdue amount and enforcement by such
party of its rights under this Section 7.3, and (ii) the non-paying party shall
pay the other party interest on such overdue amount (for the period commencing
as of the date such overdue amount was originally required to be paid and ending
on the date such overdue amount is actually paid to the other party in full) at
a rate per annum equal to 3% over the “prime rate” (as published in the Wall
Street Journal) in effect on the date such overdue amount was originally
required to be paid.

(f)           Subject to Section 7.3(g) below, Parent and Merger Sub’s right to
terminate this Agreement and receive, as applicable, the payment of fees
pursuant to this Section 7.3 shall be the sole and exclusive remedy of Parent
and Merger Sub for monetary damages against the Company and its Subsidiaries and
any of their respective Representatives or affiliates. Upon the payment, as
applicable, of fees pursuant to this Section 7.3, none of the Company and its
Subsidiaries or any of their respective Representatives or affiliates shall have
any further liability or obligation relating to or arising out of this Agreement
or the transactions contemplated by this Agreement. Subject to Section 7.3(g)
below, the Company’s rights to terminate this Agreement and receive, as
applicable, the payment of fees pursuant to this Section 7.3 shall be the sole
and exclusive remedy of the Company and its Subsidiaries for monetary damages
against Parent, Merger Sub and any of their respective Representatives or
affiliates. Upon the payment, as applicable, of fees pursuant to this Section
7.3, none of Parent, Merger Sub or any of their respective Representatives or
affiliates shall have any further liability or obligation relating to or arising
out of this Agreement or the transactions contemplated by this Agreement.

 

 

- 52 -

 

--------------------------------------------------------------------------------



(g)          Notwithstanding anything to the contrary contained in this
Agreement, in the event that a party to this Agreement commits fraud or
intentional breach of this Agreement, the other party shall have the right to
pursue all rights and remedies to the extent available under this Agreement, at
law or in equity.

•

GENERAL PROVISIONS

SECTION 8.1 Non-Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements in this Agreement shall terminate at
the Effective Time, except that the agreements set forth in Article I,
Section 5.8 and Section 5.12 shall survive the Effective Time indefinitely and
those set forth in Sections 5.5(b), 7.2, 7.3 and Article VIII shall survive
termination indefinitely.

SECTION 8.2 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given or made
(i) as of the date delivered if delivered personally or by nationally recognized
overnight courier service (costs prepaid), (ii) as of the date sent by facsimile
with confirmation of transmission by the transmitting equipment, and (iii) on
the third Business Day after deposit in the U.S. mail, if mailed by registered
or certified mail (postage prepaid, return receipt requested), in each case to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice, except that notices of changes of address
shall be effective upon receipt):

 

(a)

if to Parent or Merger Sub, a single notice addressed to:

Moog Inc.

Seneca & Jamison Road

East Aurora, New York 14052

 

Attention:

President

 

Telephone:

(716) 652-2000

 

Facsimile:

(716) 687-5465

 

With a copy, which shall not serve as a notice, to:

 

Hodgson Russ LLP

One M&T Plaza, Suite 2000

Buffalo, New York 14203

 

Attention:

Robert J. Olivieri, Esq.

 

Telephone:

(716) 856-4000

 

Facsimile:

(716) 849-0349

 

 

 

- 53 -

 

--------------------------------------------------------------------------------



 

(b)

if to the Company, to:

ZEVEX International, Inc.

4314 ZEVEX Park Lane

Salt Lake City, Utah 84123

 

Attention:

President

 

Telephone:

(801) 264 -1001

 

Facsimile:

(801) 264 -1051

 

With a copy, which shall not serve as a notice, to:

 

Jones, Waldo, Holbrook & McDonough

170 South Main St., Suite 1500

Salt Lake City, Utah 84101

 

Attention:

Ronald S. Poelman, Esq.

 

Telephone:

(801) 521-3200

 

Facsimile:

(801) 328-0537

 

SECTION 8.3 Expenses. Except as otherwise provided in Section 7.3, all fees,
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such fees,
costs and expenses; provided, that any fees payable in connection with filings
pursuant to the HSR Act shall be paid one-half by the Company and one-half by
Parent.

SECTION 8.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

SECTION 8.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the maximum extent possible.

SECTION 8.6 Entire Agreement; No Third-Party Beneficiaries. This Agreement and
the Company Disclosure Schedule constitute the entire agreement and supersede
any and all other prior agreements and undertakings, both written and oral,
among the parties, or any of them, with respect to the subject matter hereof
and, except as otherwise expressly provided in Section 5.8 hereof, is not
intended to confer upon any other Person any rights or remedies hereunder.

SECTION 8.7 Assignment. This Agreement shall not be assigned by operation of law
or otherwise.

 

 

- 54 -

 

--------------------------------------------------------------------------------



SECTION 8.8 Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE APPLICABLE
TO CONTRACTS EXECUTED IN AND TO BE PERFORMED ENTIRELY WITHIN THAT STATE (WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES). EACH PARTY HEREBY AGREES AND CONSENTS TO
BE SUBJECT TO THE JURISDICTION OF FEDERAL AND STATE COURTS LOCATED IN DELAWARE,
AND ANY AND ALL DISPUTES BETWEEN THE PARTIES HERETO ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED
HEREBY. THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE JURISDICTION OF SUCH
COURTS. EACH OF THE PARTIES HEREBY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUCH
DISPUTE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIM THAT (A) SUCH PARTY
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS; (B) SUCH PARTY AND
SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR
(C) ANY LITIGATION COMMENCED IN SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM.

SECTION 8.9 Amendment. This Agreement may be amended by the parties hereto, by
action taken or authorized by their respective boards of directors, at any time
before the Effective Time; provided, however, that, (i) any such amendment shall
be set forth in an instrument in writing signed by a duly authorized officer of
each of the parties hereto and (ii) after approval of the Merger by the
stockholders of the Company, no such amendment may be made that would violate
the provisions of section 251(d) of the DGCL.

SECTION 8.10 Waiver. At any time before the Effective Time, any party hereto may
(a) extend the time for the performance of any of the obligations or other acts
of the other parties hereto, (b) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto and
(c) waive compliance with any of the agreements or conditions contained herein.
Any agreement on the part of a party hereto to any such extension or waiver
shall be valid only as against such party and only if set forth in an instrument
in writing signed by a duly authorized officer of such party. No delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any right, power or privilege, nor any single or partial exercise of any such
right, power or privilege, preclude any further exercise thereof or the exercise
of any other such right, power or privilege.

SECTION 8.11 Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile or portable document format (pdf)), and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which shall constitute one
and the same agreement.

SECTION 8.12 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS

 

 

- 55 -

 

--------------------------------------------------------------------------------



AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.13.

SECTION 8.13 Interpretation.

(a)          The parties acknowledge and agree that they may pursue judicial
remedies at law or equity in the event of a dispute with respect to the
interpretation or construction of this Agreement. In the event that an
alternative dispute resolution procedure is provided for in any other agreement
contemplated hereby, and there is a dispute with respect to the construction or
interpretation of such agreement, the dispute resolution procedure provided for
in such agreement shall be the procedure that shall apply with respect to the
resolution of such dispute.

(b)          The table of contents is for convenience of reference only, does
not constitute part of this Agreement and shall not be deemed to limit or
otherwise affect any of the provisions hereof. Where a reference in this
Agreement is made to an Article, Section , Exhibit or Schedule, such reference
shall be to an Article, Section of or Exhibit or Schedule to this Agreement
unless otherwise indicated. For purposes of this Agreement, the words “hereof,”
“herein,” “hereby” and other words of similar import refer to this Agreement as
a whole unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” Whenever the singular is used herein, the same
shall include the plural, where appropriate, and whenever the plural is used
herein, the same shall include the singular, where appropriate.

(c)          No provision of this Agreement will be interpreted in favor of, or
against, either party hereto by reason of the extent to which any such party or
its counsel participated in the drafting thereof or by reason of the extent to
which any such provision is inconsistent with any prior draft hereof or thereof.

SECTION 8.14 Disclosure Generally. The Company Disclosure Schedule is
incorporated by reference into, and made a part of, this Agreement. The Company
Disclosure Schedule shall be arranged in separate sections corresponding to the
numbered and lettered Sections contained in this Agreement. The information
disclosed in any numbered or lettered section of the Company Disclosure Schedule
shall be deemed to relate to and to qualify the particular representation or
warranty set forth in the corresponding numbered or lettered section in this
Agreement, as well as each other section of the Company Disclosure Schedule to
which the matter relates, so long as the applicability of such matter would be
manifestly evident on the face of such disclosure, without reference to
attachments or underlying documentation.

 

 

- 56 -

 

--------------------------------------------------------------------------------



SECTION 8.15 Specific Performance. Each party acknowledges that money damages
would be both incalculable and an insufficient remedy for any breach of this
Agreement by such party and that any such breach would cause the other parties
hereto irreparable harm. Accordingly, each party hereto agrees that, in the
event of any breach or threatened breach of the provisions of this Agreement by
the such party, the other parties hereto shall be entitled to equitable relief
without the requirement of posting a bond or other security, including in the
form of injunctions and orders for specific performance.

 

[ signature page follows ]

 

 

- 57 -

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the Company, Merger Sub and Parent has caused this
Agreement to be duly executed and delivered by its respective duly authorized
officer, all as of the date first above written.

 

ZEVEX INTERNATIONAL, INC.

 

 

By:

 

Name:

 

Title:

 

 

MOOG INC.

 

 

By:

 

Name:

 

Title:

 

 

PUMPCO ACQUISITION CORP.

 

 

By:

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------



 

ANNEX A

 

DEFINED TERMS

 

“1993 Stock Option Plan” has the meaning set forth in Section 3.2(a).

“1999 Stock Option Plan” has the meaning set forth in Section 3.2(a).

“2006 Equity Plan” has the meaning set forth in Section 3.2(a).

“2006 Financial Statements” has the meaning set forth in Section 6.3(g).

“affiliate” means a Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
first mentioned Person.

“Affiliate Transaction” has the meaning set forth in Section 3.19.

“Agreement” has the meaning set forth in the Preamble hereto.

“Ancillary Agreements” has the meaning set forth in Section 2.2.

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banks are permitted or required by Law to be closed in the State of New York.

“By-Laws” means the By-Laws of the Company, as may be amended or restated from
time to time.

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as may be amended or restated from time to time.

“Certificate of Merger” has the meaning set forth in Section 1.2.

“Certificates” has the meaning set forth in Section 1.7(b).

“Certifications” has the meaning set forth in Section 3.6(a).

“Cleanup” means all actions required to: (i) clean up, remove, treat or
remediate Hazardous Materials in the indoor or outdoor environment; (ii) prevent
the Release of Hazardous Materials so that they do not migrate, endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment; (iii) perform pre-remedial studies and investigations and
post-remedial monitoring and care; or (iv) respond to any government requests
for information or documents in any way relating to cleanup, removal, treatment
or remediation or potential cleanup, removal, treatment or remediation of
Hazardous Materials in the indoor or outdoor environment.

“Closing” has the meaning set forth in Section 1.11.

“Closing Date” has the meaning set forth in Section 1.11.

 

Annex-1

 

--------------------------------------------------------------------------------



“Code” has the meaning set forth in Section 1.7(g).

“Company” has the meaning set forth in the Preamble hereto.

“Company Acquisition” means, in each case other than the Merger or as otherwise
specifically contemplated by this Agreement, (i) any merger, consolidation,
share exchange, business combination, recapitalization or other similar
transaction or series of related transactions involving the Company or any of
its Subsidiaries as a result of which any Person would acquire the securities or
assets described in either of clauses (ii) or (iii) below ; (ii) any direct or
indirect purchase or sale, lease, exchange, transfer or other disposition of the
consolidated assets (including stock of the Company’s Subsidiaries) of the
Company and its Subsidiaries, taken as a whole, constituting 20% or more of the
total consolidated assets of the Company and its Subsidiaries, taken as a whole,
or accounting for 20% or more of the total consolidated revenues of the Company
and its Subsidiaries, taken as a whole, in any one transaction or in a series of
transactions; or (iii) any direct or indirect purchase or sale of or tender
offer, exchange offer or any similar transaction or series of related
transactions engaged in by any Person involving 20% or more of the outstanding
shares of Company Common Stock; provided, that for purposes of Section 7.3(c), a
Company Acquisition shall not include an underwritten offering of Company Stock
registered under the Securities Act.

“Company Acquisition Proposal” means an unsolicited, bona fide written proposal
regarding a Company Acquisition.

“Company Board” means the Board of Directors of the Company, as the same shall
be constituted from time to time.

“Company Board Recommendation” has the meaning set forth in Section 5.2(b).

“Company Common Stock” has the meaning set forth in Section 1.6.

“Company Disclosure Schedule” has the meaning set forth in Article III.

“Company Material Adverse Effect” has the meaning set forth in Section 3.1.

“Company Material Contracts” has the meaning set forth in Section 3.16(a).

“Company SEC Reports” has the meaning set forth in Section 3.6(a).

“Company Stockholder Approval” has the meaning set forth in Section 3.25.

“Company Stockholders’ Meeting” has the meaning set forth in Section 3.22.

“Company Superior Proposal” means a Company Acquisition Proposal which, (a) is
reasonably capable of being consummated, and (b) if consummated, is on terms
which the Company Board concludes in good faith (after taking into account the
advice of legal and financial advisors) is more favorable to the Company’s
stockholders from a financial point of view than the Merger; provided, that if
financing is required to consummate the transaction contemplated by such Company
Acquisition Proposal, for such Company Acquisition Proposal to constitute a

 

Annex-2

 

--------------------------------------------------------------------------------



Company Superior Proposal, such financing shall be on a committed basis and the
terms and conditions of which shall be reasonably achievable by the party making
the Company Acquisition Proposal.

“Company Termination Fee” has the meaning set forth in Section 7.3(b).

“Company Triggering Event” means (a) a tender offer or exchange offer relating
to the equity securities of the Company shall have been commenced by a Person
unaffiliated with Parent and Merger Sub and the Company shall not have sent to
its securityholders, within 10 Business Days after the commencement of such
tender offer or exchange offer, a statement disclosing that the Company Board
recommends rejection of such tender offer or exchange offer; (b) a Company
Acquisition Proposal is publicly announced, and the Company fails to issue a
press release announcing its opposition to such Company Acquisition Proposal
within 10 Business Days after such Company Acquisition Proposal is announced; or
(c) the Company Board fails to reaffirm, unanimously and without qualification,
the Company Board Recommendation, or fails to publicly state, unanimously and
without qualification, that the Merger is in the best interest of the Company’s
stockholders, within five Business Days after Parent requests in writing that
such action be taken.

“Confidential Information” has the meaning set forth in Section 5.5(b).

“Confidentiality Agreement” means the Proprietary Information Agreement, dated
on or about June 1, 2006, by and between the Company and Parent.

“Contemplated Transactions” has the meaning set forth in Section 2.2.

“Continuing Employees” has the meaning set forth in Section 5.8(a).

“control”, “controlled by” or “under common control with” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of stock, as
trustee or executor, by contract, credit arrangement or otherwise.

“Costs” has the meaning set forth in Section 5.12(a).

“Credit Agreement” means the Revolving Line of Credit Agreement, dated September
29, 1997, between Bank One and ZEVEX International, Inc., as amended.

“Merger Sub” has the meaning set forth in the Preamble hereto.

“Definitive Financing Agreements” means the Second Amended and Restated Loan
Agreement dated as of October 25, 2006 among Moog Inc., the Lenders party
thereto, HSBC Bank USA, National Association, as Administrative Agent, Swingline
Lender and Arranger, Manufacturers and Traders Trust Company, as Syndication
Agent, Bank of America, as Co-Documentation Agent and JPMorgan Chase Bank, N.A.,
as Co-Documentation Agent, and related agreements.

“DGCL” has the meaning set forth in Section 1.1.

 

Annex-3

 

--------------------------------------------------------------------------------



“Dissenting Shares” has the meaning set forth in Section 1.9.

“EDGAR” has the meaning set forth in Section 3.6(a).

“Effective Time” has the meaning set forth in Section 1.2.

“Employee Plans” has the meaning set forth in Section 3.10(a).

“Employees” mean all individuals employed by the Company or its Subsidiaries.

“Enforceability Limitations” has the meaning set forth in Section 2.2.

“Environmental Claim” means any claim, action, cause of action, investigation or
written notice by any Person alleging potential liability (including, without
limitation, potential liability for investigatory costs, Cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, or penalties) arising out of, based on or resulting from
(i) the presence, or Release, of any Hazardous Materials at any location,
whether or not owned or operated by the Company or any of its Subsidiaries, or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law.

“Environmental Laws” mean all Law relating to pollution or protection of the
environment, including without limitation, Law relating to Releases or
threatened Releases of Hazardous Materials or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, Release,
disposal, transport or handling of Hazardous Materials and all Law with regard
to record keeping, notification, disclosure and reporting requirements
respecting Hazardous Materials.

“ERISA” has the meaning set forth in Section 3.10(a).

“ERISA Affiliate” has the meaning set forth in Section 3.10(a).

“Exchange Act” has the meaning set forth in Section 2.3(b).

“Exchange Agent” has the meaning set forth in Section 1.7(a).

“Exchange Fund” has the meaning set forth in Section 1.7(a).

“Existing Policy” has the meaning set forth in Section 5.12(c).

“Expenses” mean all reasonable out-of-pocket expenses (including all fees and
expenses of counsel, accountants, experts and consultants to a party hereto and
its affiliates) incurred by a party or on its behalf in connection with or
related to the authorization, preparation, negotiation, execution and
performance of this Agreement and all other matters related to the consummation
of the transactions contemplated hereby.

“Filed Company SEC Reports” has the meaning set forth in Section 3.6(a).

 

Annex-4

 

--------------------------------------------------------------------------------



“GAAP” means United States generally accepted principles and practices,
including SEC Regulation S-X and SEC Staff Accounting Bulletins, as in effect
from time to time and applied consistently throughout the periods involved.

“Governmental Entity” has the meaning set forth in Section 2.3(b).

“Hazardous Materials” mean all substances, wastes, pollutants, contaminants,
chemicals, or other materials regulated by any Environmental Laws.

“HSR Act” has the meaning set forth in Section 2.3(b).

“Indemnified Parties” has the meaning set forth in Section 5.12(a).

“Intellectual Property Rights” means all U.S. and foreign (i) patents, patent
applications, patent disclosures, and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
and extensions thereof (“Patents”), (ii) trademarks, service marks, trade names,
Internet domain names, logos, slogans, trade dress, and other similar
designations of source or origin, together with the goodwill symbolized by any
of the foregoing (“Trademarks”), (iii) copyrights and copyrightable subject
matter (“Copyrights”), (iv) rights of publicity, (v) computer programs (whether
in source code, object code, or other form), databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”),
(vi) trade secrets and all confidential information, know-how, inventions,
proprietary processes, formulae, models, and methodologies, (vii) all rights in
the foregoing and in other similar intangible assets, (viii) all applications
and registrations for the foregoing and (ix) all rights and remedies against
infringement, misappropriation, or other violation thereof with respect to the
foregoing.

“Interim Financial Statements” has the meaning set forth in Section 3.6(d).

“Inventory” means all raw material, work-in-process and finished goods inventory
of the Company and its Subsidiaries.

“knowledge of the Company” or “the Company’s knowledge” means the actual
knowledge, after reasonable investigation, of David J. McNally, Phillip L.
McStotts, Andrea Kendall, Philip Eggers, Timothy Govin and Michael Henderson and
including matters that such individuals would reasonably be expected to know,
given their positions.

“Laws” mean any applicable federal, state, county, municipal, local or foreign
statute, constitution, principle of common law, resolution ordinance, code,
rule, regulation, permit, consent, waiver, notice, approval, registration,
license, judgment, order, decree, injunction or other authorization issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Entity or under the authority of the
NASDAQ Stock Market, Inc.

“Leased Real Property” means the leasehold or subleasehold interests and any
other rights to use or occupy any land, buildings, structures, improvements,
fixtures or other interests in real property held by the Company or any of its
Subsidiaries under the Real Property Leases.

 

Annex-5

 

--------------------------------------------------------------------------------



“Lien” has the meaning set forth in Section 2.3(a).

“Major Stockholders” mean David J. McNally and Phillip L. McStotts.

“Merger” has the meaning set forth in the Recitals hereto.

“Merger Consideration” has the meaning set forth in Section 1.6(a).

“Merger Sub” has the meaning set forth in the Preamble hereto.

“Off-Balance Sheet Arrangements” has the meaning set forth in Section 3.6(d).

“Options” has the meaning set forth in Section 1.8(a).

“Ordinary Course of Business” means, with respect to the Company and/or its
Subsidiaries, the ordinary course of its or their business, as applicable,
consistent with past custom and practice.

“Owned Real Property” has the meaning set forth in Section 3.14(b)(i).

“Parent” has the meaning set forth in the Preamble hereto.

"Parent Material Adverse Effect" means any result, occurrence, condition, fact,
change, violation, event or effect of any of the foregoing that, individually or
in the aggregate with any such other results, occurrences, conditions, facts,
changes, violations, events or effects, prevents or materially impairs the
ability of Parent or Merger Sub to consummate the Merger and the other
transactions contemplated by this Agreement in accordance with the terms hereof
other than: (i) any adverse change, effect, event, occurrence, state of fact or
development resulting from any change in Law after the date hereof; (ii) the
taking of any action by Parent and/or Merger Sub that is required by this
Agreement; or (iii) the failure of Parent and/or Merger Sub to take any action
prohibited by this Agreement..

“Permits” has the meaning set forth in Section 3.11.

“Permitted Liens” mean: (i) liens for current Taxes that are not yet due or
delinquent or are being contested in good faith by appropriate proceedings and
for which adequate reserves have been taken on the financial statements
contained in the Company SEC Reports; (ii) statutory liens or landlords’,
carriers’, warehousemen’s, mechanics’, suppliers’, materialmen’s or repairmen’s
liens arising in the Ordinary Course of Business with respect to amounts not yet
overdue or are being contested in good faith by appropriate proceedings and for
which adequate reserves have been taken on the financial statements contained in
the Company SEC Reports; (iii) with respect to the Owned Real Property, minor
title defects or irregularities that do not, individually or in the aggregate,
materially impair the value or use of such property, the consummation of this
Agreement or the operations of the Company and its Subsidiaries; and (iv) as to
any Leased Real Property, any Lien affecting solely the interest of the landlord
thereunder and not the interest of the tenant thereunder, which does not
materially impair the value or use of such Leased Real Property; and (v)
purchase money liens and liens securing rental payments under capital lease
arrangements.

 

Annex-6

 

--------------------------------------------------------------------------------



“Person” means any individual, partnership, association, joint venture,
corporation, business, trust, joint stock company, limited liability company,
special purpose vehicle, any unincorporated organization, any other entity, a
“group” of such persons, as that term is defined in Rule 13d-5(b) under the
Exchange Act, or a Governmental Entity.

“Proceedings” has the meaning set forth in Section 2.6.

“Proxy Statement” has the meaning set forth in Section 5.1(a).

“Real Property Leases” mean the real property leases, subleases, licenses or
other agreements, including all amendments, extensions, renewals, guaranties or
other agreements with respect thereto, pursuant to which the Company or any of
its Subsidiaries is a party.

“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into the indoor
or outdoor environment (including, without limitation, ambient air, surface
water, groundwater and surface or subsurface strata) or into or out of any
property, including the movement of Hazardous Materials through or in the air,
soil, surface water, groundwater or property.

“Representatives” has the meaning set forth in Section 5.5(b).

“Required Approvals” has the meaning set forth in Section 5.7(a).

“Restricted Stock Units” has the meaning set forth in Section 1.8(a).

“Sarbanes-Oxley” has the meaning set forth in Section 3.6(a).

“SEC” means the United States Securities and Exchange Commission or any other
Governmental Entity administering the Securities Act and the Exchange Act.

“Securities Act” has the meaning set forth in Section 3.2(a).

“Stock Plans” has the meaning set forth in Section 1.8

“Subsidiary” means, with respect to any Person, (a) any corporation with respect
to which such Person, directly or indirectly, through one or more Subsidiaries,
(i) owns more than 50% of the outstanding shares of capital stock having
generally the right to vote in the election of directors or (ii) has the power,
under ordinary circumstances, to elect, or to direct the election of, a majority
of the board of directors of such corporation, (b) any partnership with respect
to which (i) such Person or a Subsidiary of such Person is a general partner,
(ii) such Person and its Subsidiaries together own more than 50% of the
interests therein or (iii) such Person and its Subsidiaries have the right to
appoint or elect or direct the appointment or election of a majority of the
directors or other Person or body responsible for the governance or management
thereof, (c) any limited liability company with respect to which (i) such Person
or a Subsidiary of such Person is the sole manager or managing member, (ii) such
Person and its Subsidiaries together own more than 50% of the interests therein
or (iii) such Person and its Subsidiaries have the right to appoint or elect or
direct the appointment or election of a majority of the managers or other Person
or body responsible for the governance or management thereof or (d) any other
entity in

 

 

--------------------------------------------------------------------------------



Annex-7

which such Person has, and/or one or more of its Subsidiaries have, directly or
indirectly, (i) more than a 50% ownership interest or (ii) the power to appoint
or elect or direct the appointment or election of a majority of the directors or
other person or body responsible for the governance or management thereof.

“Surviving Corporation” has the meaning set forth in Section 1.1.

“Takeover Statute” has the meaning set forth in Section 3.24.

“Tax Return” means any return, report, information return or other document
(including any related or supporting information and, where applicable, profit
and loss accounts and balance sheets) with respect to Taxes.

“Taxes” mean (i) all taxes, charges, fees, levies or other assessments imposed
by any United States Federal, state, or local taxing authority or by any
non-U.S. taxing authority, including but not limited to, income, gross receipts,
excise, property, sales, use, transfer, payroll, license, ad valorem, value
added, withholding, social security, national insurance (or other similar
contributions or payments) franchise, estimated, severance, stamp, and other
taxes; and (ii) all interest, fines, penalties or additions attributable to or
in respect of any items described in clause (i).

“Termination Date” has the meaning set forth in Section 7.1(b).

“Title Commitment” has the meaning set forth in Section 5.10(a).

“Title Insurer” means the issuer of the Title Commitment.

“Treasury Regulations” mean the regulations, including temporary regulations,
promulgated under the Code, as the same may be amended hereafter from time to
time (including corresponding provisions of succeeding regulations).

“Voting Agreement” has the meaning set forth in the Recitals hereto.

 

 

Annex-8

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

VOTING AGREEMENT

THIS VOTING AGREEMENT, dated as of __________, 2007 (this “Agreement”), is made
by and between MOOG INC., a New York corporation (“Moog”), and
______________________ (“Stockholder”). Capitalized terms used and not otherwise
defined herein have the respective meanings assigned to them in the Merger
Agreement (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, as of the date hereof, Stockholder is the beneficial owner (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) with the right to vote or direct the vote of the number of
common shares without par value (the “Company Common Shares”) of ZEVEX
International, Inc., a Delaware corporation (the “Company”), as set forth
opposite Stockholder’s name on the signature page hereof (such shares, together
with any Company Common Shares acquired by Stockholder prior to the termination
of this Agreement, are collectively referred to herein as the “Shares”);

WHEREAS, concurrently with the execution of this Agreement, Moog, Pumpco
Acquisition Corp., a Delaware corporation (“Merger Sub”), and the Company are
entering into an Agreement and Plan of Merger, dated as of the date hereof (the
“Merger Agreement”), pursuant to which, upon the terms and subject to the
conditions thereof, Merger Sub will be merged with and into the Company (the
“Merger”); and

WHEREAS, as a condition to the willingness of the Company, Moog and Merger Sub
to enter into the Merger Agreement, Moog has requested Stockholder to agree, and
in order to induce Moog to enter into the Merger Agreement, Stockholder is
willing to agree, to vote in favor of adopting the Merger Agreement and
approving the Merger and the other transactions contemplated by the Merger
Agreement, and to grant to Moog an irrevocable proxy to vote the Shares upon the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:

 

Section 1.

Voting of Shares.

(a)          Until the Expiration Date (as hereinafter defined), Stockholder
hereby agrees that, at the Company Stockholders’ Meeting, any other meeting of
the stockholders of the Company (however called) and by written consent of the
stockholders of the Company in lieu of any such meeting, Stockholder will (i)
appear at such meeting or otherwise cause the Shares to be counted as present
thereat for purposes of establishing a quorum, and (ii) vote or direct the

 

A-1

 

--------------------------------------------------------------------------------



vote of all of the Shares (A) in favor of the adoption of the Merger Agreement,
and (B) against (1) any Company Acquisition Proposal, (2) any action or
agreement submitted for the approval of the stockholders of the Company that
would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement or which would reasonably be expected to result in
any of the conditions to the Merger Agreement not being fulfilled, (3) any
change in the present capitalization of the Company submitted for approval of
the stockholders of the Company, (4) any amendment to the Certificate of
Incorporation or By-Laws submitted for approval of the stockholders of the
Company, or (5) any other action submitted for approval of the stockholders of
the Company which in the case of each of the matters referred to in this clause
(B) could reasonably be expected to impede, interfere with, delay, postpone or
materially adversely affect the transactions contemplated by the Merger
Agreement or the likelihood of such transactions being consummated in a timely
manner; and (C) in favor of any other matter necessary for consummation or in
furtherance of the transactions contemplated by the Merger Agreement which is
considered at any such meeting of the Company’s stockholders or in such written
consent in lieu thereof. In connection therewith, Stockholder shall execute any
documents which are necessary or appropriate in order to effectuate the
foregoing. In addition, Stockholder agrees that it will, upon request by Moog,
furnish written confirmation, in form and substance reasonably acceptable to
Moog, of Stockholder’s vote in favor of the Merger Agreement.

(b)          Concurrently with the execution of this Agreement, Stockholder
agrees to deliver to Moog a proxy, which shall be deemed to be coupled with an
interest, in the form attached as Exhibit “A” (the “Proxy”), which shall be
irrevocable to the extent permitted by Law, covering the total number of Shares.

(c)          Notwithstanding the foregoing, nothing in this Agreement shall
limit or restrict Stockholder, or any affiliate thereof, from acting in his
capacity as director or officer of the Company, to the extent applicable, it
being understood that this Agreement shall apply to Stockholder solely in his
capacity as a stockholder of the Company and no actions taken by Stockholder in
his capacity as an officer or director of the Company will constitute a breach
hereof.

Section 2.           No Transfer of Shares. Other than as permitted under
Section 3 of this Agreement, Stockholder shall not, prior to the Expiration
Date, directly or indirectly, (a) sell, assign, transfer (including by operation
of law), tender, pledge or otherwise dispose of or encumber any of the Shares,
(b) deposit any of the Shares into a voting trust or enter into a voting
agreement or arrangement with respect to the Shares or grant any proxy or power
of attorney with respect thereto which is inconsistent with this Agreement, or
(c) enter into any contract, option or other arrangement or undertaking with
respect to the direct or indirect sale, transfer (including by operation of law)
or other disposition of any Shares. Stockholder has no present intention of
taking any of the foregoing actions prior to the Expiration Date.

Section 3.           Purchase of Shares; Exercise of Options. Stockholder agrees
that he shall not directly or indirectly acquire additional Shares.
Notwithstanding the foregoing, Stockholder may exercise Options and in
connection with such exercise may sell, assign, transfer, pledge or otherwise
encumber the Company Common Stock so purchased in an amount necessary to pay the
exercise price of and any applicable taxes arising out of such exercise, all in

 

A-2

 

--------------------------------------------------------------------------------



compliance with the terms of the applicable Stock Plan under which such Options
were granted; provided, however, that such Company Common Stock that Stockholder
acquires and retains as a result of such exercise will be treated as Shares for
the purpose of this Agreement and the Proxy.

Section 4.           Representations, Warranties and Covenants of Stockholder.
Stockholder hereby represents, warrants and covenants to Moog with respect to
itself and its ownership of its Shares as follows:

(a)         Stockholder has full legal capacity to execute and deliver this
Agreement and the Proxy and to consummate the transactions contemplated hereby.

(b)         Stockholder is the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act) of the Shares and will continue to be the beneficial owner of
the Shares until the Expiration Date, and during such period the Shares will be
free and clear of any liens, claims, options, charges or other encumbrances.

(c)         This Agreement has been duly executed and delivered by such
Stockholder.

(d)          This Agreement constitutes the valid and binding agreement of such
Stockholder, enforceable against Stockholder in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally, by general equity principles, (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(e)          The execution and delivery of this Agreement by Stockholder does
not, and the performance of this Agreement by Stockholder will not, (i) conflict
with or violate any law applicable to Stockholder or by which Stockholder or any
of Stockholder’s properties is bound or affected; or (ii) result in any breach
of or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
acceleration or cancellation of, or result in the creation of a lien or
encumbrance on any assets of Stockholder, including, without limitation,
Stockholder’s Shares, pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which Stockholder is a party or by which Stockholder or any of
Stockholder’s assets is bound or affected.

(f)           Until the Expiration Date, Stockholder, solely in his capacity as
such and not in his capacity as an officer or director of the Company, shall not
(and will use Stockholder’s reasonable best efforts to cause the Company, its
directors, officers or Employees or any investment banker, financial advisor,
attorney, accountant or other representative retained by it not to), directly or
indirectly through another Person, (i) solicit, initiate or encourage any
Company Acquisition Proposal, (ii) provide any information or data to any Person
relating to or in connection with or in response to a Company Acquisition
Proposal or an inquiry or indication of interest that could lead to a Company
Acquisition Proposal, engage in any discussions or negotiations concerning a
Company Acquisition Proposal, or otherwise take any action to facilitate any
effort or attempt to make or implement a Company Acquisition Proposal,

 

A-3

 

--------------------------------------------------------------------------------



(iii) approve, recommend, agree to or accept, or propose publicly to approve,
recommend, agree to or accept, any Company Acquisition Proposal, or
(iv) approve, recommend, agree to or accept, or propose to approve, recommend,
agree to or accept, or execute or enter into, any letter of intent, agreement in
principle, merger agreement, acquisition agreement, option agreement or other
similar agreement related to any Company Acquisition Proposal. In the event that
Stockholder receives, solely in his capacity as a stockholder of the Company and
not in his capacity as an officer or director of the Company, from any third
party any offer or indication of interest (whether made in writing or otherwise)
regarding any of the transactions referred to in the foregoing sentence, or any
request for information about the Company with respect to any of the foregoing,
Stockholder shall immediately advise Moog in writing of any request for
information or of any Company Acquisition Proposal and the material terms and
conditions of such request or Company Acquisition Proposal, including the name
of any Person making a Company Acquisition Proposal. Stockholder shall promptly
(and in no event later than 24 hours after receipt of any Company Acquisition
Proposal, any inquiry or indication of interest that could lead to a Company
Acquisition Proposal or any request for information) advise Moog in writing of
any Company Acquisition Proposal, any inquiry or indication of interest that
could lead to a Company Acquisition Proposal or any request for information
relating to the Company or any of its Subsidiaries (including the identity of
the Person making or submitting such Company Acquisition Proposal, inquiry,
indication of interest or request, and the terms thereof) that is made or
submitted by any Person during the period prior to Expiration Date to
Stockholder, solely in his capacity as a stockholder of the Company and not in
his capacity as an officer or director of the Company.

(g)          Stockholder hereby waives any rights of appraisal or rights to
dissent from the Merger.

(h)          Stockholder agrees to execute and deliver any additional documents
necessary, in the reasonable opinion of Moog, to carry out the purpose and
intent of this Agreement.

(i)           Stockholder understands and acknowledges that Moog is entering
into the Merger Agreement in reliance upon the execution and delivery of this
Agreement by Stockholder.

Section 5.           Representations and Warranties of Moog. Moog hereby
represents and warrants to Stockholder as follows:

(a)         Moog is a corporation duly organized and validly existing under the
laws of the jurisdiction of its incorporation. Moog has all necessary corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby by Moog have been
duly authorized by all necessary action on the part of Moog.

(b)         (i) No filing with any Governmental Entity and no authorization,
consent or approval of any other Person is necessary for the execution of this
Agreement by Moog and the consummation by Moog of the transactions contemplated
hereby, except for the filing with

 

A-4

 

--------------------------------------------------------------------------------



the SEC of any reports or schedules pursuant to the Exchange Act as may be
required, and (ii) none of the execution and delivery of this Agreement by Moog,
or the consummation by Moog of the transactions contemplated hereby shall (A)
conflict with or result in any breach of the organizational documents of Moog,
(B) result in, or give rise to, a violation or breach of or a default under any
of the terms of any material contract, understanding, agreement or other
instrument or obligation to which Moog is a party or by which Moog or any of its
assets may be bound, or (C) violate any applicable order, writ, injunction,
decree, judgment, statute, rule or regulation, except for any of the foregoing
as could not reasonably be expected to impair Moog’s ability to perform its
obligations under this Agreement.

Section 6.           Additional Documents. Stockholder and Moog hereby covenant
and agree to execute and deliver any additional documents reasonably necessary
or desirable to carry out the purpose and intent of this Agreement.

Section 7.           Termination. This Agreement and the Proxy delivered in
connection herewith shall terminate upon the earliest to occur of (i) the
Effective Time; (ii) the date of the termination of the Merger Agreement or
(iii) the mutual consent of the parties hereto (the “Expiration Date”);
provided, however, that no such termination shall relieve any party of liability
for a breach hereof prior to the Expiration Date.

Section 8.           Expenses. Each party hereto shall be responsible for its
own fees and expenses (including, without limitation, the fees and expenses of
financial consultants, investment bankers, accountants and counsel) in
connection with the entering into of this Agreement.

 

Section 9.

Miscellaneous.

(a)         This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof. This Agreement is not intended to confer
upon any other person any rights or remedies hereunder. This Agreement may not
be amended, modified or rescinded except by an instrument in writing signed by a
duly authorized officer of each of the parties hereto.

(b)         Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by operation of law (including by merger
or consolidation) or otherwise without the prior written consent of the other
parties hereto; provided, however, that Moog may assign its rights and
obligations hereunder to any direct or indirect wholly owned subsidiary of Moog.
Any assignment in violation of the preceding sentence shall be void. Subject to
the preceding two sentences, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective
successors and assigns.

(c)         The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof shall not constitute a waiver by such party of its right
to exercise any such or other right, power, or remedy or to demand such

 

A-5

 

--------------------------------------------------------------------------------



compliance. Each of the parties hereto agrees that it will use its reasonable
best efforts to do all things necessary to effectuate this Agreement.

(d)         All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made (i) as
of the date delivered if delivered personally or by nationally recognized
overnight courier service (costs prepaid), (ii) as of the date sent by facsimile
with confirmation of transmission by the transmitting equipment, and (iii) on
the third business day after deposit in the U.S. mail, if mailed by registered
or certified mail (postage prepaid, return receipt requested), in each case to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice, except that notices of changes of address
shall be effective upon receipt):

 

if to Stockholder, to:

 

_____________________

c/o ZEVEX International, Inc.

4314 ZEVEX Park Lane

Salt Lake City, Utah 84123

 

Attention:

President

 

Telephone:

(801) 264 -1001

 

Facsimile:

(801) 264 -1051

 

With a copy, which shall not serve as a notice, to:

 

Jones, Waldo, Holbrook & McDonough PC

170 South Main St., Suite 1500

Salt Lake City, Utah 84101

 

Attention:

Ronald S. Poelman, Esq.

 

Telephone:

(801) 521 -3200

 

Facsimile:

(801) 328 -0537

 

if to Moog, to:

 

Moog Inc.

Seneca & Jamison Road

East Aurora, New York 14052

 

Attention:

President

 

Telephone:

(716) 652-2000

 

Facsimile:

(716) 687-5465

 

 

A-6

 

--------------------------------------------------------------------------------



With a copy, which shall not serve as a notice, to:

 

Hodgson Russ LLP

One M&T Plaza, Suite 2000

Buffalo, New York 14203

 

Attention:

Robert J. Olivieri, Esq.

 

Telephone:

(716) 856-4000

 

Facsimile:

(716) 849-0349

 

(e)         THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE CHOICE OF
LAW PROVISIONS THEREOF. EACH OF THE PARTIES HERETO (A) CONSENTS TO SUBMIT ITSELF
TO THE PERSONAL JURISDICTION OF ANY FEDERAL COURT LOCATED IN THE STATE OF
DELAWARE OR ANY DELAWARE STATE COURT, IN THE EVENT ANY DISPUTE ARISES OUT OF
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (B)
AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY
MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND (C) AGREES THAT IT
WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN A FEDERAL COURT SITTING
IN THE STATE OF DELAWARE OR AN DELAWARE STATE COURT.

(f)          The descriptive headings herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

(g)         The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any person or any circumstance, is
invalid or unenforceable, (a) if necessary, a suitable and equitable provision
shall be substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

(h)         The parties agree that Moog will be irreparably damaged and that
there will be no adequate remedy at law for a violation of any of the covenants
or agreements of Stockholder set forth herein. It is accordingly agreed that, in
addition to any other remedies that may be available to Moog upon any such
violation, Moog shall have the right to enforce such covenants and agreements by
specific performance, injunctive relief, or by any other means available to Moog
at law or in equity.

(i)          This Agreement may be executed in one or more counterparts
(including via facsimile or portable document format (pdf)), and by the
different parties hereto in separate

 

A-7

 

--------------------------------------------------------------------------------



counterparts, each of which when executed shall be deemed to be an original but
all of which shall constitute one and the same agreement.

(j)           The words “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and section
and paragraph references are to the sections and paragraphs of this Agreement
unless otherwise specified. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” Any agreement, instrument or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such, instrument or statute as from time to time, amended, qualified or
supplemented, including (in the case of agreements and instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and all attachments thereto and instruments incorporated therein.
References to a person are also to its permitted successors and assigns.

(k)           The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

[ signature page follows ]

 

A-8

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Moog and Stockholder has caused this Agreement
to be duly executed and delivered by its respective duly authorized officer, all
as of the date first above written.

 

Stockholder:

 

_______________________________________

 

Name:

 

Shares Held: ____________________________

 

Moog:

 

MOOG INC.

 

 

By:

 

Name:

 

Title:

 

 

A-9

 

--------------------------------------------------------------------------------



 

Form of Irrevocable Proxy

 

The undersigned is a party to the Voting Agreement, dated as of January __, 2007
(the “Voting Agreement”), by and between MOOG INC., a New York corporation
(“Moog”), and the undersigned.

The undersigned hereby revokes any previous proxies previously granted with
respect to any Shares (as defined in the Voting Agreement) and appoints Moog,
and any individual who shall be designated by Moog, with full power of
substitution and re-substitution, as attorney-in-fact and proxy of the
undersigned to attend any and all meetings of stockholders (and any adjournments
or postponements thereof) of ZEVEX International, Inc., a Delaware corporation
(the “Company”), solely to vote all Shares (as defined in the Voting Agreement)
in accordance with the terms of the Voting Agreement. Capitalized terms used and
not defined herein have the respective meanings ascribed to them in the Voting
Agreement.

This proxy has been granted pursuant to Section 1 of the Voting Agreement. This
proxy shall be deemed to be a proxy coupled with an interest and is irrevocable
during the term of the Voting Agreement to the fullest extent permitted under
Delaware law, except that such proxy shall terminate upon the termination of the
Voting Agreement.

The undersigned authorizes such attorney and proxy to substitute any other
person to act hereunder, to revoke any substitution and to file this proxy and
any substitution or revocation with the Secretary of the Company.

 

                

 

 

__________________________________________

 

Name:

 

 

Date:

 

 

A-10

 

--------------------------------------------------------------------------------



 

EXHIBIT B

Form of Certificate of Incorporation for the Surviving Corporation

 

CERTIFICATE OF INCORPORATION

 

OF

 

PUMPCO ACQUISITION CORP.

 

________________________________

 

Under Section 102 of the General

Corporation Law of the State of Delaware

 

 

1.

The name of the Corporation is Pumpco Acquisition Corp.

2.            The address of the Corporation’s registered office in the State of
Delaware is 1209 Orange Street, in the City of Wilmington, County of New Castle.
The name of the registered agent at such address is The Corporation Trust
Company.

3.            The purposes of the Corporation are to engage in any lawful act or
activities for which Corporations may be organized under the General Corporation
Law of the State of Delaware.

4.            The total number of shares of all classes of stock which the
Corporation shall have authority to issue is 3,000 shares of the par value of
$1.00 each, all of which shall be common stock.

5.           The name and mailing address of the sole incorporator are Chantel
M. Burns, c/o Hodgson Russ LLP, One M&T Plaza, Suite 2000, Buffalo, New York
14203-2391.

 

B-1

 

--------------------------------------------------------------------------------



6.            In furtherance and not in limitation of the powers conferred by
statute, the Board of Directors is expressly authorized to adopt, amend or
repeal the by-laws of the Corporation.

7.            Election of directors need not be by written ballot unless the
by-laws of the Corporation shall so provide.

8.           The Corporation reserves the right to amend, alter, change or
repeal any provision contained in this Certificate of Incorporation, in the
manner now or hereafter prescribed by statute, and all rights conferred upon
stockholders herein are granted subject to this reservation.

9.            To the extent permitted by the General Corporation Law of the
State of Delaware (or any statute succeeding such law), as such law now exists
or may hereafter be amended, no director of the Corporation shall be personally
liable to the Corporation or its stockholders for monetary damages for any
breach of fiduciary duty as a director occurring during the time this Paragraph
9 is in effect.

 

THE UNDERSIGNED, being the sole incorporator and authorized person for the
purpose of forming a Corporation pursuant to the General Corporation Law of the
State of Delaware, does make this certificate, hereby declaring and certifying
that this is her act and deed and the facts herein are true and, accordingly,
has hereunto set her hand this 11th day of January, 2007.   

 

Chantel M. Burns, Sole Incorporator

 

 

 

C-2

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

Form of By-Laws for the Surviving Corporation

 

 

BY-LAWS

 

 

OF

 

PUMPCO ACQUISITION CORP.

 

 

ARTICLE I

Meetings of Stockholders

 

Section 1. Annual Meeting. The annual meeting of stockholders of the corporation
for the election of directors and for the transaction of other business shall be
held at such time and such place within or without the State of Delaware as
shall be determined by the board of directors or the President and stated in the
notice of the meeting or in a duly executed waiver of notice thereof.

Section 2. Special Meetings. A special meeting of stockholders may be called by
the board of directors or the President, and shall be called by the President,
the Secretary or an Assistant Secretary at the request in writing of a majority
of the board of directors, or at the request in writing of the holders of record
of a majority of the outstanding shares of the stock of the corporation entitled
to vote at the meeting. Each special meeting of stockholders shall be held at
such time and place within or without the State of Delaware as shall be stated
in the notice of the meeting or in a duly executed waiver of notice thereof.
Business transacted at any

 

C-1

 

--------------------------------------------------------------------------------



- 2 -

 

special meeting of stockholders shall be limited to the purpose or purposes
stated in the notice of the meeting.

Section 3. Notice and Purpose of Meetings. Written notice of each meeting of
stockholders stating the place, date and hour of the meeting and, in the case of
a special meeting, in general terms, the purpose or purposes for which the
meeting is called, shall be given not less than ten nor more than sixty days
before the meeting to each stockholder of record entitled to vote at the
meeting. If mailed, such notice shall be deemed to be given when deposited in
the United States mail, with first-class postage thereon prepaid, directed to
each stockholder at his address as it appears on the records of the corporation.

Section 4. Procedure. At each meeting of stockholders the order of business and
all other matters of procedure may be determined by the person presiding at the
meeting.

Section 5. List of Stockholders. The officer who has charge of the stock ledger
of the corporation shall prepare and make, at least ten days before every
meeting of stockholders, a complete list of the stockholders entitled to vote at
the meeting, arranged in alphabetical order, and showing the address of each
stockholder and the number of shares of the stock of the corporation registered
in the name of each stockholder. Such list shall be open to examination by any
stockholder for any purpose germane to the meeting, during ordinary business
hours, for a period of at least ten days prior to the meeting, either at a place
within the city where the meeting is to be held, which place shall be specified
in the notice of the meeting, or, if not so specified, at the place where the
meeting is to be held. The list shall also be produced and kept at the time and
place of the meeting during the whole time thereof, and may be inspected by any
stockholder who is present.

 

C-2

 

--------------------------------------------------------------------------------



- 3 -

 

Section 6. Quorum. Except as otherwise required by law or the certificate of
incorporation, a quorum at all meetings of stockholders shall consist of the
holders of record of not less than a majority of the outstanding shares of the
stock of the corporation entitled to vote at the meeting, present in person or
represented by proxy, except when the stockholders are required to vote by
class, in which event the holders of record of not less than a majority of the
outstanding shares of the appropriate class shall be present in person or
represented by proxy.

Section 7. Adjournments. The stockholders entitled to vote who are present in
person or represented by proxy at any meeting of stockholders, whether or not a
quorum shall be present at the meeting, shall have power by a majority of the
votes cast to adjourn the meeting from time to time without notice other than
announcement at the meeting of the time and place to which the meeting is
adjourned. At any adjourned meeting held without notice at which a quorum shall
be present any business may be transacted that might have been transacted on the
original date of the meeting. If the adjournment is for more than thirty days,
or if after the adjournment a new record date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given to each stockholder of
record entitled to vote at the adjourned meeting.

Section 8. Voting; Proxies. Unless otherwise provided in the certificate of
incorporation, each stockholder of record shall be entitled at every meeting of
stockholders to one vote for each share of the stock of the corporation standing
in his or her name on the record of stockholders on the record date fixed for
the meeting or, if no record date for the meeting was fixed, on the date of the
meeting. Each stockholder entitled to vote at a meeting of stockholders or to
express consent or dissent to corporate action in writing without a meeting may
act in person or may authorize another person or persons to act for him or her
by proxy, but no proxy shall be voted or acted upon after three years from its
date unless it provides for a longer period.

 

C-3

 

--------------------------------------------------------------------------------



- 4 -

 

Directors elected at any meeting of stockholders shall, except as otherwise
required by law, be elected by a plurality of the votes cast. All other
corporate action to be taken by vote of stockholders shall, except as otherwise
required by law or the certificate of incorporation, be authorized by a majority
of the votes cast. Unless otherwise provided in the certificate of
incorporation, the vote for directors shall be by ballot, but the vote upon any
other question before a meeting of stockholders shall not be by ballot unless
required by law or unless the person presiding at such meeting shall so direct
or unless any stockholder present in person or by proxy and entitled to vote
thereon shall so demand.

Section 9. Consent of Stockholders in Lieu of Meeting. Unless otherwise provided
in the certificate of incorporation, any action required to be taken at any
annual or special meeting of stockholders, or any action (including, without
limitation, adoption, amendment or repeal of by-laws) which may be taken at any
annual or special meeting of stockholders, may be taken without a meeting,
without prior notice and without a vote, if a consent in writing, setting forth
the action so taken and the date of each signature, shall be signed by the
holders of outstanding shares of the stock of the corporation having not less
than the minimum number of votes that would be necessary to authorize or take
such action at a meeting at which all shares entitled to vote thereon were
present and voted. Written consents signed by a sufficient number of
stockholders to take action shall be delivered to the corporation within sixty
days of the earliest dated consent so delivered. Prompt notice of the taking of
the corporate action without a meeting by less than unanimous written consent
shall be given to those stockholders who have not consented in writing.

Section 10. Waiver of Notice. Whenever notice is required by law or these
by-laws to be given to any stockholder, a written waiver thereof, signed by such
stockholder in

 

C-4

 

--------------------------------------------------------------------------------



- 5 -

 

person or by proxy, whether before or after the time stated therein, shall be
deemed equivalent to notice. The attendance of any stockholder at a meeting in
person or by proxy shall constitute a waiver of notice of such meeting, except
when the person attends a meeting for the express purpose of objecting, at the
beginning of the meeting, to the transaction of any business because the meeting
is not lawfully called or convened. Neither the business to be transacted at,
nor the purpose of, any annual or special meeting of the stockholders need be
specified in any written waiver of notice.

Section 11. Inspectors of Election. The board of directors may, in advance of
any meeting of the stockholders, appoint one or more inspectors to act at the
meeting or any adjournment thereof. If inspectors are not so appointed in
advance of the meeting, the person presiding at such meeting may, and on the
request of any stockholder entitled to vote thereat shall, appoint one or more
inspectors. In case any inspector appointed fails to appear or act, the vacancy
may be filled by appointment made by the board of directors in advance of the
meeting or at the meeting by the person presiding thereat. Each inspector,
before entering upon the discharge of his or her duties, shall take and sign an
oath faithfully to execute the duties of inspector at such meeting with strict
impartiality and according to the best of his or her ability. No person who is a
candidate for the office of director of the corporation shall act as an
inspector at any meeting of the stockholders at which directors are elected.

Section 12. Duties of Inspectors of Election. Whenever one or more inspectors of
election may be appointed as provided in these by-laws, he, she or they shall
determine the number of shares outstanding and entitled to vote, the shares
represented at the meeting, the existence of a quorum, and the validity and
effect of proxies, and shall receive votes, ballots or consents, hear and
determine all challenges and questions arising in connection with the right to

 

C-5

 

--------------------------------------------------------------------------------



- 6 -

 

vote, count and tabulate all votes, ballots or consents, determine the result,
and do such acts as are proper to conduct the election or vote with fairness to
all stockholders.

Section 13. Fixing Record Date. The record date for determining stockholders
entitled to notice of or to vote at a meeting of stockholders shall be at the
close of business on the day next preceding the day on which notice is given,
or, if notice is waived, at the close of business on the day next preceding the
day on which the meeting is held, except that the board of directors may, by
resolution, fix a different record date which shall not precede the date such
resolution is adopted and shall not be more than sixty nor less than ten days
before the date of the meeting. The record date for determining stockholders
entitled to consent to corporate action in writing without a meeting shall be
either the first date on which a signed written consent provided for in these
By-Laws is delivered to the corporation or, if prior action by the board of
directors is required by law, at the close of business on the day on which the
board of directors adopts the resolution taking such prior action, except that
the board of directors may, by resolution, fix a different record date which
shall neither precede nor be more than ten days after the date such resolution
is adopted. The record date for determining stockholders entitled to receive
payment of any dividend or other distribution or allotment of any rights or
stockholders entitled to exercise any rights in respect of any change,
conversion or exchange of stock, or for the purpose of any other lawful action,
shall be at the close of business on the day on which the board of directors
adopts the resolution relating thereto, except that the board of directors may,
by resolution, fix any other record date not more than sixty days prior to such
action. Only such stockholders as shall be stockholders of record on the date so
fixed shall be entitled to notice of and to vote at such meeting of stockholders
and any adjournment thereof, or to receive payment of such dividend or such
other distribution or such allotment of rights, or to exercise such rights

 

C-6

 

--------------------------------------------------------------------------------



- 7 -

 

in respect of any such change, conversion or exchange of shares of the stock of
the corporation, or to participate in such other action, or to give such
consent, as the case may be, notwithstanding any transfer of any shares of the
stock of the corporation on the books of the corporation after any such record
date so fixed. A determination of stockholders of record entitled to notice of
or to vote at any meeting of stockholders shall apply to any adjournment of the
meeting; provided, however, that the board of directors may fix a new record
date for the adjourned meeting.

 

C-7

 

--------------------------------------------------------------------------------



- 8 -

 

ARTICLE II

 

Directors

Section 1. General Powers. The property, business and affairs of the corporation
shall be managed by or under the direction of its board of directors.

Section 2. Number and Qualifications. The board of directors shall consist of
one or more members. The exact number of directors shall be fixed from time to
time by action of the stockholders or by vote of a majority of the entire board
of directors.

Section 3. Election and Term of Office. Except as otherwise required by law or
these by-laws, each director shall be elected at the annual meeting of
stockholders of the corporation and shall hold office until the next annual
meeting of stockholders and until his or her successor has been elected and
qualified, or until his or her earlier death, resignation or removal.

Section 4. Resignation. Any director may resign at any time by giving written
notice to the corporation. Such resignation shall take effect at the time
specified therein; unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective.

Section 5. Removal of Directors. Except as otherwise provided by law, any
director or the entire board of directors may be removed, with or without cause,
by the holders of a majority of the shares of the stock of the corporation then
entitled to vote at an election of directors.

Section 6. Vacancies. Newly created directorships and vacancies in the board of
directors, including vacancies resulting from the resignation of directors
effective immediately or at a future date or from the removal of directors, with
or without cause, may be filled by vote of

 

C-8

 

--------------------------------------------------------------------------------



- 9 -

 

the stockholders, by vote of a majority of the directors then in office
(including directors whose resignations are effective at a future date),
although less than a quorum, or by the sole remaining director. Each director so
chosen shall hold office until the next annual meeting of stockholders and until
his or her successor has been elected and qualified or until his or her earlier
resignation or removal. A vote to fill a vacancy or vacancies created by the
resignation or resignations of a director or directors effective at a future
date shall take effect when the resignation or resignations become effective.

Section 7. First Meeting of Newly Elected Directors. The first meeting of the
newly elected board of directors may be held immediately after the annual
meeting of stockholders and at the same place as the annual meeting of
stockholders, provided a quorum is present, and no notice of the meeting shall
be necessary. In the event the first meeting of the newly elected board of
directors is not held at said time and place, it shall be held as provided in
Section 8 or 9 of this Article II.

Section 8. Regular Meetings of Directors. Regular meetings of the board of
directors may be held without notice at such time and such place within or
without the State of Delaware as may be fixed from time to time by resolution of
the board of directors. If any day fixed for a regular meeting shall be a legal
holiday at a place where the meeting is to be held, then the meeting which would
otherwise be held on that day shall be held at the same hour on the next
succeeding business day.

Section 9. Special Meeting of Directors. A special meeting of the board of
directors may be called by the President or, in the absence or disability of the
President, any Vice President, or by any two directors, or if there is only one
director by that one director. Each special meeting of the board of directors
may be held at such time and such place within or

 

C-9

 

--------------------------------------------------------------------------------



- 10 -

 

without the State of Delaware as shall be stated in the notice of the meeting or
in a duly executed waiver of notice thereof.

Section 10. Notice of Special Meeting. Notice of each special meeting of the
board of directors, stating the time and place thereof, shall be given by the
President, any Vice President, the Secretary, any Assistant Secretary or any
member of the board of directors, to each member of the board of directors i)
not less than three days before the meeting by depositing the notice in the
United States mail, with first-class postage thereon prepaid, directed to each
member of the board of directors at the address designated by him or her for
such purpose (or, if none is designated, at his or her last known address), or
ii) not less than twenty-four hours before the meeting by either (1) delivering
the same to each member of the board of directors personally, (2) sending the
same by telephone, telegraph, cable or wireless to the address designated by him
or her for such purposes (or, if none is designated, to his or her last known
address) or (iii) delivering the notice to the address designated by him or her
for such purpose (or, if none is designated, to his or her last known address).
The notice of any meeting of the board of directors need not specify the purpose
or purposes for which the meeting is called, except as otherwise required by law
or these by-laws.

Section 11. Quorum and Action by the Board. At all meetings of the board of
directors, except as otherwise required by law or these by-laws, a quorum shall
be required for the transaction of business and shall consist of not less than a
majority of the entire board of directors, and the vote of a majority of the
directors present shall decide any question that may come before the meeting. A
majority of the directors present, whether or not a quorum is present, may
adjourn any meeting to another time or place without notice other than
announcement at the meeting of the time and place to which the meeting is
adjourned.

 

C-10

 

--------------------------------------------------------------------------------



- 11 -

 

Section 12. Procedure. The order of business and all other matters of procedure
at every meeting of the board of directors may be determined by the person
presiding at the meeting.

Section 13. Committees of Directors. The board of directors may, by resolution
adopted by vote of a majority of the entire board of directors, designate one or
more committees, each committee to consist of one or more of the directors of
the corporation. The Board may designate one or more directors as alternate
members of any committee, who may replace any absent or disqualified member at
any meeting of the committee. In the absence or disqualification of any member
or alternate member of a committee, the member or members thereof present at any
meeting and not disqualified from voting, whether or not he, she or they
constitute a quorum, may unanimously appoint another member of the board of
directors to act at the meeting in the place of any such absent or disqualified
member or alternate member. Any such committee, to the extent provided in the
resolution of the board of directors, shall have and may exercise all the powers
and authority of the board of directors in the management of the property,
business and affairs of the corporation, and may authorize the seal of the
corporation to be affixed to all papers which may require it; but no such
committee shall have the power or authority of the board of directors in
reference to amending the certificate of incorporation, adopting any agreement
of merger or consolidation, recommending to the stockholders the sale, lease or
exchange of all or substantially all of the corporation's property and assets,
recommending to the stockholders a dissolution of the corporation or a
revocation of a dissolution, amending the by-laws of the corporation, declaring
a dividend or authorizing the issuance of stock. Each such committee shall keep
regular minutes of its proceedings and report the same to the board of directors
when required. A majority vote of all the members of any

 

C-11

 

--------------------------------------------------------------------------------



- 12 -

 

such committee may fix its rules or procedure, determine its actions and fix the
time and place within or without the State of Delaware for its meetings and
specify the number of members required to constitute a quorum and what notice
thereof, if any, shall be given, unless the board of directors shall otherwise
provide. The board of directors may at any time fill vacancies in, change the
membership of or discharge any such committee.

Section 14. Compensation of Directors. The board of directors shall have the
authority to fix the compensation of directors. The directors may be paid their
expenses, if any, of attendance at each meeting of the board of directors and
may be paid a fixed sum for attendance at each meeting of the board of directors
or a stated salary as director. No such payment shall preclude any director from
serving the corporation in any other capacity and receiving compensation
therefor. Members of committees of the board of directors may be allowed like
compensation for attending committee meetings.

Section 15. Action Without a Meeting. Any action required or permitted to be
taken by the board of directors or any committee thereof may be taken without a
meeting if all members of the board of directors or the committee consent in
writing to the adoption of a resolution authorizing the action. The resolution
and the written consents thereto by the members of the board of directors or
committee shall be filed with the minutes of the proceedings of the board of
directors or committee.

Section 16. Presence at Meeting by Telephone. Members of the board of directors
or any committee thereof may participate in a meeting of the board of directors
or committee by means of a conference telephone or similar communications
equipment by means of which all persons participating in the meeting can hear
each other. Participation in a meeting by such means shall constitute presence
in person at the meeting.

 

C-12

 

--------------------------------------------------------------------------------



- 13 -

 

Section 17. Waiver of Notice. Whenever notice is required by law or these
by-laws to be given to any director, a written waiver thereof, signed by such
director, whether before or after the time stated therein, shall be deemed
equivalent to notice.

 

 

ARTICLE III

 

Officers

Section 1. Officers. The board of directors shall annually, at the first meeting
of the board of directors after the annual meeting of stockholders, elect a
President, a Secretary, and a Treasurer. The board of directors may from time to
time elect or appoint such additional officers as it may determine. Such
additional officers shall have such authority and perform such duties as the
board of directors may from time to time prescribe.

Section 2. Term of Office. The President, the Secretary and the Treasurer shall
each, unless otherwise determined by the board of directors, hold office until
the first meeting of the board of directors following the next annual meeting of
stockholders and until his or her successor has been elected and qualified, or
until his or her earlier death, resignation or removal. Each additional officer
appointed or elected by the board of directors shall hold office for such term
as shall be determined from time to time by the board of directors and until his
or her successor has been elected or appointed and qualified, or until his or
her earlier death, resignation or removal.

Section 3. Removal. Any officer may be removed or have his or her authority
suspended by the board of directors at any time, with or without cause.

Section 4. Resignation. Any officer may resign at any time by giving written
notice to the corporation. Such resignation shall take effect at the time
specified therein; unless

 

C-13

 

--------------------------------------------------------------------------------



- 14 -

 

otherwise specified therein, the acceptance of such resignation shall not be
necessary to make it effective.

Section 5. Vacancies. A vacancy in any office arising for any reason may be
filled by the board of directors.

Section 6. The President. The President shall be the chief executive officer of
the corporation. He or she shall preside at all meetings of stockholders and of
the board of directors. He or she shall have the powers and duties of immediate
supervision and management of the corporation which usually pertain to his or
her office, and shall perform all such other duties as are properly required of
him or her by the board of directors.

Section 7. The Vice Presidents. Vice Presidents may be designated by such title
or titles as the board of directors may determine, and each Vice President in
such order of seniority as may be determined by the board of directors shall, in
the absence or disability of the President, or at his or her request, perform
the duties and exercise the powers of the President. Each of the Vice Presidents
also shall have such powers as usually pertain to his or her office and shall
perform such duties as usually pertain to his or her office or as are properly
required of him or her by the board of directors.

Section 8. The Secretary and Assistant Secretaries. The Secretary shall issue
notices of all meetings of stockholders and of the board of directors where
notices of such meetings are required by law or these by-laws. He or she shall
attend meetings of stockholders and of the board of directors and keep the
minutes thereof in a book or books to be provided for that purpose. He or she
shall affix the corporate seal to and sign such instruments as require the seal
and his or her signature and shall perform such other duties as usually pertain
to his or her office or as are properly required of him or her by the board of
directors.

 

C-14

 

--------------------------------------------------------------------------------



- 15 -

 

The Assistant Secretaries may, in the absence or disability of the Secretary, or
at his or her request or the request of the President, perform the duties and
exercise the powers of the Secretary, and shall perform such other duties as the
board of directors shall prescribe.

Section 9. The Treasurer and Assistant Treasurers. The Treasurer shall have the
care and custody of all the moneys and securities of the corporation. He or she
shall cause to be entered in books of the corporation to be kept for that
purpose full and accurate accounts of all moneys received by him or her and paid
by him or her on account of the corporation. He or she shall make and sign such
reports, statements and instruments as may be required of him or her by the
board of directors or by the laws of the United States or of any state, country
or other jurisdiction in which the corporation transacts business, and shall
perform such other duties as usually pertain to his or her office or as are
properly required of him or her by the board of directors.

The Assistant Treasurers may, in the absence or disability of the Treasurer, or
at his or her request or the request of the President, perform the duties and
exercise the powers of the Treasurer, and shall perform such other duties as the
board of directors shall prescribe.

Section 10. Officers Holding Two or More Offices. Any two or more offices may be
held by the same person but no officer shall execute, acknowledge or verify any
instrument in more than one capacity if such instrument is required by law or
otherwise to be executed or verified by two or more officers.

Section 11. Duties of Officers May be Delegated. In case of the absence or
disability of any officer of the corporation, or in case of a vacancy in any
office or for any other reason that the board of directors may deem sufficient,
the board of directors, except as

 

C-15

 

--------------------------------------------------------------------------------



- 16 -

 

otherwise provided by law, may temporarily delegate the powers or duties of any
officer to any other officer or to any director.

Section 12. Compensation. The compensation of all officers shall be determined
by the board of directors. The compensation of all other employees shall be
fixed by the President within such limits as may be prescribed by the board of
directors.

Section 13. Security. The corporation may secure the fidelity of any or all of
its officers or agents by bond or otherwise, as may be required from time to
time by the board of directors.

 

 

ARTICLE IV

[ intentionally omitted ]

 

ARTICLE V

 

Shares and Their Transfer

Section 1. Certificates. Every stockholder of the corporation shall be entitled
to a certificate or certificates, to be in such form as the board of directors
shall prescribe, certifying the number of shares of the stock of the corporation
owned by him or her.

Section 2. Issuance of Certificates. Certificates representing shares of stock
of the corporation shall be numbered, in the order in which they are issued and
shall be signed by the President or any Vice President and the Treasurer or an
Assistant Treasurer or the Secretary or an Assistant Secretary of the
corporation. Any or all of the signatures on the certificate may be a facsimile.
In case any officer of the corporation who has signed or whose facsimile
signature has been placed upon a certificate shall have ceased to be such
officer before such

 

C-16

 

--------------------------------------------------------------------------------



- 17 -

 

certificate is issued, such certificate may nevertheless be issued by the
corporation with the same effect as if he or she were such officer at the date
of issue.

Section 3. More Than One Class of Stock. If the corporation shall be authorized
to issue more than one class of stock or more than one series of any class, the
powers, designations, preferences and relative participating, optional or other
special rights of each class of stock or series thereof and the qualifications,
limitations or restrictions of such preferences and/or rights shall be set forth
in full or summarized on the face or back of the certificate which the
corporation shall issue to represent such class or series of stock, provided
that, except for restrictions on transfer of stock (as provided in section 202
of the General Corporation Law of Delaware), in lieu of the foregoing
requirements, there may be set forth on the face or back of the certificate
which the corporation shall issue to represent such class or series of stock, a
statement that the corporation will furnish without charge to each stockholder
who so requests the powers, designations, preferences and relative
participating, optional or other special rights of each class of stock or series
thereof and the qualifications, limitations or restrictions of such preferences
and/or rights.

Section 4. Stock Ledger. A record shall be kept by the Secretary, by the
transfer agent, or by any other officer, employee or agent designated by the
board of directors, of the name of the individual, firm or corporation holding
the shares of the stock of the corporation represented by each certificate, the
number of shares represented by such certificate, the date of issue thereof and,
in case of cancellation, the date of cancellation thereof.

Section 5. Transfer of Shares. Upon surrender to the corporation or the transfer
agent of the corporation of a certificate representing shares of the stock of
the corporation duly endorsed or accompanied by proper evidence of succession,
assignment or authority to transfer,

 

C-17

 

--------------------------------------------------------------------------------



- 18 -

 

it shall be the duty of the corporation to issue a new certificate to the person
entitled thereto, to cancel the old certificate and to record the transaction
upon its books. Whenever any transfer of shares shall be made for collateral
security, and not absolutely, it shall be so expressed in the entry of the
transfer if, when the certificates are presented to the corporation for
transfer, both the transferor and transferee request the corporation to do so.

Section 6. Registered Stockholders. The corporation shall be entitled to
recognize the exclusive right of a person registered on its books as the owner
of shares of the stock of the corporation to receive dividends, and to vote as
such owner, and to hold liable for call and assessment a person registered on
its books as the owner of such shares, and shall not be bound to recognize any
equitable or other claim to or interest in such shares on the part of any other
person, whether or not it shall have express or other notice thereof, except as
otherwise provided by the laws of Delaware.

Section 7. Regulations. The board of directors may make such rules and
regulations as it may deem expedient, not inconsistent with law, the certificate
of incorporation or these by-laws, concerning the issue, transfer and
registration of certificates representing shares of the stock of the
corporation. It may appoint, or authorize any officer or officers to appoint,
one or more transfer clerks or one or more transfer agents or one or more
registrars, and may require all such certificates to bear the signature or
signatures of any of them.

Section 8. Lost, Stolen and Destroyed Certificates. The board of directors may
in its discretion cause a new certificate representing shares of the stock of
the corporation to be issued in place of any certificate theretofore issued by
the corporation alleged to have been lost, stolen or destroyed, upon
satisfactory proof of that fact by the person claiming the certificate to have
been lost, stolen or destroyed; but the board of directors may in its discretion
refuse to issue

 

C-18

 

--------------------------------------------------------------------------------



- 19 -

 

a new certificate except upon the order of a court having jurisdiction in such
matters. When authorizing such issue of a new certificate, the board of
directors may, in its discretion, and as a condition precedent to the issuance
thereof, require the owner of such lost, stolen or destroyed certificate, or his
legal representative, to give the corporation a bond sufficient to indemnify it
against any claim that may be made against it on account of the alleged loss,
theft or destruction of any such certificate or the issuance of such new
certificate.

 

C-19

 

--------------------------------------------------------------------------------



- 20 -

 

ARTICLE VI

 

Finances

Section 1. Corporate Funds. The funds of the corporation shall be deposited in
its name with such banks, trust companies or other depositories as the board of
directors may from time to time designate. All checks, notes, drafts and other
negotiable instruments of the corporation shall be signed by such officer or
officers, employee or employees, agent or agents as the board of directors may
from time to time designate. No officers, employees or agents of the
corporation, alone or with others, shall have power to make any checks, notes,
drafts or other negotiable instruments in the name of the corporation or to bind
the corporation thereby, except as provided in this Section 1.

Section 2. Fiscal Year. The fiscal year of the corporation shall be the Saturday
in September or October that is closest to September 30.

Section 3. Dividends; Reserves. Dividends upon the stock of the corporation,
payable out of funds legally available therefor, may be declared by the board of
directors at any regular or special meeting. Dividends may be paid in cash, in
property, or in shares of the stock of the corporation. Before declaring any
dividend, the board of directors may set aside out of any funds of the
corporation legally available for dividends such sum or sums as the board of
directors from time to time in its discretion shall deem proper as a reserve for
working capital, for contingencies, for equalizing dividends or for such other
purpose or purposes as the board of directors shall deem conducive to the
interests of the corporation, and the board of directors may modify or abolish
any such reserve in the manner in which it was created.

Section 4. Loans to Employees and Officers. The corporation may lend money to,
or guarantee any obligation of, or otherwise assist any officer or other
employee of the

 

C-20

 

--------------------------------------------------------------------------------



- 21 -

 

corporation, including any officer or employee who is also a director of the
corporation, whenever in the judgment of the board of directors such loan,
guaranty or assistance may reasonably be expected to benefit the corporation.
The loan, guaranty or other assistance may be with or without interest, and may
be unsecured, or secured in such manner as the board of directors shall approve,
including, without limitation, a pledge of shares of stock of the corporation.

 

ARTICLE VII

 

Corporate Seal

Section 1. Form of Seal. The corporate seal shall have inscribed thereon the
name of the corporation, the year of its incorporation and the words "Corporate
Seal" and "Delaware", and shall otherwise be in such form as shall be prescribed
from time to time by the board of directors.

Section 2. Use of Seal. The corporate seal may be used by causing it or a
facsimile thereof to be impressed or affixed or reproduced in any manner.

 

 

ARTICLE VIII

 

Amendments

Section 1. Procedure For Amending By-Laws. By-laws of the corporation may be
adopted, amended or repealed (a) at any meeting of stockholders, notice of which
shall have referred to the proposed action, by the holders of a majority of the
shares of the corporation then entitled to vote at an election of directors, or
(b) if the power to adopt, amend or repeal by-laws shall have been conferred
upon the directors in the certificate of incorporation, at any

 

C-21

 

--------------------------------------------------------------------------------



- 22 -

 

meeting of the board of directors, notice of which shall have referred to the
proposed action, by the vote of a majority of the entire board of directors.

 

C-22

 

--------------------------------------------------------------------------------



 

                                          
                                                             

INDEX TO BY-LAWS

 

 

Page

 

ARTICLE I Meetings of Stockholders

1

 

Section 1. Annual Meeting

1

 

Section 2. Special Meetings

1

 

Section 3. Notice and Purpose of Meetings

2

 

Section 4. Procedure

2

 

Section 5. List of Stockholders

2

 

Section 6. Quorum

2

 

Section 7. Adjournments

3

 

Section 8. Voting; Proxies

3

 

Section 9. Consent of Stockholders in Lieu of Meeting

4

 

Section 10. Waiver of Notice

4

 

Section 11. Inspectors of Election

5

 

Section 12. Duties of Inspectors of Election

5

 

Section 13. Fixing Record Date

5

 

ARTICLE II Directors

7

 

Section 1. General Powers

7

 

Section 2. Number and Qualifications

7

 

Section 3. Election and Term of Office

7

 

Section 4. Resignation

7

 

Section 5. Removal of Directors

7

 

Section 6. Vacancies

7

 

Section 7. First Meeting of Newly Elected Directors

8

 

Section 8. Regular Meetings of Directors

8

 

Section 9. Special Meeting of Directors

8

 

Section 10. Notice of Special Meeting

9

 

Section 11. Quorum and Action by the Board

9

 

Section 12. Procedure

9

 

Section 13. Committees of Directors

10

 

C-25

 

--------------------------------------------------------------------------------



- 26 -

 

 

Section 14. Compensation of Directors

11

 

Section 15. Action Without a Meeting

11

 

Section 16. Presence at Meeting by Telephone

11

 

Section 17. Waiver of Notice

11

 

ARTICLE III Officers

12

 

Section 1. Officers

12

 

Section 2. Term of Office

12

 

Section 3. Removal

12

 

Section 4. Resignation

12

 

Section 5. Vacancies

12

 

Section 6. The President

13

 

Section 7. The Vice Presidents

13

 

Section 8. The Secretary and Assistant Secretaries

13

 

Section 9. The Treasurer and Assistant Treasurers

13

 

Section 10. Officers Holding Two or More Offices

14

 

Section 11. Duties of Officers May be Delegated

14

 

Section 12. Compensation

14

 

Section 13. Security

15

 

ARTICLE IV Intentionally Omitted

15

 

ARTICLE V Shares and Their Transfer

15

 

Section 1. Certificates

15

 

Section 2. Issuance of Certificates

15

 

Section 3. More Than One Class of Stock

15

 

Section 4. Stock Ledger

16

 

Section 5. Transfer of Shares

16

 

Section 6. Registered Stockholders

16

 

Section 7. Regulations

17

 

Section 8. Lost, Stolen and Destroyed Certificates

17

 

 

C-26

 

--------------------------------------------------------------------------------



- 27 -

 

ARTICLE VI Finances

18

 

Section 1. Corporate Funds

18

 

Section 2. Fiscal Year

18

 

Section 3. Dividends; Reserves

18

 

Section 4. Loans to Employees and Officers

18

 

ARTICLE VII Corporate Seal

19

 

Section 1. Form of Seal

19

 

Section 2. Use of Seal

19

 

ARTICLE VIII Amendments

19

 

Section 1. Procedure For Amending By-Laws

19

 

 

C-27

 

--------------------------------------------------------------------------------



EXHIBIT D

Form of Employment Agreement with David J. McNally

 

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) made this ___ day of ___________, 2007,
by and between ZEVEX, INC., a Delaware corporation with its principal place of
business at 4314 ZEVEX Park Lane, Salt Lake City, Utah 84123 (“ZEVEX” or the
“Company”) and DAVID J. McNALLY, a United States citizen residing at 5663
Twincreek Road, Salt Lake City, Utah 84108 (“Executive”).

WHEREAS, Executive was a major shareholder of ZEVEX International, Inc.
(“Parent”), and has been employed by Parent’s wholly owned subsidiary, ZEVEX, as
its President and Chief Executive Officer; and

WHEREAS, Moog Inc. (“Moog”), Pumpco Acquisition Corp. and Parent are parties to
the Agreement and Plan of Merger, dated as of January 12, 2007 (the “Merger
Agreement”); and

WHEREAS, (i) ZEVEX is engaged in the business of designing, manufacturing, and
distributing (A) enteral nutrition pumps, disposable sets and accessories and
(B) ultrasonic sensors and surgical handpieces, optoelectronic components and
electronic instruments and (ii) Moog, through its medical products businesses,
is engaged in the business of designing, manufacturing, and distributing (X)
ambulatory electronic infusion pump products and systems, disposable sets and
accessories and (Y) disposable, non-electronic infusion pump products and
systems, disposable sets and accessories and (Z) disposable, non-electronic
syringe infusion pump products and systems, disposable sets and accessories (all
businesses of ZEVEX and Moog medical products businesses are collectively
referred to as the “Business”); and

WHEREAS, as a material condition to the closing of the transactions contemplated
by the Merger Agreement, Executive will enter into this Agreement and be
employed by Company as its General Manager, and thereafter as General Manager of
Marketing and Sales for Moog Inc.’s medical products businesses pursuant to the
terms of this Agreement;

NOW, THEREFORE, Executive and the Company agree as follows:

1.            Employment. Subject to the terms and conditions set forth in this
Agreement and in the Merger Agreement, Company hereby employs Executive and
Executive hereby accepts employment with Company.

2.            Term. The term of Executive’s employment hereunder shall commence
on the date hereof and terminate on December 31, 2008 (the “Term”). The Term may
be extended by the mutual written consent of both parties.

 

D-1

 

--------------------------------------------------------------------------------



3.            Title and Duties. For an initial portion of the Term commencing on
the date hereof and ending on a date determined by the Company (but in no event
later than the first anniversary of the date of this Agreement) (the “Initial
Period”), Executive’s title shall be General Manager of the Company with the
duties set forth in Schedule A hereto. Immediately subsequent to the Initial
Period and for the remainder of the Term, Executive’s title shall be General
Manager of Marketing and Sales of Moog’s medical products businesses with the
duties set forth in Schedule B hereto. Throughout Executive’s employment with
the Company, Executive agrees to devote all of his business time and energy to
the performance of such duties and responsibilities as the Company’s officers,
directors and other appropriate representatives of Company and/or of Moog may,
from time-to-time, reasonably assign to him. Executive agrees to perform such
duties and responsibilities in a faithful manner and to the best of Executive’s
ability. Executive shall be appointed a Vice President of the Company as of the
date hereof.

4.            Location. Executive’s principal place of employment shall be the
Company’s principal offices located at 4314 ZEVEX Park Lane, Salt Lake City,
Utah. Executive will be required to travel as necessary and in a manner
consistent with Moog’s policies in connection with the operations of the
Business. Executive may endeavor to limit the amount of travel requiring
overnight stays away from Executive’s principal place of business provided such
limitations do not in any way adversely affect the Company’s business interests.
The parties agree that, during the Term, Executive will not be obligated to
spend more than an average of six overnight stays per calendar month away from
the Company’s principal place of business unless expressly agreed to by
Executive.

5.            Expenses. The Company will reimburse Executive for all reasonable
out-of-pocket business expenses that Executive incurs in fulfilling his duties
hereunder, subject to the limitations and conditions set forth in the Company’s
expense reimbursement policies.

 

6.

Compensation.

a.           Base Salary. Commencing on the date hereof through December 31,
2007, the Company will pay Executive base compensation at the annual rate of
$265,000 per year (“Base Salary”), payable in regular installments in accordance
with the Company’s standard payroll procedures, less applicable deductions and
withholdings required by law and/or authorized by Executive. For the period
commencing from January 1, 2008 through December 31, 2008, the Base Salary may
be increased at the Company’s discretion, but in no event will the Base Salary
during such period be less than $265,000 per year.

b.           Bonus. Upon completion of the 60th day of the Term, Executive shall
receive from the Company a payment of $50,000, less applicable deductions and
withholdings required by law and/or authorized by Executive. In addition, on or
before December 31, 2007, Executive shall receive a second payment from the
Company of $100,000, less applicable deductions and withholdings required by law
and/or authorized by Executive.

c.           Incentive Plans. Commencing on the date hereof through December 31,
2007, Executive will continue to participate in the “2007 Management Incentive
Plan.” For the period commencing from January 1, 2008 through December 31, 2008,

 

D-2

 

--------------------------------------------------------------------------------



Executive will participate in a bonus plan that the Company may implement for
participation by its executives on terms commensurate with Executive’s duties;
provided, however, if the Company does not establish such a bonus plan in 2008
for its executives, then the Company and Executive will agree upon an
appropriate bonus arrangement with respect to the Executive for 2008 consistent
with the Moog Inc. management profit sharing plan.

7.            Employee Benefits. Executive shall be eligible for employee
benefits as the Company determines to make available for similarly situated
executives of the Company as modified by the Company from time-to-time in its
discretion. The current employee benefits that Executive can anticipate upon the
commencement of this Agreement are set forth in Schedule C hereto.

8.            Employer Policies. Executive agrees to abide by the Company’s
policies and procedures which may be modified from time to time by the Company
in its discretion and all applicable laws and rules in connection with the
performance of his work for the Company.

 

9.

Termination and Severance Benefits.

a.           In the event Executive’s employment terminates or is terminated (i)
by Executive for any reason except the Company’s breach of this Agreement, or
(ii) by Company for “cause” (as hereinafter defined), Executive will receive his
Base Salary and accrued benefits through the last day of employment, but
Executive will have no further entitlement to additional compensation, including
bonuses, severance pay or any other Company-paid benefits or perquisites of
employment.

b.           In the event Executive’s employment is terminated (i) upon
Executive’s death or disability (as hereafter defined), (ii) by Company without
cause or (iii) by Executive because of Company’s breach of this Agreement, and
provided Executive executes a separation agreement in a form mutually
satisfactory to Moog and Executive (that includes a standard release of claims
but does not otherwise include terms inconsistent with or in addition to those
set forth herein), Executive will be entitled to (A) his Base Salary and accrued
bonuses and benefits through the last day of his employment, (B) an additional
payment equal to the lesser of (1) an amount equal to 360 days of his Base
Salary then in effect or (2) an amount equal to his Base Salary through the
final day of Term and (C) to the extent not previously paid, the bonuses payable
under Section 6b. above; provided, that upon any such termination, Executive
will have no further entitlement to additional compensation, including other
bonuses, severance pay or any other Company-paid benefits or perquisites of
employment.

c.           For the purposes of this Agreement, “cause” will be deemed to exist
upon: (i) theft or malfeasance by Executive in the conduct of the Business; (ii)
the failure or refusal by Executive to perform material duties and/or
responsibilities assigned to him under this Agreement or the breach by Executive
of any material provision of this Agreement, in either case that continues
uncured following 10 days written notice thereof (a “Notice of Breach”) to
Executive (provided, however, that Executive shall not be entitled to receive a
Notice of Breach, and shall not be provided a 10 day right to cure, more than
one time per incident); (iii) the breach by Executive of a fiduciary duty or
duty of loyalty to the Company; (iv) Executive’s conviction

 

D-3

 

--------------------------------------------------------------------------------



for or plea of nolo contendre to any crime involving moral turpitude, any felony
or any crime against the Company or its affiliates; (v) use of alcohol or
controlled substances by Executive during work hours, or the use by Executive of
illegal drugs at any time; or (vi) any intentional act(s) or omission(s) by
Executive that, in the good faith and reasonable opinion of the President of
Moog, is materially harmful to the business, goodwill or reputation of Moog or
any of its subsidiaries or affiliates (“Moog Companies”), whether or not such
actions or omissions occur during the course of Executive’s employment.

d.           For the purposes of this Agreement, “disability” means any mental
or physical condition that renders Executive unable to perform the essential
functions of his position, with or without reasonable accommodation, for an
aggregate period in excess of ninety (90) days.

10.          Confidentiality. Executive has had and will have access to, and has
gained and will gain extensive knowledge with respect to, all aspects of the
Company’s and Parent’s businesses and will have access to, and gain extensive
knowledge with respect to the business of other Moog Companies, including but
not limited to the trade secrets, financial results and information, processes
and techniques, methods of doing businesses and information concerning customers
and suppliers, and other valuable and confidential information of such companies
which is not generally known to the public (the “Confidential Information”). The
parties acknowledge that unauthorized disclosure or misuse of the Confidential
Information may cause irreparable damage to the Moog Companies following the
date hereof. The parties also agree that covenants by Executive not to make
unauthorized disclosures of the Confidential Information are essential to the
growth and stability of the business of the Moog Companies following the date
hereof. Accordingly, Executive agrees that he will not at any time (i) use any
of the Confidential Information in any way except in furtherance of the business
of the Moog Companies or any of their or their parents, subsidiaries or
affiliates or (ii) disclose to any other person any Confidential Information
obtained by Executive in the course of his past connection with ZEVEX or Parent,
or obtained by Executive in the course of employment with the Company and/or
other Moog Companies.

11.          Non-Competition and Non-Solicitation. For the period beginning on
the date of this Agreement and ending on the earlier to occur of (i) the first
anniversary of the date on which Executive’s employment with any of the Moog
Companies terminates pursuant to Section 9.a above or (ii) the date on which
Executive’s employment with any of the Moog Companies terminates pursuant to
Section 9.b above (the “Covenant Period”), Executive agrees that he will not,
directly or indirectly, for his own account or as an agent, employee, officer,
director, trustee, consultant or member, partner, shareholder or other equity
holder of any corporation, firm, company, partnership or other entity (other
than as an owner of 1% or less of any class of publicly traded securities), or
otherwise:

a.           render any service or attempt to render any service, design,
manufacture, sell, distribute or market or attempt to design, manufacture, sell,
distribute or market any product or service, or engage in any business activity
that is the same as, substantially similar to or otherwise competitive, directly
or indirectly, with the Business (any such business being referred to
hereinafter as “Restricted Business”) anywhere in the world to

 

D-4

 

--------------------------------------------------------------------------------



which the business of ZEVEX extends at the time of this Agreement or during its
Term, and anywhere in the world to which the business of any of the Moog
Companies extends at the time of this Agreement or during its Term.

b.           call on or solicit Restricted Business from (i) any current
customer of Moog, Parent or ZEVEX, (ii) any customer who has purchased products
or services from Moog, Parent or ZEVEX within 12 months prior to the date of
this Agreement, or (iii) any customer who purchases products or services in the
field of the Business from Moog, Parent or ZEVEX during the term of Executive’s
employment with the Company; or

c.           solicit the employment of any person (i) who was employed by Moog,
Parent or ZEVEX or their affiliates on the date of this Agreement or within six
months prior to such date or (ii) who is employed by ZEVEX, Parent or any of the
Moog Companies during the Term.

d.           Executive acknowledges and agrees that the Covenant Period and the
other restrictions contained in Section 11 are reasonable, legitimate and fair
to Executive and necessary to protect the interests of the Company in light of
the Merger Agreement and Executive’s subsequent employment with the Company.

12.          Equitable Remedies. Executive (a) acknowledges that his failure to
comply with any provision of Sections 10 and 11 of this Agreement will cause the
Company and/or other Moog Companies irreparable harm and that a remedy at law
for such failure would be an inadequate remedy for the Company and/or other Moog
Companies; and (b) consents to the Company and/or other Moog Companies
petitioning a court having jurisdiction to order specific performance, an
injunction, a restraining order or any other equitable relief in order to
enforce such compliance. The rights of the Company and other Moog Companies to
obtain such equitable relief will be in addition to any other remedy to which
they may be entitled to under applicable law (including, but not limited to
monetary damages).

13.          Taxation. The Company makes no representation with respect to the
taxation of any amount payable under this Agreement under the Internal Revenue
Code of 1986, as amended (the “Code”) including, but not limited to, Section
409A of the Code. Any purported representation to the contrary, oral or written,
shall be unauthorized, invalid and of no force or effect. However,
notwithstanding any other provision in this Agreement, to the extent that any
amounts payable under this Agreement (i) are subject to Code § 409A and (ii) the
time or form of payment of those amounts would not be in compliance with Code §
409A, then payment of those amounts will be made at such time and in such a
manner that the payment will be in compliance with Code § 409A. If the time or
form of payment cannot be modified in such a way as to be in compliance with
Code § 409A, then the payments will be made as otherwise provided in this
Agreement, disregarding this Section 13.

14.          Notice. Any notices provided hereunder must be in writing and shall
be deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the third day after mailing by first class mail, to the
Company at its primary office location and to Executive at his address as listed
on the Company payroll records.

 

D-5

 

--------------------------------------------------------------------------------



15.          Attorneys’ Fees. If any action at law or equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party will be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which it may be entitled.

16.          Governing Law; Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Utah applicable to
contracts executed in and to be performed entirely within that state (without
regard to conflicts of laws principles). Each party hereby agrees and consents
to be subject to the jurisdiction of the federal and state courts located in
Utah, and any and all disputes between the parties hereto arising out of or
relating to this Agreement and the agreements, instruments and documents
contemplated hereby. The parties consent to and agree to submit to the
jurisdiction of such courts. Each of the parties hereby waives, and agrees not
to assert in any such dispute, to the fullest extent permitted by applicable
law, any claim that (i) such party is not personally subject to the jurisdiction
of such courts; (ii) such party and such party’s property is immune from any
legal process issued by such courts; or (iii) any litigation commenced in such
courts is brought in an inconvenient forum.

17.          Binding Effect. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, and assigns where permitted
by this Agreement.

18.          Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

19.          Consideration. Executive agrees that the amounts that he received
in connection with his continued employment as described herein is full and
adequate consideration for his covenants set forth in this Agreement; and that
no further payment of any kind, or at any time for any reason, is required as
consideration to support such covenants.

20.          Waiver. No delay or failure by any party hereto in exercising,
protecting or enforcing any of its rights, titles, interests or remedies
hereunder, and on course of dealing or performance with respect thereto, shall
constitute a waiver thereof. The express waiver by a party hereto of any right,
title, interest or remedy in a particular instance or circumstance shall not
constitute a waiver thereof in any other instance or circumstance. All rights
and remedies shall be cumulative and not exclusive of any other rights or
remedies.

21.          Recitals. The recitals are hereby incorporated in and made a part
of this Agreement.

22.          Entire Agreement; Defined Terms. Any specially capitalized terms
used, and not otherwise defined, in this Agreement will have the same meaning as
provided for in the

 

D-6

 

--------------------------------------------------------------------------------



Merger Agreement. This Agreement constitutes the entire agreement of the parties
hereto with respect to the subject matter of this Agreement, and supersedes any
prior understandings or written or oral agreements between the parties with
respect to the subject matter of this Agreement. This Agreement cannot be
modified or amended except in a writing signed by Executive and an officer of
the Company.

[ signature page follows ]

 

D-7

 

--------------------------------------------------------------------------------





IN WITNESS THEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

 

ZEVEX, INC.

By:              

 

Name:

______

Title:           

 

                                          
                                                           

 

 

 

 

DAVID J. McNALLY

 

 

D-8

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

General Manager Job Description

 

GENERAL PURPOSE OF THE JOB:

 

The General Manager is responsible for vision and strategic direction,
establishing areas of responsibility, assigning authority, recruiting competent
managers and establishing priorities under the direction of the Moog Inc. Vice
President in charge of its Medical Devices Group.

 

DUTIES AND TASKS:

 

Typical Percentage of Time

Duties/Responsibilities and Tasks

 

50%

General Management

•     Review corporate and individual performance, establish goals and
objectives for:

o                Quality and Regulatory

o                Sales and Marketing

o                Research and Development

o                Operations

o                Finance and Accounting

o                Human Resources

•     Develop metrics for performance with management team

•     Develop and manage to budgets, with participation of finance group

•     Meet with managers regularly to assess progress and resources

•     Support recruiting of managers and employees

•     Communicate with managers and employees

•     Chair Operations Steering Committee meetings

 

10%

Moog Communication

•     Review quarterly performance

•     Prepare and present presentations

•     Meet with and hold phone conversations periodically with Moog managers

 

15%

Strategic Planning

•     Business development activities

•     Financial modeling and alternative plan analysis

 

20%

Sales

•     Participate in on-site meetings with customers

•     Support off-site meetings with customers and prospects

•     Review pricing and sales proposals

•     Review sales performance and proposed strategies

 

 

 

D-9

 

--------------------------------------------------------------------------------



 

 

 

5%

Management of Intellectual Property Portfolio

•     Patent strategy development with patent counsel

•     Review of patent and trademark filings

•     Maintenance of patent and trademark filings

•     Support litigation, where necessary

 

 

Supervisory Responsibilities: All Department Heads including Finance (co-managed
with the Moog Inc. Vice President in charge of its Medical Devices Group),
Operations, Research and Development, HR, Quality and Regulatory Affairs,
Marketing and Sales (co-managed with the Director of Business Development for
the Moog Inc. Medical Devices Group).

 

D-10

 

--------------------------------------------------------------------------------



 

 



SCHEDULE B

General Manager of Marketing And Sales Job Description

 

TO BE DETERMINED

 

This job description will be developed by mutual agreement of the Executive and
the Company during the Initial Term.

 

 

 

 

 

D-11

 

--------------------------------------------------------------------------------



 

 

SCHEDULE C

 

Employee Benefits

 

During the Initial Term, the Executive will receive employee benefits that are
not materially less favorable, in the aggregate, than the benefits provided to
him immediately prior to the date hereof.

 

After the Initial Term, the Executive’s employee benefits will be as set forth
in the attached Schedule C-1.

 

 

D-12

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

Form of Employment Agreement with Phillip L. McStotts

 

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) made this ___ day of ___________, 2007,
by and between ZEVEX, INC., a Delaware corporation with its principal place of
business at 4314 ZEVEX Park Lane, Salt Lake City, Utah 84123 ( “ZEVEX” or the
“Company”) and PHILLIP L. McSTOTTS, a United States citizen residing at 1292
Sophia Circle

Salt Lake City, Utah 84123 (“Executive”).

WHEREAS, Executive was a major shareholder of ZEVEX International, Inc.
(“Parent”), and has been employed by Parent’s wholly owned subsidiary, ZEVEX, as
its Chief Financial Officer; and

WHEREAS, Moog Inc. (“Moog”), Pumpco Acquisition Corp. and Parent are parties to
the Agreement and Plan of Merger, dated as of January 12, 2007 (the “Merger
Agreement”); and

WHEREAS, ZEVEX is engaged in the business of designing, manufacturing, and
distributing (i) enteral nutrition pumps, disposable sets and accessories and
(ii) ultrasonic sensors and surgical handpieces, optoelectronic components and
electronic instruments (the “Business”); and

WHEREAS, as a material condition to the closing of the transactions contemplated
by the Merger Agreement, Executive will enter into this Agreement and be
employed by Company as its Transition Manager pursuant to the terms of this
Agreement;

NOW, THEREFORE, Executive and the Company agree as follows:

1.            Employment. Subject to the terms and conditions set forth in this
Agreement and in the Merger Agreement, the Company hereby employs Executive and
Executive hereby accepts employment with the Company.

2.            Term. The term of Executive’s employment hereunder shall commence
on the date hereof and terminate on the last day of the sixth month following
the date hereof (the “Term”).

3.            Title and Duties. Executive’s title during the Term will be
Transition Manager, with the duties set forth in Schedule A hereto. Throughout
Executive’s employment with the Company, Executive agrees to devote all of his
business time and energy to the

 

E-1

 

--------------------------------------------------------------------------------



 

 

performance of such duties and responsibilities as the Company’s officers,
directors and other appropriate representatives of the Company and/or of Moog
may, from time-to-time, reasonably assign to him. Executive agrees to perform
such duties and responsibilities in a faithful manner and to the best of
Executive’s ability.

4.            Location. Employee’s principal place of employment shall be the
Company’s principal offices located at 4314 ZEVEX Park Lane, Salt Lake City,
Utah. Executive will be required to travel as necessary and in a manner
consistent with Moog’s policies in connection with the operations of the
Business. Executive may endeavor to limit the amount of travel requiring
overnight stays away from Executive’s principal place of business provided such
limitations do not in any way adversely affect the Company’s business interests.

5.            Expenses. The Company will reimburse Executive for all reasonable
out-of-pocket business expenses that Executive incurs in fulfilling his duties
hereunder, subject to the limitations and conditions set forth in the Company’s
expense reimbursement policies.

 

6.

Compensation.

a.           Base Salary. During the term, the Company will pay Executive base
compensation at the annual rate of $225,000 per year (“Base Salary”), payable in
regular installments in accordance with the Company’s standard payroll
procedures, less applicable deductions and withholdings required by law and/or
authorized by Executive.

b.           Bonus. Upon completion of the 60th day of the Term, Executive shall
receive from the Company a payment in the sum of $50,000, less applicable
deductions and withholdings required by law and/or authorized by Executive. In
addition, upon completion of the 120th day of the Term, Executive shall receive
a second payment of $50,000 from the Company. On the completion of the last day
of the full Term of this Agreement, Executive shall receive a third payment of
$50,000 from the Company, less applicable deductions and withholdings required
by law and/or authorized by Executive.

7.            Employee Benefits. Executive will receive employee benefits that
are not materially less favorable, in the aggregate, than the benefits provided
to him immediately prior to the date hereof.

8.            Employer Policies. Executive agrees to abide by the Company’s
policies and procedures as may be modified from time to time by the Company and
all applicable laws and rules in connection with the performance of his work for
the Company.

 

9.

Termination and Severance Benefits.

a.            In the event Executive’s employment terminates or is terminated:
(i) by Executive for any reason except the Company’s breach of this Agreement,
or (ii) by the Company for “cause” (as hereinafter defined), Executive will
receive his Base Salary and accrued benefits through the last day of employment,
but Executive will have no further

 

E-2

 

--------------------------------------------------------------------------------



 

 

entitlement to additional compensation, including bonuses, severance pay or any
other Company-paid benefits or perquisites of employment.

b.            In the event Executive’s employment is terminated (i) upon
Executive’s death or disability (as hereafter defined), (ii) by the Company
without cause or (iii) by Executive because of the Company’s breach of this
Agreement, and provided Executive executes a separation agreement in a form
mutually satisfactory to Moog and Executive (that includes a standard release of
claims but does not otherwise include terms inconsistent with or in addition to
those set forth herein), Executive will be entitled to (A) his Base Salary and
accrued benefits through the last day of his employment, (B) an additional
payment equal to the lesser of (1) an amount equal to 60 days of his Base Salary
then in effect or (2) an amount equal to his Base Salary through the final day
of Term and (C) to the extent not previously paid, the bonuses payable under
Section 6b. above; provided, that upon any such termination, Executive will have
no further entitlement to additional compensation, including other bonuses,
severance pay or any other Company-paid benefits or perquisites of employment.

c.            For the purposes of this Agreement, “cause” will be deemed to
exist upon: (i) theft or malfeasance by Executive in the conduct of the
Business; (ii) the failure or refusal by Executive to perform material duties
and/or responsibilities assigned to him under this Agreement or the breach by
Executive of any material provision of this Agreement, in either case that
continues uncured following 10 days written notice thereof (a “Notice of
Breach”) to Executive (provided, however, that Executive shall not be entitled
to receive a Notice of Breach, and shall not be provided a 10 day right to cure,
more than one time per incident); (iii) the breach by Executive of a fiduciary
duty or duty of loyalty to the Company; (iv) Executive’s conviction for or plea
of nolo contendre to any crime involving moral turpitude, any felony or any
crime against the Company or its affiliates; (v) use of alcohol or controlled
substances by Executive during work hours, or the use by Executive of illegal
drugs at any time; or (vi) any intentional act(s) or omission(s) by Executive
that, in the good faith and reasonable opinion of the President of Moog, is
materially harmful to the business, goodwill or reputation of Moog or any or its
subsidiaries or affiliates (“Moog Companies”), whether or not such actions or
omissions occur during the course of Executive’s employment.

d.            For the purposes of this Agreement, “disability” means any mental
or physical condition that renders Executive unable to perform the essential
functions of his position, with or without reasonable accommodation, for a
period in excess of ninety (90) days.

e.            The Company agrees that certain personal assets of Executive that
he owned prior to his employment with the Company, namely his office desk,
executive chair, credenza and file cabinet, may be retained by Executive upon
the termination of this Agreement.

10.          Confidentiality. Executive has had and will have access to, and has
gained and will gain extensive knowledge with respect to, all aspects of the
Company’s and Parent’s businesses and will have access to, and gain extensive
knowledge with respect to the business of other Moog Companies, including but
not limited to the trade secrets, financial results and

 

E-3

 

--------------------------------------------------------------------------------



 

 

information, processes and techniques, methods of doing businesses and
information concerning customers and suppliers, and other valuable and
confidential information of such companies which is not generally known to the
public (the “Confidential Information”). The parties acknowledge that
unauthorized disclosure or misuse of the Confidential Information may cause
irreparable damage to the Moog Companies following the date of this Agreement.
The parties also agree that covenants by Executive not to make unauthorized
disclosures of the Confidential Information are essential to the growth and
stability of the business of the Moog Companies after the date of this
Agreement. Accordingly, Executive agrees that he will not at any time (i) use
any of the Confidential Information in any way except in furtherance of the
business of the Moog Companies or any of their or their parents, subsidiaries or
affiliates or (ii) disclose to any other person any Confidential Information
obtained by Executive in the course of his past connection with ZEVEX or Parent,
or obtained by Executive in the course of employment with the Company and/or
other Moog Companies.

11.          Non-Competition and Non-Solicitation. For the period beginning on
the date of this Agreement and ending on the on the earlier to occur of (i) the
first anniversary of the date on which Executive’s employment terminates upon
expiration of the Term or (ii) the date on which Executive’s employment with the
Company terminates pursuant to Section 9.b above (the “Covenant Period”),
Executive agrees that he will not, directly or indirectly, for his own account
or as an agent, employee, officer, director, trustee, consultant or member,
partner, shareholder or other equity holder of any corporation, firm, company,
partnership or other entity (other than as an owner of 1% or less of any class
of publicly traded securities), or otherwise:

a.            render any service or attempt to render any service, design,
manufacture, sell, distribute or market or attempt to design, manufacture, sell,
distribute or market any product or service, or engage in any business activity
that is the same as, substantially similar to or otherwise competitive, directly
or indirectly, with the Business (any such business being referred to
hereinafter as “Restricted Business”) anywhere in the world to which the
business of ZEVEX extends at the time of this Agreement or during its Term, and
anywhere in the world to which the business of any of the Moog Companies extends
at the time of this Agreement or during its Term.

b.            call on or solicit Restricted Business from (i) any current
customer of Moog, Parent or ZEVEX, (ii) any customer who has purchased products
or services from Moog, Parent or ZEVEX within 12 months prior to the date of
this Agreement, or (iii) any customer who purchases products or services in the
field of the Business from Moog, Parent or ZEVEX during the term of Executive’s
employment with the Company; or

c.            solicit the employment of any person (i) who was employed by Moog,
Parent or ZEVEX or their affiliates on the date of this Agreement or within six
months prior to such date or (ii) who is employed by ZEVEX, Parent or any of the
Moog Companies during the Term.

 

E-4

 

--------------------------------------------------------------------------------



 

 

d.            Executive acknowledges and agrees that the Covenant Period and the
other restrictions contained in Section 11 are reasonable, legitimate and fair
to Executive and necessary to protect the interests of the Company in light of
the Merger Agreement and Executive’s subsequent employment with the Company.

12.          Equitable Remedies. Executive (a) acknowledges that his failure to
comply with any provision of Sections 10 and 11 of this Agreement will cause the
Company and/or other Moog Companies irreparable harm and that a remedy at law
for such failure would be an inadequate remedy for the Company and/or other Moog
Companies and (b) consents to Company and/or other Moog Companies petitioning a
court having jurisdiction to order specific performance, an injunction, a
restraining order or any other equitable relief in order to enforce such
compliance. The rights of the Company and other Moog Companies to obtain such
equitable relief will be in addition to any other remedy to which they may be is
entitled to under applicable law (including, but not limited to monetary
damages).

13.          Taxation. The Company makes no representation with respect to the
taxation of any amount payable under this Agreement under the Internal Revenue
Code of 1986, as amended (the “Code”) including, but not limited to, Section
409A of the Code. Any purported representation to the contrary, oral or written,
shall be unauthorized, invalid and of no force or effect. However,
notwithstanding any other provision in this Agreement, to the extent that any
amounts payable under this Agreement (i) are subject to Code § 409A, and (ii)the
time or form of payment of those amounts would not be in compliance with Code §
409A, then payment of those amounts will be made at such time and in such a
manner that the payment will be in compliance with Code § 409A. If the time or
form of payment cannot be modified in such a way as to be in compliance with
Code § 409A, then the payments will be made as otherwise provided in this
Agreement, disregarding this Section 13.

14.          Notice. Any notices provided hereunder must be in writing and shall
be deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the third day after mailing by first class mail, to the
Company at its primary office location and to Executive at his address as listed
on the Company payroll records.

15.          Attorneys’ Fees. If any action at law or equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party will be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which it may be entitled.

16.          Governing Law; Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Utah applicable to
contracts executed in and to be performed entirely within that state (without
regard to conflicts of laws principles). Each party hereby agrees and consents
to be subject to the jurisdiction of the federal and state courts located in
Utah, and any and all disputes between the parties hereto arising out of or
relating to this Agreement and the agreements, instruments and documents
contemplated hereby. The parties consent to and agree to submit to the
jurisdiction of such courts. Each of the parties

 

E-5

 

--------------------------------------------------------------------------------



 

 

hereby waives, and agrees not to assert in any such dispute, to the fullest
extent permitted by applicable law, any claim that (i) such party is not
personally subject to the jurisdiction of such courts; (ii) such party and such
party’s property is immune from any legal process issued by such courts; or
(iii) any litigation commenced in such courts is brought in an inconvenient
forum.

17.          Binding Effect. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, and assigns where permitted
by this Agreement.

18.          Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

19.          Consideration. Executive agrees that the amounts that he received
in connection with his continued employment as described herein is full and
adequate consideration for his covenants set forth in this Agreement; and that
no further payment of any kind, or at any time for any reason, is required as
consideration to support such covenants.

20.          Waiver. No delay or failure by any party hereto in exercising,
protecting or enforcing any of its rights, titles, interests or remedies
hereunder, and on course of dealing or performance with respect thereto, shall
constitute a waiver thereof. The express waiver by a party hereto of any right,
title, interest or remedy in a particular instance or circumstance shall not
constitute a waiver thereof in any other instance or circumstance. All rights
and remedies shall be cumulative and not exclusive of any other rights or
remedies.

21.          Recitals. The recitals are hereby incorporated in and made a part
of this Agreement.

22.          Entire Agreement; Defined Terms. Any specially capitalized terms
used, and not otherwise defined, in this Agreement will have the same meaning as
provided for in the Merger Agreement. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter of this
Agreement, and supersedes any prior understandings or written or oral agreements
between the parties with respect to the subject matter of this Agreement. This
Agreement cannot be modified or amended except in a writing signed by Executive
and an officer of the Company.

 

[ SIGNATURE PAGE FOLLOWS ]

 

 

E-6

 

--------------------------------------------------------------------------------



 

 



IN WITNESS THEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

 

ZEVEX, INC.

 

 

By:              

 

Name:

______

Title:           

 

 

 

 

 

PHILLIP L. McSTOTTS

 

 

E-7

 

--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

Duties and Responsibilities

 

The position reports to the Moog Inc. Vice President in charge of its Medical
Devices Group and has the following duties, responsibilities and tasks:

 

 

•

participate in the integration of the Company into Moog Inc., primarily in the
areas of financial reporting, information technology and human resources, as
well as in other areas to be mutually agreed upon by Executive and the Company;

 

 

•

finalize and terminate all activities and obligations of the Company with
respect to its prior status as publicly traded company, including, (i)
terminating the Company’s registration under the Securities Exchange Act of
1934, as amended, (ii) terminating the Company’s listing of its common stock
with the NASDAQ Stock Market, Inc. and (iii) terminating the Company’s existing
relationships with the registrar and transfer agent of its common stock;

 

 

•

assist and provide functional support for the Company’s new financial manager:
and

 

 

•

be primarily responsible for the execution of all contemplated synergies arising
from the consummation of the transactions contemplated by the Merger Agreement.

 

 

E-8

 

--------------------------------------------------------------------------------



 

 

EXHIBIT E

 

Form of Indemnification Agreement

 

 

 

E-9

 

 